UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-07175 Name of Registrant: Vanguard Tax-M anaged Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end:December 31 Date of reporting period: March 31, 2011 Item 1: Schedule of Investments Vanguard Tax-Managed Growth and Income Fund Schedule of Investments As of March 31, 2011 Market Value Shares ($000) Common Stocks (100.0%) Consumer Discretionary (10.4%) Walt Disney Co. 385,798 16,624 McDonald's Corp. 212,147 16,142 Comcast Corp. Class A 530,168 13,106 * Amazon.com Inc. 72,445 13,050 Home Depot Inc. 332,914 12,338 * Ford Motor Co. 769,296 11,470 News Corp. Class A 463,954 8,147 Time Warner Inc. 222,211 7,933 * DIRECTV Class A 161,354 7,551 Lowe's Cos. Inc. 280,631 7,417 Target Corp. 143,836 7,193 NIKE Inc. Class B 77,774 5,887 Johnson Controls Inc. 137,522 5,717 Viacom Inc. Class B 121,503 5,652 Starbucks Corp. 151,526 5,599 * priceline.com Inc. 9,993 5,061 Time Warner Cable Inc. 69,807 4,980 Yum! Brands Inc. 94,984 4,880 TJX Cos. Inc. 80,521 4,004 CBS Corp. Class B 136,628 3,421 Carnival Corp. 87,640 3,362 Kohl's Corp. 59,513 3,157 Coach Inc. 60,063 3,126 Staples Inc. 146,460 2,844 Omnicom Group Inc. 57,675 2,830 Stanley Black & Decker Inc. 34,011 2,605 * Bed Bath & Beyond Inc. 51,764 2,499 McGraw-Hill Cos. Inc. 62,469 2,461 * Discovery Communications Inc. Class A 57,100 2,278 Starwood Hotels & Resorts Worldwide Inc. 39,111 2,273 * Netflix Inc. 8,919 2,117 Marriott International Inc. Class A 59,024 2,100 Macy's Inc. 85,986 2,086 Harley-Davidson Inc. 47,727 2,028 Gap Inc. 88,810 2,012 Wynn Resorts Ltd. 15,393 1,959 Fortune Brands Inc. 31,120 1,926 Best Buy Co. Inc. 66,678 1,915 Limited Brands Inc. 53,868 1,771 Mattel Inc. 70,746 1,764 VF Corp. 17,642 1,738 Ross Stores Inc. 24,243 1,724 JC Penney Co. Inc. 47,975 1,723 Genuine Parts Co. 32,098 1,722 * O'Reilly Automotive Inc. 28,668 1,647 Cablevision Systems Corp. Class A 47,468 1,643 Polo Ralph Lauren Corp. Class A 13,235 1,637 Tiffany & Co. 25,703 1,579 Nordstrom Inc. 34,036 1,528 * AutoZone Inc. 5,442 1,489 * CarMax Inc. 45,791 1,470 Darden Restaurants Inc. 28,211 1,386 Family Dollar Stores Inc. 25,756 1,322 Whirlpool Corp. 15,373 1,312 Hasbro Inc. 27,805 1,302 Interpublic Group of Cos. Inc. 100,009 1,257 Newell Rubbermaid Inc. 59,389 1,136 Wyndham Worldwide Corp. 35,096 1,116 * Apollo Group Inc. Class A 25,105 1,047 Abercrombie & Fitch Co. 17,828 1,047 H&R Block Inc. 61,883 1,036 International Game Technology 61,078 991 Scripps Networks Interactive Inc. Class A 18,381 921 Expedia Inc. 40,526 918 Comcast Corp. Class A Special Shares 33,914 787 * Urban Outfitters Inc. 26,140 780 * Goodyear Tire & Rubber Co. 49,443 741 Gannett Co. Inc. 48,625 741 Leggett & Platt Inc. 30,081 737 * Sears Holdings Corp. 8,888 735 * GameStop Corp. Class A 30,821 694 DeVry Inc. 12,489 688 Harman International Industries Inc. 14,181 664 * Big Lots Inc. 15,256 663 DR Horton Inc. 56,755 661 Lennar Corp. Class A 32,569 590 * Pulte Group Inc. 68,107 504 Washington Post Co. Class B 1,070 468 * AutoNation Inc. 12,949 458 RadioShack Corp. 21,456 322 Consumer Staples (10.2%) Procter & Gamble Co. 569,070 35,055 Coca-Cola Co. 466,181 30,931 Philip Morris International Inc. 365,107 23,962 PepsiCo Inc. 322,342 20,762 Wal-Mart Stores Inc. 398,062 20,719 Kraft Foods Inc. 355,634 11,153 Altria Group Inc. 425,423 11,074 CVS Caremark Corp. 278,241 9,549 Colgate-Palmolive Co. 100,241 8,095 Walgreen Co. 187,328 7,519 Costco Wholesale Corp. 88,675 6,502 Kimberly-Clark Corp. 82,049 5,355 General Mills Inc. 129,214 4,723 Archer-Daniels-Midland Co. 129,724 4,671 Sysco Corp. 118,570 3,284 HJ Heinz Co. 65,476 3,197 Kroger Co. 129,477 3,104 Lorillard Inc. 29,656 2,818 Kellogg Co. 51,093 2,758 Reynolds American Inc. 68,700 2,441 Mead Johnson Nutrition Co. 41,612 2,411 Avon Products Inc. 87,643 2,370 Estee Lauder Cos. Inc. Class A 23,257 2,241 Sara Lee Corp. 126,428 2,234 ConAgra Foods Inc. 88,847 2,110 Whole Foods Market Inc. 29,914 1,971 Clorox Co. 27,928 1,957 Coca-Cola Enterprises Inc. 66,960 1,828 Safeway Inc. 75,110 1,768 JM Smucker Co. 24,128 1,723 Hershey Co. 31,335 1,703 Dr Pepper Snapple Group Inc. 45,618 1,695 Molson Coors Brewing Co. Class B 32,210 1,510 Brown-Forman Corp. Class B 20,850 1,424 McCormick & Co. Inc. 27,043 1,293 Campbell Soup Co. 37,230 1,233 Tyson Foods Inc. Class A 60,831 1,167 Hormel Foods Corp. 28,200 785 * Constellation Brands Inc. Class A 35,815 726 SUPERVALU Inc. 42,646 381 * Dean Foods Co. 37,100 371 Energy (13.3%) Exxon Mobil Corp. 1,007,633 84,772 Chevron Corp. 407,927 43,824 Schlumberger Ltd. 276,560 25,792 ConocoPhillips 290,476 23,197 Occidental Petroleum Corp. 165,113 17,253 Apache Corp. 77,747 10,179 Halliburton Co. 185,511 9,246 Anadarko Petroleum Corp. 100,888 8,265 Devon Energy Corp. 86,671 7,954 Marathon Oil Corp. 144,248 7,690 National Oilwell Varco Inc. 85,516 6,779 Baker Hughes Inc. 88,140 6,472 EOG Resources Inc. 54,429 6,450 Hess Corp. 61,011 5,199 Chesapeake Energy Corp. 133,535 4,476 Peabody Energy Corp. 55,020 3,959 Williams Cos. Inc. 119,355 3,722 Spectra Energy Corp. 131,671 3,579 Noble Energy Inc. 35,805 3,461 Valero Energy Corp. 115,860 3,455 * Southwestern Energy Co. 70,853 3,045 Murphy Oil Corp. 39,266 2,883 * Cameron International Corp. 49,675 2,836 El Paso Corp. 143,020 2,574 Consol Energy Inc. 45,989 2,466 Pioneer Natural Resources Co. 23,570 2,402 Noble Corp. 51,451 2,347 * FMC Technologies Inc. 24,478 2,313 * Newfield Exploration Co. 27,211 2,068 * Denbury Resources Inc. 81,392 1,986 Range Resources Corp. 32,486 1,899 * Nabors Industries Ltd. 58,106 1,765 EQT Corp. 30,304 1,512 Helmerich & Payne Inc. 21,687 1,490 QEP Resources Inc. 35,768 1,450 Massey Energy Co. 20,984 1,434 * Rowan Cos. Inc. 25,586 1,130 Sunoco Inc. 24,588 1,121 Cabot Oil & Gas Corp. 21,069 1,116 Diamond Offshore Drilling Inc. 14,211 1,104 * Tesoro Corp. 29,184 783 Financials (15.8%) JPMorgan Chase & Co. 809,507 37,318 Wells Fargo & Co. 1,070,480 33,934 Bank of America Corp. 2,056,745 27,416 * Berkshire Hathaway Inc. Class B 317,199 26,527 * Citigroup Inc. 5,904,523 26,098 Goldman Sachs Group Inc. 105,804 16,767 US Bancorp 390,804 10,329 American Express Co. 212,698 9,614 MetLife Inc. 214,545 9,597 Morgan Stanley 314,338 8,588 Bank of New York Mellon Corp. 252,223 7,534 PNC Financial Services Group Inc. 106,680 6,720 Simon Property Group Inc. 60,382 6,470 Prudential Financial Inc. 98,696 6,078 Travelers Cos. Inc. 87,489 5,204 Aflac Inc. 95,539 5,043 Capital One Financial Corp. 92,986 4,832 State Street Corp. 102,050 4,586 ACE Ltd. 68,200 4,412 CME Group Inc. 13,622 4,108 BB&T Corp. 140,983 3,870 Franklin Resources Inc. 29,526 3,693 Chubb Corp. 59,976 3,677 Charles Schwab Corp. 203,344 3,666 AON Corp. 67,739 3,587 T Rowe Price Group Inc. 52,670 3,498 Allstate Corp. 107,676 3,422 Equity Residential 59,795 3,373 Marsh & McLennan Cos. Inc. 110,400 3,291 Public Storage 28,389 3,149 SunTrust Banks Inc. 108,899 3,141 HCP Inc. 81,640 3,097 Ameriprise Financial Inc. 50,042 3,057 Vornado Realty Trust 33,257 2,910 * Berkshire Hathaway Inc. Class A 23 2,882 Progressive Corp. 134,293 2,838 Boston Properties Inc. 28,983 2,749 Loews Corp. 63,757 2,747 Weyerhaeuser Co. 109,273 2,688 Discover Financial Services 110,878 2,674 Fifth Third Bancorp 186,519 2,589 Northern Trust Corp. 49,148 2,494 Host Hotels & Resorts Inc. 138,242 2,434 Hartford Financial Services Group Inc. 90,229 2,430 Invesco Ltd. 93,716 2,395 M&T Bank Corp. 24,409 2,159 AvalonBay Communities Inc. 17,443 2,095 Principal Financial Group Inc. 65,118 2,091 Lincoln National Corp. 64,425 1,935 Health Care REIT Inc. 35,766 1,876 NYSE Euronext 53,137 1,869 Regions Financial Corp. 256,713 1,864 ProLogis 116,326 1,859 * IntercontinentalExchange Inc. 14,814 1,830 Ventas Inc. 33,058 1,795 KeyCorp 192,960 1,713 Unum Group 63,225 1,660 * SLM Corp. 107,404 1,643 * CB Richard Ellis Group Inc. Class A 59,421 1,587 XL Group plc Class A 63,526 1,563 Kimco Realty Corp. 82,423 1,512 Leucadia National Corp. 40,194 1,509 Plum Creek Timber Co. Inc. 32,915 1,435 Moody's Corp. 40,740 1,381 * Genworth Financial Inc. Class A 100,134 1,348 Comerica Inc. 36,093 1,325 Huntington Bancshares Inc. 176,523 1,172 Legg Mason Inc. 30,836 1,113 Cincinnati Financial Corp. 32,995 1,082 Torchmark Corp. 15,866 1,055 Hudson City Bancorp Inc. 107,019 1,036 American International Group Inc. 29,272 1,029 People's United Financial Inc. 73,732 928 Zions Bancorporation 37,440 863 Marshall & Ilsley Corp. 108,008 863 * NASDAQ OMX Group Inc. 30,395 785 Assurant Inc. 20,309 782 * E*Trade Financial Corp. 45,159 706 Apartment Investment & Management Co. 23,892 608 First Horizon National Corp. 53,224 597 Federated Investors Inc. Class B 18,495 495 Janus Capital Group Inc. 37,389 466 BlackRock Inc. 1,162 234 Health Care (11.1%) Pfizer Inc. 1,624,698 32,998 Johnson & Johnson 555,759 32,929 Merck & Co. Inc. 626,475 20,680 Abbott Laboratories 314,443 15,423 * Amgen Inc. 189,588 10,133 UnitedHealth Group Inc. 222,417 10,053 Bristol-Myers Squibb Co. 346,166 9,149 Medtronic Inc. 217,434 8,556 Eli Lilly & Co. 206,875 7,276 * Gilead Sciences Inc. 161,514 6,855 Baxter International Inc. 117,621 6,325 * Express Scripts Inc. 107,265 5,965 * Celgene Corp. 94,385 5,430 WellPoint Inc. 76,415 5,333 * Covidien plc 100,500 5,220 * Medco Health Solutions Inc. 82,075 4,609 * Thermo Fisher Scientific Inc. 79,517 4,417 Allergan Inc. 62,148 4,414 Stryker Corp. 68,313 4,153 McKesson Corp. 51,735 4,090 * Genzyme Corp. 53,132 4,046 * Biogen Idec Inc. 49,060 3,601 Becton Dickinson and Co. 44,938 3,578 St. Jude Medical Inc. 66,108 3,389 * Agilent Technologies Inc. 70,247 3,146 Cardinal Health Inc. 71,159 2,927 Aetna Inc. 78,078 2,922 * Intuitive Surgical Inc. 7,897 2,633 CIGNA Corp. 55,120 2,441 * Humana Inc. 34,262 2,396 * Zimmer Holdings Inc. 38,918 2,356 * Boston Scientific Corp. 309,516 2,225 AmerisourceBergen Corp. Class A 55,724 2,204 * Edwards Lifesciences Corp. 23,443 2,040 * Mylan Inc. 88,719 2,011 * Life Technologies Corp. 36,482 1,912 * Laboratory Corp. of America Holdings 20,368 1,877 * Forest Laboratories Inc. 58,027 1,874 * Hospira Inc. 33,854 1,869 Quest Diagnostics Inc. 31,642 1,826 CR Bard Inc. 17,229 1,711 * DaVita Inc. 19,613 1,677 * Varian Medical Systems Inc. 24,349 1,647 * Waters Corp. 18,658 1,621 * Cerner Corp. 14,519 1,615 * Watson Pharmaceuticals Inc. 25,477 1,427 * CareFusion Corp. 45,389 1,280 * Cephalon Inc. 15,432 1,169 DENTSPLY International Inc. 28,853 1,067 * Coventry Health Care Inc. 30,280 966 * Tenet Healthcare Corp. 98,417 733 Patterson Cos. Inc. 19,540 629 PerkinElmer Inc. 23,137 608 Industrials (11.2%) General Electric Co. 2,157,874 43,265 United Technologies Corp. 187,000 15,830 United Parcel Service Inc. Class B 200,684 14,915 Caterpillar Inc. 129,839 14,458 3M Co. 144,743 13,533 Boeing Co. 149,746 11,071 Union Pacific Corp. 99,740 9,807 Honeywell International Inc. 159,261 9,509 Emerson Electric Co. 153,304 8,958 Deere & Co. 85,456 8,280 FedEx Corp. 63,997 5,987 CSX Corp. 75,369 5,924 General Dynamics Corp. 75,844 5,807 Danaher Corp. 109,788 5,698 Illinois Tool Works Inc. 101,161 5,434 Norfolk Southern Corp. 72,406 5,016 Lockheed Martin Corp. 58,299 4,687 Cummins Inc. 40,244 4,412 Tyco International Ltd. 96,272 4,310 Precision Castparts Corp. 29,165 4,292 PACCAR Inc. 74,139 3,881 Eaton Corp. 69,258 3,840 Northrop Grumman Corp. 59,270 3,717 Waste Management Inc. 96,634 3,608 Raytheon Co. 70,795 3,601 Ingersoll-Rand plc 66,900 3,232 Parker Hannifin Corp. 32,990 3,123 Rockwell Automation Inc. 29,003 2,745 Fluor Corp. 35,790 2,636 CH Robinson Worldwide Inc. 33,812 2,506 Dover Corp. 38,006 2,499 ITT Corp. 37,402 2,246 Goodrich Corp. 25,468 2,178 Expeditors International of Washington Inc. 43,023 2,157 Joy Global Inc. 21,289 2,104 Rockwell Collins Inc. 31,614 2,050 Fastenal Co. 29,841 1,935 Southwest Airlines Co. 151,636 1,915 Republic Services Inc. Class A 62,356 1,873 L-3 Communications Holdings Inc. 22,977 1,799 Roper Industries Inc. 19,340 1,672 WW Grainger Inc. 11,863 1,633 * Stericycle Inc. 17,364 1,540 Textron Inc. 56,208 1,540 Flowserve Corp. 11,368 1,464 Pall Corp. 23,595 1,359 * Jacobs Engineering Group Inc. 25,845 1,329 Iron Mountain Inc. 40,555 1,267 Pitney Bowes Inc. 41,281 1,061 Masco Corp. 72,919 1,015 * Quanta Services Inc. 43,969 986 Equifax Inc. 25,067 974 Avery Dennison Corp. 21,887 918 Robert Half International Inc. 29,601 906 Dun & Bradstreet Corp. 10,196 818 RR Donnelley & Sons Co. 42,268 800 Cintas Corp. 25,702 778 Snap-On Inc. 11,767 707 Ryder System Inc. 10,404 526 * Raytheon Co. Warrants Exp. 06/16/2011 2,287 31 * Huntington Ingalls Industries Inc. 3  Information Technology (18.1%) * Apple Inc. 187,220 65,237 International Business Machines Corp. 247,742 40,399 Microsoft Corp. 1,502,523 38,104 * Google Inc. Class A 50,957 29,871 Oracle Corp. 790,473 26,378 Intel Corp. 1,115,168 22,493 Cisco Systems Inc. 1,123,295 19,264 QUALCOMM Inc. 334,013 18,314 Hewlett-Packard Co. 441,874 18,104 * EMC Corp. 420,701 11,170 Texas Instruments Inc. 238,348 8,237 Visa Inc. Class A 98,448 7,248 * eBay Inc. 232,107 7,205 Corning Inc. 317,990 6,560 Automatic Data Processing Inc. 101,046 5,185 * Cognizant Technology Solutions Corp. Class A 61,760 5,027 * Dell Inc. 341,472 4,955 Mastercard Inc. Class A 19,624 4,940 * Juniper Networks Inc. 108,883 4,582 * Yahoo! Inc. 265,951 4,428 Applied Materials Inc. 268,695 4,197 Broadcom Corp. Class A 96,795 3,812 * NetApp Inc. 74,818 3,605 * Adobe Systems Inc. 102,730 3,406 * Salesforce.com Inc. 23,923 3,196 * Motorola Solutions Inc. 68,568 3,064 Xerox Corp. 284,420 3,029 * Intuit Inc. 55,294 2,936 * Symantec Corp. 155,052 2,875 Altera Corp. 65,021 2,862 * Citrix Systems Inc. 38,203 2,806 Western Union Co. 131,422 2,730 Analog Devices Inc. 60,947 2,400 * SanDisk Corp. 48,085 2,216 * NVIDIA Corp. 118,281 2,183 Paychex Inc. 65,525 2,055 * Autodesk Inc. 46,433 2,048 * Micron Technology Inc. 174,059 1,995 Amphenol Corp. Class A 35,663 1,940 CA Inc. 77,785 1,881 * Fiserv Inc. 29,767 1,867 * BMC Software Inc. 36,345 1,808 * Red Hat Inc. 39,127 1,776 * First Solar Inc. 11,033 1,775 Fidelity National Information Services Inc. 54,141 1,770 * Western Digital Corp. 47,124 1,757 Xilinx Inc. 52,936 1,736 * Teradata Corp. 34,159 1,732 * F5 Networks Inc. 16,394 1,681 KLA-Tencor Corp. 34,159 1,618 Linear Technology Corp. 46,047 1,549 Computer Sciences Corp. 31,584 1,539 * Motorola Mobility Holdings Inc. 59,709 1,457 Microchip Technology Inc. 38,199 1,452 * Akamai Technologies Inc. 37,953 1,442 * Electronic Arts Inc. 67,855 1,325 Harris Corp. 26,020 1,291 VeriSign Inc. 35,131 1,272 FLIR Systems Inc. 32,296 1,118 * SAIC Inc. 59,868 1,013 * Advanced Micro Devices Inc. 117,345 1,009 * JDS Uniphase Corp. 45,491 948 * LSI Corp. 125,732 855 Jabil Circuit Inc. 39,740 812 Molex Inc. 28,022 704 National Semiconductor Corp. 48,616 697 * Teradyne Inc. 38,100 679 * Novellus Systems Inc. 18,248 678 * MEMC Electronic Materials Inc. 46,504 603 Total System Services Inc. 33,098 596 * Lexmark International Inc. Class A 15,908 589 * Compuware Corp. 44,376 512 * Novell Inc. 72,081 427 * Monster Worldwide Inc. 26,688 424 Tellabs Inc. 75,215 394 Materials (3.7%) Freeport-McMoRan Copper & Gold Inc. 192,416 10,689 EI du Pont de Nemours & Co. 187,414 10,302 Dow Chemical Co. 237,494 8,965 Monsanto Co. 109,114 7,885 Praxair Inc. 61,534 6,252 Newmont Mining Corp. 100,383 5,479 Air Products & Chemicals Inc. 43,732 3,944 Alcoa Inc. 216,403 3,819 PPG Industries Inc. 32,624 3,106 Nucor Corp. 64,190 2,954 Cliffs Natural Resources Inc. 27,532 2,706 International Paper Co. 89,318 2,696 Ecolab Inc. 47,179 2,407 CF Industries Holdings Inc. 14,489 1,982 Sigma-Aldrich Corp. 24,740 1,574 United States Steel Corp. 29,080 1,569 Sherwin-Williams Co. 18,154 1,525 Eastman Chemical Co. 14,422 1,432 Allegheny Technologies Inc. 20,020 1,356 Ball Corp. 34,514 1,237 FMC Corp. 14,564 1,237 Vulcan Materials Co. 26,130 1,191 MeadWestvaco Corp. 34,159 1,036 International Flavors & Fragrances Inc. 16,254 1,013 Airgas Inc. 15,197 1,009 * Owens-Illinois Inc. 33,185 1,002 Sealed Air Corp. 32,592 869 Bemis Co. Inc. 21,950 720 AK Steel Holding Corp. 22,200 350 * Titanium Metals Corp. 18,600 346 Telecommunication Services (3.0%) AT&T Inc. 1,201,276 36,759 Verizon Communications Inc. 574,596 22,145 * American Tower Corp. Class A 80,679 4,181 * Sprint Nextel Corp. 609,566 2,828 CenturyLink Inc. 62,165 2,583 Qwest Communications International Inc. 354,115 2,419 Frontier Communications Corp. 201,606 1,657 Windstream Corp. 103,158 1,328 * MetroPCS Communications Inc. 53,328 866 Utilities (3.2%) Southern Co. 171,703 6,544 Exelon Corp. 134,586 5,550 Dominion Resources Inc. 118,091 5,279 Duke Energy Corp. 269,898 4,899 NextEra Energy Inc. 85,418 4,708 PG&E Corp. 80,681 3,565 American Electric Power Co. Inc. 97,552 3,428 Public Service Enterprise Group Inc. 102,734 3,237 FirstEnergy Corp. 85,108 3,157 Consolidated Edison Inc. 59,332 3,009 Progress Energy Inc. 59,740 2,756 Sempra Energy 48,952 2,619 PPL Corp. 98,639 2,496 Entergy Corp. 36,335 2,442 Edison International 66,333 2,427 Xcel Energy Inc. 98,024 2,342 * AES Corp. 134,335 1,746 DTE Energy Co. 34,379 1,683 CenterPoint Energy Inc. 86,088 1,512 Oneok Inc. 21,662 1,449 Wisconsin Energy Corp. 47,342 1,444 Ameren Corp. 49,121 1,379 Constellation Energy Group Inc. 40,576 1,263 Northeast Utilities 35,859 1,241 NiSource Inc. 57,043 1,094 * NRG Energy Inc. 50,374 1,085 CMS Energy Corp. 51,620 1,014 Pinnacle West Capital Corp. 22,140 947 SCANA Corp. 23,088 909 Pepco Holdings Inc. 45,755 853 TECO Energy Inc. 44,050 826 Integrys Energy Group Inc. 15,773 797 Nicor Inc. 9,280 498 Total Common Stocks (Cost $2,032,006) Other Assets and Liabilities-Net (0.0%) Net Assets (100%) * Non-income-producing security. REITReal Estate Investment Trust. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At March 31, 2011, 100% of the fund's investments were valued based on Level 1 inputs. C. At March 31, 2011, the cost of investment securities for tax purposes was $2,032,006,000. Net unrealized appreciation of investment securities for tax purposes was $422,664,000, consisting of unrealized gains of $635,002,000 on securities that had risen in value since their purchase and $212,338,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Tax-Managed Capital Appreciation Fund Schedule of Investments As of March 31, 2011 Market Value Shares ($000) Common Stocks (100.0%) Consumer Discretionary (11.3%) Walt Disney Co. 611,436 26,347 McDonald's Corp. 306,260 23,303 * Amazon.com Inc. 112,400 20,247 Comcast Corp. Class A 755,371 18,673 Home Depot Inc. 480,000 17,789 * Ford Motor Co. 1,104,908 16,474 News Corp. Class A 778,830 13,676 Time Warner Inc. 376,649 13,446 * DIRECTV Class A 283,753 13,280 Lowe's Cos. Inc. 498,600 13,178 Target Corp. 243,300 12,167 Starbucks Corp. 274,352 10,137 Johnson Controls Inc. 237,600 9,877 NIKE Inc. Class B 127,200 9,629 Yum! Brands Inc. 173,360 8,907 Viacom Inc. Class B 171,033 7,956 Time Warner Cable Inc. 94,542 6,745 Kohl's Corp. 126,650 6,718 Coach Inc. 127,900 6,656 * Bed Bath & Beyond Inc. 119,717 5,779 Starwood Hotels & Resorts Worldwide Inc. 89,818 5,220 * Liberty Media Corp. - Interactive 302,926 4,859 McGraw-Hill Cos. Inc. 122,900 4,842 * BorgWarner Inc. 60,600 4,829 Gap Inc. 211,887 4,801 Marriott International Inc. Class A 125,975 4,482 * O'Reilly Automotive Inc. 75,748 4,352 * AutoZone Inc. 15,900 4,350 Ross Stores Inc. 60,296 4,288 * Dollar Tree Inc. 76,951 4,272 Polo Ralph Lauren Corp. Class A 34,500 4,266 * Las Vegas Sands Corp. 100,440 4,241 Darden Restaurants Inc. 83,850 4,120 Best Buy Co. Inc. 141,084 4,052 * Sirius XM Radio Inc. 2,434,000 4,040 * CarMax Inc. 125,043 4,014 Advance Auto Parts Inc. 56,402 3,701 Interpublic Group of Cos. Inc. 294,400 3,701 Hasbro Inc. 77,100 3,611 PetSmart Inc. 85,700 3,509 * NVR Inc. 4,440 3,357 DeVry Inc. 59,639 3,284 Gentex Corp. 107,252 3,244 CBS Corp. Class B 127,174 3,184 * Discovery Communications Inc. 90,137 3,174 Weight Watchers International Inc. 45,200 3,169 Scripps Networks Interactive Inc. Class A 62,170 3,114 * AutoNation Inc. 86,525 3,060 * Apollo Group Inc. Class A 72,229 3,013 Phillips-Van Heusen Corp. 46,281 3,010 * Liberty Global Inc. 75,207 3,008 John Wiley & Sons Inc. Class A 58,700 2,984 * Toll Brothers Inc. 144,600 2,859 * Dollar General Corp. 90,900 2,850 Expedia Inc. 124,613 2,824 * MGM Resorts International 208,690 2,744 Brinker International Inc. 102,750 2,600 Omnicom Group Inc. 50,600 2,482 Harley-Davidson Inc. 56,800 2,413 * Office Depot Inc. 479,200 2,219 * Mohawk Industries Inc. 34,700 2,122 International Game Technology 129,600 2,103 * Lamar Advertising Co. Class A 56,186 2,076 Stanley Black & Decker Inc. 26,745 2,049 Harman International Industries Inc. 43,600 2,041 * Liberty Global Inc. Class A 47,398 1,963 Cablevision Systems Corp. Class A 54,344 1,881 Staples Inc. 94,495 1,835 Virgin Media Inc. 62,269 1,730 DR Horton Inc. 126,366 1,472 Nordstrom Inc. 32,300 1,450 Foot Locker Inc. 70,600 1,392 * Pulte Group Inc. 187,674 1,389 Macy's Inc. 56,800 1,378 * Career Education Corp. 60,400 1,372 Abercrombie & Fitch Co. 23,300 1,368 * Liberty Media Corp. - Starz 16,392 1,272 * Liberty Media Corp. - Capital 16,431 1,210 International Speedway Corp. Class A 37,986 1,132 American Eagle Outfitters Inc. 66,991 1,065 Lennar Corp. Class A 54,600 989 Aaron's Inc. 37,182 943 Mattel Inc. 36,032 898 RadioShack Corp. 58,000 871 TJX Cos. Inc. 12,976 645 Comcast Corp. Class A Special Shares 26,219 609 * Sears Holdings Corp. 7,200 595 * priceline.com Inc. 1,110 562 Chico's FAS Inc. 28,340 422 * Education Management Corp. 18,200 381 * Madison Square Garden Inc. Class A 13,586 367 * GameStop Corp. Class A 11,830 266 * Hanesbrands Inc. 9,675 262 Wynn Resorts Ltd. 2,000 255 Washington Post Co. Class B 520 228 Carnival Corp. 5,800 223 Lennar Corp. Class B 8,300 122 * Krispy Kreme Doughnuts Inc. Warrants Exp. 03/02/2012 2,684  Consumer Staples (9.6%) Procter & Gamble Co. 856,178 52,741 Coca-Cola Co. 637,700 42,311 Philip Morris International Inc. 494,509 32,455 PepsiCo Inc. 490,139 31,570 Wal-Mart Stores Inc. 593,528 30,893 CVS Caremark Corp. 443,754 15,230 Walgreen Co. 307,300 12,335 Costco Wholesale Corp. 156,100 11,445 Kraft Foods Inc. 348,826 10,939 Altria Group Inc. 369,663 9,622 Colgate-Palmolive Co. 115,900 9,360 Archer-Daniels-Midland Co. 243,273 8,760 Kroger Co. 263,700 6,321 Estee Lauder Cos. Inc. Class A 56,500 5,444 Clorox Co. 69,120 4,843 * Green Mountain Coffee Roasters Inc. 73,509 4,749 Bunge Ltd. 62,800 4,542 Hershey Co. 81,300 4,419 Dr Pepper Snapple Group Inc. 114,200 4,244 Coca-Cola Enterprises Inc. 153,000 4,177 Safeway Inc. 170,462 4,013 Brown-Forman Corp. Class B 57,846 3,951 Church & Dwight Co. Inc. 47,100 3,737 McCormick & Co. Inc. 76,100 3,640 * Hansen Natural Corp. 60,300 3,632 JM Smucker Co. 49,024 3,500 Hormel Foods Corp. 125,200 3,486 Corn Products International Inc. 67,200 3,482 Tyson Foods Inc. Class A 177,944 3,415 Molson Coors Brewing Co. Class B 71,900 3,371 * Smithfield Foods Inc. 135,135 3,251 General Mills Inc. 88,800 3,246 Campbell Soup Co. 97,400 3,225 * Energizer Holdings Inc. 44,128 3,140 * Constellation Brands Inc. Class A 151,500 3,072 Kimberly-Clark Corp. 46,540 3,038 Alberto-Culver Co. Class B 77,514 2,889 Mead Johnson Nutrition Co. 42,525 2,463 Kellogg Co. 44,300 2,391 Whole Foods Market Inc. 32,840 2,164 * Ralcorp Holdings Inc. 29,009 1,985 Avon Products Inc. 59,300 1,603 * Dean Foods Co. 122,475 1,225 * Central European Distribution Corp. 72,480 823 Sara Lee Corp. 44,600 788 Sysco Corp. 17,111 474 * BJ's Wholesale Club Inc. 9,300 454 ConAgra Foods Inc. 11,200 266 Reynolds American Inc. 212 8 Energy (12.8%) Exxon Mobil Corp. 1,488,064 125,191 Chevron Corp. 582,638 62,593 Schlumberger Ltd. 375,599 35,028 ConocoPhillips 354,040 28,274 Occidental Petroleum Corp. 190,339 19,888 Apache Corp. 128,217 16,786 Anadarko Petroleum Corp. 170,123 13,936 Devon Energy Corp. 148,622 13,639 National Oilwell Varco Inc. 149,541 11,854 Baker Hughes Inc. 157,171 11,541 EOG Resources Inc. 88,300 10,464 Hess Corp. 109,600 9,339 Halliburton Co. 158,200 7,885 Peabody Energy Corp. 108,100 7,779 Williams Cos. Inc. 239,700 7,474 Noble Energy Inc. 74,200 7,171 * Southwestern Energy Co. 151,700 6,519 * Cameron International Corp. 109,002 6,224 Pioneer Natural Resources Co. 56,337 5,742 * FMC Technologies Inc. 60,050 5,674 Valero Energy Corp. 182,480 5,442 * Newfield Exploration Co. 66,098 5,024 Cimarex Energy Co. 43,499 5,013 Range Resources Corp. 82,500 4,823 Marathon Oil Corp. 90,300 4,814 * Pride International Inc. 106,400 4,570 EQT Corp. 90,900 4,536 Helmerich & Payne Inc. 61,980 4,257 QEP Resources Inc. 103,165 4,182 Cabot Oil & Gas Corp. 74,535 3,948 SM Energy Co. 51,156 3,795 * Concho Resources Inc. 35,300 3,788 * Rowan Cos. Inc. 85,600 3,782 * Dresser-Rand Group Inc. 67,355 3,612 * SandRidge Energy Inc. 262,914 3,365 * Continental Resources Inc. 43,900 3,138 Diamond Offshore Drilling Inc. 39,700 3,085 Southern Union Co. 105,700 3,025 * Denbury Resources Inc. 119,176 2,908 Arch Coal Inc. 73,400 2,645 * Forest Oil Corp. 65,300 2,470 * Plains Exploration & Production Co. 66,760 2,419 Core Laboratories NV 23,553 2,406 Consol Energy Inc. 33,900 1,818 * Quicksilver Resources Inc. 74,760 1,070 Chesapeake Energy Corp. 25,211 845 * Unit Corp. 12,800 793 * Tesoro Corp. 26,500 711 * Ultra Petroleum Corp. 12,870 634 Patterson-UTI Energy Inc. 21,200 623 * Superior Energy Services Inc. 1,048 43 Financials (15.5%) JPMorgan Chase & Co. 1,194,021 55,044 * Berkshire Hathaway Inc. Class B 519,100 43,412 Wells Fargo & Co. 1,236,508 39,197 Bank of America Corp. 2,583,633 34,440 * Citigroup Inc. 6,509,003 28,770 Goldman Sachs Group Inc. 139,830 22,159 American Express Co. 331,300 14,975 Simon Property Group Inc. 98,548 10,560 US Bancorp 392,700 10,379 Prudential Financial Inc. 161,904 9,970 Aflac Inc. 172,500 9,105 State Street Corp. 191,478 8,605 MetLife Inc. 175,820 7,864 Franklin Resources Inc. 60,400 7,555 Ameriprise Financial Inc. 112,160 6,851 Charles Schwab Corp. 377,200 6,801 Morgan Stanley 238,900 6,527 Public Storage 58,200 6,455 Discover Financial Services 262,700 6,336 SunTrust Banks Inc. 216,990 6,258 T Rowe Price Group Inc. 92,978 6,176 Capital One Financial Corp. 117,800 6,121 Travelers Cos. Inc. 101,877 6,060 Loews Corp. 138,908 5,986 Progressive Corp. 276,700 5,847 Boston Properties Inc. 60,200 5,710 Host Hotels & Resorts Inc. 308,972 5,441 Fifth Third Bancorp 368,920 5,121 Bank of New York Mellon Corp. 167,906 5,015 AvalonBay Communities Inc. 38,375 4,608 Leucadia National Corp. 122,219 4,588 * CB Richard Ellis Group Inc. Class A 170,465 4,551 Lincoln National Corp. 150,986 4,536 CME Group Inc. 14,701 4,433 Unum Group 166,800 4,378 KeyCorp 457,769 4,065 * Affiliated Managers Group Inc. 36,800 4,025 Plum Creek Timber Co. Inc. 91,500 3,990 General Growth Properties Inc. 252,757 3,913 SL Green Realty Corp. 51,910 3,904 Principal Financial Group Inc. 120,400 3,866 PNC Financial Services Group Inc. 59,631 3,756 Reinsurance Group of America Inc. Class A 58,819 3,693 Torchmark Corp. 55,500 3,690 TD Ameritrade Holding Corp. 174,400 3,640 * Arch Capital Group Ltd. 36,000 3,571 Jones Lang LaSalle Inc. 34,450 3,436 Raymond James Financial Inc. 89,650 3,428 M&T Bank Corp. 38,600 3,415 WR Berkley Corp. 102,297 3,295 * Markel Corp. 7,930 3,287 Allstate Corp. 102,300 3,251 * Howard Hughes Corp. 46,009 3,250 East West Bancorp Inc. 145,700 3,200 Brown & Brown Inc. 118,600 3,060 Developers Diversified Realty Corp. 216,364 3,029 * Forest City Enterprises Inc. Class A 159,584 3,005 Zions Bancorporation 129,284 2,981 SEI Investments Co. 123,770 2,956 BlackRock Inc. 14,450 2,905 Assurant Inc. 75,300 2,900 White Mountains Insurance Group Ltd. 7,891 2,874 HCC Insurance Holdings Inc. 91,600 2,868 * St. Joe Co. 114,288 2,865 Cullen/Frost Bankers Inc. 47,600 2,809 Alexandria Real Estate Equities Inc. 35,930 2,801 Eaton Vance Corp. 86,202 2,779 Douglas Emmett Inc. 147,673 2,769 Hospitality Properties Trust 119,270 2,761 * Popular Inc. 925,168 2,692 Commerce Bancshares Inc. 63,687 2,576 Apartment Investment & Management Co. 101,043 2,574 * Alleghany Corp. 7,747 2,564 First Horizon National Corp. 227,345 2,549 Janus Capital Group Inc. 203,766 2,541 Associated Banc-Corp 170,670 2,534 Hudson City Bancorp Inc. 251,902 2,438 Camden Property Trust 42,400 2,409 City National Corp. 42,000 2,396 Moody's Corp. 70,100 2,377 TFS Financial Corp. 221,854 2,356 StanCorp Financial Group Inc. 50,600 2,334 Lazard Ltd. Class A 55,686 2,315 Hanover Insurance Group Inc. 49,600 2,244 People's United Financial Inc. 174,014 2,189 Wesco Financial Corp. 5,590 2,176 Transatlantic Holdings Inc. 44,114 2,147 * NASDAQ OMX Group Inc. 79,692 2,059 CNA Financial Corp. 69,500 2,054 BOK Financial Corp. 38,571 1,993 First Citizens BancShares Inc. Class A 9,642 1,934 Chubb Corp. 30,900 1,894 * SLM Corp. 123,245 1,886 Northern Trust Corp. 34,773 1,765 Hartford Financial Services Group Inc. 64,184 1,728 Legg Mason Inc. 47,500 1,714 Digital Realty Trust Inc. 28,440 1,653 Federated Investors Inc. Class B 56,200 1,503 New York Community Bancorp Inc. 86,400 1,491 BB&T Corp. 53,000 1,455 AMB Property Corp. 36,604 1,317 * Genworth Financial Inc. Class A 96,700 1,302 * CIT Group Inc. 30,000 1,276 American Financial Group Inc. 32,200 1,128 American International Group Inc. 32,021 1,125 BRE Properties Inc. 21,500 1,014 Bank of Hawaii Corp. 20,100 961 AON Corp. 16,400 869 Interactive Brokers Group Inc. 51,335 816 ACE Ltd. 10,627 688 Wilmington Trust Corp. 149,625 676 Federal Realty Investment Trust 8,200 669 * E*Trade Financial Corp. 41,866 654 Taubman Centers Inc. 11,300 605 Marshall & Ilsley Corp. 49,700 397 Invesco Ltd. 12,010 307 ProLogis 18,393 294 * MBIA Inc. 11,300 113 BancorpSouth Inc. 4,000 62 Essex Property Trust Inc. 300 37 Health Care (11.2%) Johnson & Johnson 810,598 48,028 Pfizer Inc. 2,052,484 41,686 Merck & Co. Inc. 790,626 26,099 Abbott Laboratories 407,600 19,993 UnitedHealth Group Inc. 367,662 16,618 * Amgen Inc. 310,325 16,587 * Gilead Sciences Inc. 293,100 12,439 Medtronic Inc. 263,600 10,373 WellPoint Inc. 142,916 9,974 Bristol-Myers Squibb Co. 374,041 9,886 * Celgene Corp. 166,372 9,571 * Express Scripts Inc. 168,324 9,360 * Thermo Fisher Scientific Inc. 156,106 8,672 * Medco Health Solutions Inc. 153,842 8,640 Allergan Inc. 114,530 8,134 * Genzyme Corp. 101,900 7,760 * Biogen Idec Inc. 98,861 7,255 St. Jude Medical Inc. 139,832 7,168 Baxter International Inc. 127,341 6,847 * Agilent Technologies Inc. 151,106 6,767 Stryker Corp. 109,200 6,639 Aetna Inc. 173,044 6,477 Becton Dickinson and Co. 80,600 6,417 Cardinal Health Inc. 145,512 5,985 McKesson Corp. 73,424 5,804 CIGNA Corp. 129,300 5,725 * Humana Inc. 79,300 5,546 AmerisourceBergen Corp. Class A 132,300 5,234 * Zimmer Holdings Inc. 81,170 4,913 * Laboratory Corp. of America Holdings 50,700 4,671 Eli Lilly & Co. 131,595 4,628 * Forest Laboratories Inc. 142,600 4,606 * Waters Corp. 52,900 4,597 * Life Technologies Corp. 86,835 4,552 Quest Diagnostics Inc. 76,800 4,433 * Hospira Inc. 77,140 4,258 * Mylan Inc. 183,837 4,168 * Mettler-Toledo International Inc. 23,600 4,059 Perrigo Co. 50,840 4,043 Beckman Coulter Inc. 47,600 3,954 * Watson Pharmaceuticals Inc. 70,000 3,921 * Henry Schein Inc. 55,100 3,866 DENTSPLY International Inc. 98,300 3,636 * Endo Pharmaceuticals Holdings Inc. 87,900 3,354 Universal Health Services Inc. Class B 67,400 3,330 CR Bard Inc. 29,300 2,910 PerkinElmer Inc. 106,204 2,790 * Coventry Health Care Inc. 81,025 2,584 * Health Net Inc. 74,200 2,426 Patterson Cos. Inc. 73,530 2,367 Pharmaceutical Product Development Inc. 84,803 2,350 Lincare Holdings Inc. 78,950 2,342 Teleflex Inc. 37,000 2,145 * CareFusion Corp. 72,756 2,052 * Varian Medical Systems Inc. 26,500 1,792 * Covidien plc 33,900 1,761 * Kinetic Concepts Inc. 31,000 1,687 * Boston Scientific Corp. 205,500 1,478 * Dendreon Corp. 35,345 1,323 Omnicare Inc. 40,900 1,227 * Cephalon Inc. 10,500 796 * Amylin Pharmaceuticals Inc. 47,800 543 * DaVita Inc. 2,200 188 Techne Corp. 2,000 143 Industrials (11.7%) General Electric Co. 2,917,272 58,491 United Technologies Corp. 280,100 23,711 Boeing Co. 236,770 17,504 3M Co. 154,200 14,418 Caterpillar Inc. 123,095 13,707 Union Pacific Corp. 123,914 12,184 CSX Corp. 142,600 11,208 United Parcel Service Inc. Class B 147,300 10,947 FedEx Corp. 110,700 10,356 Deere & Co. 104,800 10,154 Danaher Corp. 194,200 10,079 General Dynamics Corp. 124,400 9,524 Norfolk Southern Corp. 134,900 9,345 Illinois Tool Works Inc. 163,500 8,783 Cummins Inc. 77,600 8,507 Emerson Electric Co. 142,400 8,320 Precision Castparts Corp. 55,600 8,183 Honeywell International Inc. 131,400 7,846 PACCAR Inc. 142,910 7,481 Parker Hannifin Corp. 71,000 6,722 Fluor Corp. 81,200 5,981 Lockheed Martin Corp. 72,700 5,845 CH Robinson Worldwide Inc. 76,100 5,641 Waste Management Inc. 140,297 5,239 ITT Corp. 87,100 5,230 Joy Global Inc. 52,500 5,188 Expeditors International of Washington Inc. 101,061 5,067 Rockwell Collins Inc. 73,700 4,778 Roper Industries Inc. 54,200 4,686 WW Grainger Inc. 33,400 4,599 Northrop Grumman Corp. 72,268 4,532 * Stericycle Inc. 51,108 4,532 Fastenal Co. 69,000 4,473 Southwest Airlines Co. 351,687 4,442 AMETEK Inc. 100,650 4,416 Raytheon Co. 85,833 4,366 Pall Corp. 73,800 4,252 Flowserve Corp. 33,000 4,250 L-3 Communications Holdings Inc. 54,000 4,229 Bucyrus International Inc. Class A 44,739 4,091 * Jacobs Engineering Group Inc. 77,700 3,996 Donaldson Co. Inc. 60,000 3,677 Equifax Inc. 93,200 3,621 JB Hunt Transport Services Inc. 79,500 3,611 Iron Mountain Inc. 114,088 3,563 * Terex Corp. 96,066 3,558 Manpower Inc. 54,600 3,433 KBR Inc. 89,249 3,371 IDEX Corp. 76,800 3,352 * WABCO Holdings Inc. 51,941 3,202 Valmont Industries Inc. 29,537 3,083 MSC Industrial Direct Co. Class A 44,700 3,061 * Quanta Services Inc. 136,100 3,053 * Owens Corning 83,900 3,020 SPX Corp. 37,400 2,969 Dun & Bradstreet Corp. 36,200 2,905 Carlisle Cos. Inc. 65,200 2,905 * Oshkosh Corp. 79,200 2,802 Landstar System Inc. 59,289 2,708 Robert Half International Inc. 87,500 2,678 Toro Co. 40,100 2,655 * CNH Global NV 53,400 2,593 * USG Corp. 143,460 2,390 Alliant Techsystems Inc. 33,100 2,339 Wabtec Corp. 33,000 2,238 Cintas Corp. 70,766 2,142 * Navistar International Corp. 28,500 1,976 Lennox International Inc. 35,090 1,845 Con-way Inc. 46,800 1,839 * Verisk Analytics Inc. Class A 51,500 1,687 Textron Inc. 61,020 1,671 UTi Worldwide Inc. 77,587 1,570 Gardner Denver Inc. 19,846 1,549 Manitowoc Co. Inc. 62,200 1,361 Graco Inc. 27,658 1,258 Tyco International Ltd. 25,300 1,133 Republic Services Inc. Class A 19,512 586 * Huntington Ingalls Industries Inc. 12,044 500 * AGCO Corp. 3,600 198 Ryder System Inc. 3,600 182 * KAR Auction Services Inc. 10,953 168 * TransDigm Group Inc. 1,380 116 * Raytheon Co. Warrants Exp. 06/16/2011 2,285 31 Information Technology (18.0%) * Apple Inc. 267,000 93,036 International Business Machines Corp. 381,958 62,286 Microsoft Corp. 2,063,000 52,318 * Google Inc. Class A 73,370 43,010 Oracle Corp. 1,162,334 38,787 Cisco Systems Inc. 1,715,600 29,423 Intel Corp. 1,389,200 28,020 Hewlett-Packard Co. 680,258 27,870 QUALCOMM Inc. 415,720 22,794 * EMC Corp. 677,500 17,988 Texas Instruments Inc. 417,800 14,439 * eBay Inc. 397,914 12,351 Visa Inc. Class A 157,298 11,580 Corning Inc. 504,200 10,402 Mastercard Inc. Class A 35,790 9,009 * Yahoo! Inc. 508,500 8,467 Broadcom Corp. Class A 203,950 8,032 * Adobe Systems Inc. 210,600 6,983 * Cognizant Technology Solutions Corp. Class A 85,137 6,930 * NetApp Inc. 137,963 6,647 * Intuit Inc. 124,185 6,594 Applied Materials Inc. 417,500 6,521 * Symantec Corp. 351,351 6,514 Altera Corp. 146,647 6,455 Western Union Co. 298,095 6,191 Xerox Corp. 577,604 6,151 * Dell Inc. 415,500 6,029 * Citrix Systems Inc. 80,756 5,932 * Autodesk Inc. 123,788 5,460 * Juniper Networks Inc. 119,000 5,007 * Fiserv Inc. 78,050 4,895 Amphenol Corp. Class A 89,500 4,868 CA Inc. 201,266 4,867 * BMC Software Inc. 96,600 4,805 Fidelity National Information Services Inc. 146,178 4,779 * Teradata Corp. 93,574 4,744 * NVIDIA Corp. 255,244 4,712 Analog Devices Inc. 118,166 4,653 KLA-Tencor Corp. 94,800 4,491 * Lam Research Corp. 77,108 4,369 * Western Digital Corp. 114,100 4,255 Linear Technology Corp. 124,200 4,177 Computer Sciences Corp. 78,900 3,845 * Arrow Electronics Inc. 91,500 3,832 * LSI Corp. 538,928 3,665 * Avnet Inc. 105,400 3,593 Accenture plc Class A 63,613 3,497 * Atmel Corp. 248,700 3,390 Global Payments Inc. 66,817 3,269 * Compuware Corp. 258,162 2,982 * Fairchild Semiconductor International Inc. Class A 161,958 2,948 * Tech Data Corp. 55,510 2,823 * Ingram Micro Inc. 125,000 2,629 * SunPower Corp. Class A 147,000 2,520 Microchip Technology Inc. 65,100 2,474 * Synopsys Inc. 89,121 2,464 Automatic Data Processing Inc. 47,100 2,417 * QLogic Corp. 129,000 2,393 Xilinx Inc. 71,336 2,340 DST Systems Inc. 42,800 2,261 * Motorola Solutions Inc. 49,604 2,217 * Monster Worldwide Inc. 128,680 2,046 * Cadence Design Systems Inc. 205,607 2,005 Lender Processing Services Inc. 61,250 1,972 * Teradyne Inc. 110,200 1,963 * NCR Corp. 99,574 1,876 * Lexmark International Inc. Class A 50,300 1,863 * Electronic Arts Inc. 90,200 1,762 Molex Inc. 69,751 1,752 Tellabs Inc. 266,900 1,399 National Semiconductor Corp. 96,600 1,385 Total System Services Inc. 74,759 1,347 Broadridge Financial Solutions Inc. 58,725 1,332 Solera Holdings Inc. 22,096 1,129 * Zebra Technologies Corp. 27,257 1,070 * Motorola Mobility Holdings Inc. 43,403 1,059 * IAC/InterActiveCorp 24,515 757 * Advanced Micro Devices Inc. 81,100 697 * AOL Inc. 34,240 669 * Micron Technology Inc. 56,400 646 * Novellus Systems Inc. 13,100 486 * Novell Inc. 71,475 424 Activision Blizzard Inc. 32,800 360 Harris Corp. 4,300 213 Intersil Corp. Class A 10,400 129 Materials (3.9%) Freeport-McMoRan Copper & Gold Inc. 294,908 16,382 Praxair Inc. 108,400 11,013 Newmont Mining Corp. 164,386 8,972 EI du Pont de Nemours & Co. 160,300 8,812 Dow Chemical Co. 174,940 6,604 Nucor Corp. 129,600 5,964 Monsanto Co. 82,434 5,957 Mosaic Co. 71,400 5,623 CF Industries Holdings Inc. 37,100 5,075 Ecolab Inc. 97,200 4,959 Celanese Corp. Class A 98,011 4,349 Sigma-Aldrich Corp. 67,400 4,289 United States Steel Corp. 79,356 4,280 Cliffs Natural Resources Inc. 42,761 4,202 Allegheny Technologies Inc. 60,900 4,124 Ball Corp. 112,600 4,037 FMC Corp. 47,400 4,026 * Crown Holdings Inc. 103,000 3,974 Albemarle Corp. 65,400 3,909 * Owens-Illinois Inc. 113,800 3,436 Airgas Inc. 51,500 3,421 Scotts Miracle-Gro Co. Class A 51,099 2,956 Cytec Industries Inc. 54,300 2,952 Nalco Holding Co. 104,639 2,858 Sealed Air Corp. 106,072 2,828 Martin Marietta Materials Inc. 30,600 2,744 Reliance Steel & Aluminum Co. 46,300 2,675 Schnitzer Steel Industries Inc. 39,775 2,586 * Titanium Metals Corp. 139,110 2,585 * Intrepid Potash Inc. 69,985 2,437 Walter Energy Inc. 11,780 1,595 Royal Gold Inc. 20,686 1,084 International Paper Co. 35,900 1,083 Valspar Corp. 23,400 915 Southern Copper Corp. 21,000 846 Packaging Corp. of America 26,600 768 Air Products & Chemicals Inc. 5,700 514 Telecommunication Services (2.9%) AT&T Inc. 1,749,979 53,549 Verizon Communications Inc. 711,342 27,415 * American Tower Corp. Class A 153,000 7,928 * Sprint Nextel Corp. 1,329,656 6,170 * Crown Castle International Corp. 125,800 5,353 CenturyLink Inc. 112,797 4,687 * SBA Communications Corp. Class A 52,823 2,096 * United States Cellular Corp. 32,300 1,663 Qwest Communications International Inc. 215,164 1,470 Telephone & Data Systems Inc. 43,601 1,469 Frontier Communications Corp. 126,223 1,037 * Level 3 Communications Inc. 669,207 984 Telephone & Data Systems Inc.  Special Common Shares 33,200 980 Utilities (3.1%) Exelon Corp. 182,000 7,506 NextEra Energy Inc. 122,451 6,749 PG&E Corp. 145,600 6,433 Sempra Energy 107,736 5,764 Edison International 142,500 5,214 Entergy Corp. 77,000 5,175 FirstEnergy Corp. 137,900 5,115 Southern Co. 121,500 4,630 * AES Corp. 352,898 4,588 Wisconsin Energy Corp. 132,000 4,026 CenterPoint Energy Inc. 223,800 3,930 * Calpine Corp. 241,180 3,827 Northeast Utilities 110,600 3,827 * NRG Energy Inc. 175,615 3,783 Energen Corp. 59,600 3,762 NSTAR 76,600 3,544 CMS Energy Corp. 173,986 3,417 MDU Resources Group Inc. 137,050 3,148 Integrys Energy Group Inc. 61,481 3,105 Dominion Resources Inc. 67,086 2,999 NV Energy Inc. 201,083 2,994 Duke Energy Corp. 163,592 2,969 SCANA Corp. 74,200 2,921 * GenOn Energy Inc. 729,429 2,779 ITC Holdings Corp. 36,166 2,528 Aqua America Inc. 107,583 2,463 American Water Works Co. Inc. 87,200 2,446 Public Service Enterprise Group Inc. 69,800 2,199 DPL Inc. 75,000 2,056 Questar Corp. 115,800 2,021 Ormat Technologies Inc. 66,366 1,681 National Fuel Gas Co. 19,487 1,442 UGI Corp. 34,466 1,134 NiSource Inc. 35,920 689 American Electric Power Co. Inc. 9,300 327 Total Common Stocks (Cost $2,786,193) Market Value Coupon Shares ($000) Temporary Cash Investment (0.1%) Money Market Fund (0.1%) 1 Vanguard Market Liquidity Fund (Cost $3,909) 0.208% 3,909,127 3,909 Total Investments (100.1%) (Cost $2,790,102) Other Assets and Liabilities-Net (-0.1%) Net Assets (100%) * Non-income-producing security. 1 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or Tax-Managed Capital Appreciation Fund whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At March 31, 2011, 100% of the fund's investments were valued based on Level 1 inputs. C. At March 31, 2011, the cost of investment securities for tax purposes was $2,790,102,000. Net unrealized appreciation of investment securities for tax purposes was $1,163,355,000, consisting of unrealized gains of $1,265,268,000 on securities that had risen in value since their purchase and $101,913,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Tax-Managed Balanced Fund Schedule of Investments As of March 31, 2011 Market Value Shares ($000) Common Stocks (48.6%) Consumer Discretionary (5.4%) Walt Disney Co. 49,866 2,149 Comcast Corp. Class A 78,645 1,944 * Amazon.com Inc. 10,752 1,937 McDonald's Corp. 24,559 1,869 * Ford Motor Co. 96,900 1,445 * DIRECTV Class A 26,218 1,227 Lowe's Cos. Inc. 46,415 1,227 Home Depot Inc. 32,099 1,190 Target Corp. 23,645 1,182 News Corp. Class A 64,100 1,126 Viacom Inc. Class B 21,727 1,011 Starbucks Corp. 26,927 995 Time Warner Cable Inc. 13,024 929 Time Warner Inc. 25,796 921 NIKE Inc. Class B 12,047 912 Yum! Brands Inc. 17,405 894 TJX Cos. Inc. 15,793 785 Kohl's Corp. 12,082 641 Carnival Corp. 16,650 639 Coach Inc. 11,770 612 Staples Inc. 29,898 581 * Bed Bath & Beyond Inc. 11,700 565 Harley-Davidson Inc. 12,103 514 Ross Stores Inc. 6,832 486 Starwood Hotels & Resorts Worldwide Inc. 8,307 483 Macy's Inc. 19,230 467 Virgin Media Inc. 16,636 462 Marriott International Inc. Class A 12,568 447 Gap Inc. 19,725 447 Best Buy Co. Inc. 15,075 433 * O'Reilly Automotive Inc. 7,344 422 Stanley Black & Decker Inc. 5,227 400 Polo Ralph Lauren Corp. Class A 3,180 393 Advance Auto Parts Inc. 5,903 387 Hasbro Inc. 7,712 361 * BorgWarner Inc. 4,476 357 Tractor Supply Co. 5,946 356 PetSmart Inc. 8,668 355 * DISH Network Corp. Class A 14,557 355 * Liberty Media Corp. - Starz 4,555 353 DeVry Inc. 6,000 330 Scripps Networks Interactive Inc. Class A 6,550 328 Weight Watchers International Inc. 4,612 323 Phillips-Van Heusen Corp. 4,953 322 Brinker International Inc. 12,637 320 Harman International Industries Inc. 6,730 315 Gentex Corp. 10,400 315 Aaron's Inc. 11,850 301 Expedia Inc. 12,967 294 Jarden Corp. 8,200 292 Lear Corp. 5,900 288 Lennar Corp. Class A 15,900 288 Johnson Controls Inc. 6,900 287 John Wiley & Sons Inc. Class A 5,453 277 * Apollo Group Inc. Class A 6,500 271 * Liberty Global Inc. Class A 6,532 270 Washington Post Co. Class B 560 245 Morningstar Inc. 3,900 228 Thor Industries Inc. 6,588 220 * AutoZone Inc. 800 219 * Liberty Global Inc. 5,446 218 * Dollar General Corp. 6,500 204 Wyndham Worldwide Corp. 6,300 200 International Game Technology 12,300 200 RadioShack Corp. 12,521 188 Guess? Inc. 4,600 181 Family Dollar Stores Inc. 3,500 180 International Speedway Corp. Class A 5,399 161 Omnicom Group Inc. 3,200 157 DR Horton Inc. 13,399 156 * Discovery Communications Inc. Class A 3,841 153 Comcast Corp. Class A Special Shares 6,476 150 * NVR Inc. 180 136 Chico's FAS Inc. 7,000 104 * New York Times Co. Class A 11,000 104 * Career Education Corp. 4,500 102 * priceline.com Inc. 180 91 * Liberty Media Corp. - Capital 1,200 88 Newell Rubbermaid Inc. 3,718 71 * MGM Resorts International 4,013 53 Abercrombie & Fitch Co. 800 47 CBS Corp. Class B 1,600 40 * Toll Brothers Inc. 2,000 40 Wendy's/Arby's Group Inc. Class A 7,800 39 Cablevision Systems Corp. Class A 1,094 38 Lennar Corp. Class B 680 10 H&R Block Inc. 500 8 Darden Restaurants Inc. 50 2 * Krispy Kreme Doughnuts Inc. Warrants Exp. 03/02/2012 243  Consumer Staples (4.5%) Procter & Gamble Co. 68,784 4,237 Coca-Cola Co. 60,231 3,996 Philip Morris International Inc. 41,300 2,710 Wal-Mart Stores Inc. 50,181 2,612 PepsiCo Inc. 34,943 2,251 CVS Caremark Corp. 43,592 1,496 Colgate-Palmolive Co. 16,235 1,311 Walgreen Co. 31,218 1,253 Costco Wholesale Corp. 15,017 1,101 Altria Group Inc. 34,700 903 Archer-Daniels-Midland Co. 24,020 865 Kraft Foods Inc. 25,816 810 Estee Lauder Cos. Inc. Class A 5,595 539 Bunge Ltd. 7,330 530 Mead Johnson Nutrition Co. 8,738 506 Safeway Inc. 20,134 474 * Green Mountain Coffee Roasters Inc. 6,968 450 JM Smucker Co. 6,134 438 Dr Pepper Snapple Group Inc. 11,762 437 Coca-Cola Enterprises Inc. 15,786 431 Kroger Co. 16,800 403 McCormick & Co. Inc. 8,400 402 Brown-Forman Corp. Class B 5,851 400 Clorox Co. 5,400 378 Molson Coors Brewing Co. Class B 8,000 375 Tyson Foods Inc. Class A 19,227 369 Church & Dwight Co. Inc. 4,543 360 * Energizer Holdings Inc. 4,894 348 * Smithfield Foods Inc. 14,162 341 Hormel Foods Corp. 11,946 333 * Hansen Natural Corp. 5,345 322 Corn Products International Inc. 6,188 321 * Ralcorp Holdings Inc. 4,600 315 * Constellation Brands Inc. Class A 15,484 314 Alberto-Culver Co. Class B 8,409 313 Herbalife Ltd. 3,450 281 * Dean Foods Co. 23,350 233 Kimberly-Clark Corp. 2,772 181 General Mills Inc. 4,900 179 * Central European Distribution Corp. 15,500 176 Avon Products Inc. 2,100 57 * BJ's Wholesale Club Inc. 900 44 Sysco Corp. 1,500 42 Energy (6.3%) Exxon Mobil Corp. 139,099 11,702 Chevron Corp. 51,183 5,499 Schlumberger Ltd. 31,867 2,972 ConocoPhillips 33,087 2,642 Occidental Petroleum Corp. 20,404 2,132 Apache Corp. 11,914 1,560 Devon Energy Corp. 14,757 1,354 Anadarko Petroleum Corp. 16,285 1,334 EOG Resources Inc. 9,028 1,070 Hess Corp. 10,804 921 Halliburton Co. 14,464 721 Noble Energy Inc. 6,999 676 * Southwestern Energy Co. 14,414 619 * Cameron International Corp. 10,652 608 Pioneer Natural Resources Co. 5,494 560 Peabody Energy Corp. 7,709 555 * FMC Technologies Inc. 5,615 530 Range Resources Corp. 8,669 507 Cimarex Energy Co. 4,376 504 Murphy Oil Corp. 6,700 492 * Nabors Industries Ltd. 16,090 489 * Newfield Exploration Co. 6,427 489 EQT Corp. 9,197 459 * Pride International Inc. 10,661 458 Marathon Oil Corp. 8,482 452 Helmerich & Payne Inc. 6,308 433 * Rowan Cos. Inc. 9,343 413 Consol Energy Inc. 7,605 408 Cabot Oil & Gas Corp. 7,545 400 * Ultra Petroleum Corp. 8,100 399 QEP Resources Inc. 9,657 391 * SandRidge Energy Inc. 30,400 389 SM Energy Co. 5,157 383 El Paso Corp. 21,166 381 Diamond Offshore Drilling Inc. 4,860 378 * McDermott International Inc. 14,465 367 National Oilwell Varco Inc. 4,529 359 * Forest Oil Corp. 9,041 342 Frontier Oil Corp. 11,518 338 * Dresser-Rand Group Inc. 6,113 328 * Superior Energy Services Inc. 7,900 324 EXCO Resources Inc. 15,400 318 * Continental Resources Inc. 4,372 312 Baker Hughes Inc. 4,050 297 Patterson-UTI Energy Inc. 8,502 250 * Concho Resources Inc. 2,200 236 SEACOR Holdings Inc. 2,397 222 * Plains Exploration & Production Co. 4,748 172 Massey Energy Co. 2,400 164 * Alpha Natural Resources Inc. 1,428 85 Chesapeake Energy Corp. 2,100 70 * Denbury Resources Inc. 1,400 34 Financials (7.6%) JPMorgan Chase & Co. 109,301 5,039 Wells Fargo & Co. 137,921 4,372 * Berkshire Hathaway Inc. Class B 49,200 4,115 Bank of America Corp. 286,217 3,815 * Citigroup Inc. 620,011 2,740 Goldman Sachs Group Inc. 15,285 2,422 Morgan Stanley 44,360 1,212 US Bancorp 43,300 1,144 Simon Property Group Inc. 10,102 1,083 Capital One Financial Corp. 17,139 891 State Street Corp. 18,069 812 American Express Co. 17,933 811 Franklin Resources Inc. 6,075 760 Bank of New York Mellon Corp. 25,100 750 Charles Schwab Corp. 39,305 709 Equity Residential 12,150 685 Public Storage 5,851 649 SunTrust Banks Inc. 22,250 642 Travelers Cos. Inc. 10,589 630 Loews Corp. 14,324 617 Progressive Corp. 28,397 600 Discover Financial Services 24,829 599 Boston Properties Inc. 6,281 596 Weyerhaeuser Co. 22,357 550 Hartford Financial Services Group Inc. 20,400 549 Fifth Third Bancorp 38,275 531 Host Hotels & Resorts Inc. 29,146 513 MetLife Inc. 11,440 512 Lincoln National Corp. 16,159 485 PNC Financial Services Group Inc. 7,700 485 Aflac Inc. 8,800 464 * CB Richard Ellis Group Inc. Class A 17,173 459 * IntercontinentalExchange Inc. 3,700 457 Unum Group 16,727 439 SL Green Realty Corp. 5,159 388 Moody's Corp. 11,300 383 Torchmark Corp. 5,740 382 * Arch Capital Group Ltd. 3,832 380 Reinsurance Group of America Inc. Class A 5,872 369 Jones Lang LaSalle Inc. 3,612 360 Raymond James Financial Inc. 9,250 354 TD Ameritrade Holding Corp. 16,661 348 Legg Mason Inc. 9,554 345 * Markel Corp. 830 344 East West Bancorp Inc. 15,588 342 Federal Realty Investment Trust 3,999 326 * Forest City Enterprises Inc. Class A 17,018 320 Zions Bancorporation 13,887 320 Lazard Ltd. Class A 7,700 320 Allied World Assurance Co. Holdings Ltd. 5,048 316 RenaissanceRe Holdings Ltd. 4,532 313 Marshall & Ilsley Corp. 38,700 309 HCC Insurance Holdings Inc. 9,864 309 Apartment Investment & Management Co. 12,073 308 Developers Diversified Realty Corp. 21,800 305 Brown & Brown Inc. 11,800 304 Alexandria Real Estate Equities Inc. 3,900 304 Digital Realty Trust Inc. 5,143 299 Allstate Corp. 9,400 299 Janus Capital Group Inc. 23,600 294 Prudential Financial Inc. 4,712 290 SEI Investments Co. 12,147 290 Regions Financial Corp. 38,900 282 * Genworth Financial Inc. Class A 20,900 281 Douglas Emmett Inc. 14,929 280 * MSCI Inc. Class A 7,600 280 Assurant Inc. 7,200 277 Associated Banc-Corp 18,600 276 American Financial Group Inc. 7,650 268 Vornado Realty Trust 3,000 263 First Horizon National Corp. 23,056 258 * Alleghany Corp. 775 257 Hospitality Properties Trust 10,810 250 * St. Joe Co. 9,900 248 Commerce Bancshares Inc. 5,973 242 * Affiliated Managers Group Inc. 2,200 241 WR Berkley Corp. 7,203 232 Jefferies Group Inc. 9,300 232 StanCorp Financial Group Inc. 5,000 231 Wesco Financial Corp. 590 230 Hanover Insurance Group Inc. 5,014 227 * MBIA Inc. 22,375 225 BOK Financial Corp. 4,040 209 Washington Federal Inc. 11,100 192 First Citizens BancShares Inc. Class A 946 190 TFS Financial Corp. 15,600 166 BB&T Corp. 5,800 159 Kimco Realty Corp. 8,469 155 Assured Guaranty Ltd. 10,100 150 CME Group Inc. 499 150 BlackRock Inc. 722 145 Comerica Inc. 3,800 140 Leucadia National Corp. 3,300 124 KeyCorp 13,318 118 White Mountains Insurance Group Ltd. 320 117 Chubb Corp. 1,400 86 Ameriprise Financial Inc. 1,180 72 AMB Property Corp. 2,000 72 Wilmington Trust Corp. 14,600 66 ACE Ltd. 900 58 AON Corp. 600 32 BancorpSouth Inc. 1,400 22 Taubman Centers Inc. 400 21 Cullen/Frost Bankers Inc. 200 12 People's United Financial Inc. 400 5 Health Care (5.4%) Pfizer Inc. 192,889 3,918 Johnson & Johnson 65,387 3,874 Merck & Co. Inc. 67,521 2,229 UnitedHealth Group Inc. 36,066 1,630 * Amgen Inc. 29,952 1,601 Abbott Laboratories 30,100 1,476 * Gilead Sciences Inc. 27,293 1,158 * Express Scripts Inc. 19,268 1,071 * Celgene Corp. 16,762 964 WellPoint Inc. 13,726 958 Medtronic Inc. 23,200 913 * Thermo Fisher Scientific Inc. 15,575 865 * Medco Health Solutions Inc. 14,845 834 Allergan Inc. 11,699 831 * Genzyme Corp. 10,474 798 Stryker Corp. 12,549 763 St. Jude Medical Inc. 13,835 709 * Biogen Idec Inc. 9,610 705 Bristol-Myers Squibb Co. 25,495 674 * Agilent Technologies Inc. 15,007 672 Aetna Inc. 17,240 645 Cardinal Health Inc. 15,145 623 CIGNA Corp. 13,346 591 * Zimmer Holdings Inc. 9,270 561 AmerisourceBergen Corp. Class A 14,106 558 McKesson Corp. 6,232 493 * Laboratory Corp. of America Holdings 5,291 487 CR Bard Inc. 4,865 483 * DaVita Inc. 5,600 479 * Forest Laboratories Inc. 14,709 475 * Waters Corp. 5,218 453 * Life Technologies Corp. 8,522 447 * Hospira Inc. 8,060 445 Quest Diagnostics Inc. 7,345 424 Perrigo Co. 5,308 422 * Mylan Inc. 18,556 421 Eli Lilly & Co. 11,800 415 * Vertex Pharmaceuticals Inc. 8,400 403 * Watson Pharmaceuticals Inc. 7,096 397 Beckman Coulter Inc. 4,774 397 DENTSPLY International Inc. 10,328 382 Universal Health Services Inc. Class B 7,666 379 Baxter International Inc. 6,800 366 * Endo Pharmaceuticals Holdings Inc. 9,559 365 * Mettler-Toledo International Inc. 2,100 361 Omnicare Inc. 11,921 358 Cooper Cos. Inc. 4,584 318 * Tenet Healthcare Corp. 42,100 314 Techne Corp. 4,200 301 PerkinElmer Inc. 11,400 299 * Intuitive Surgical Inc. 720 240 * CareFusion Corp. 8,395 237 Hill-Rom Holdings Inc. 5,600 213 Patterson Cos. Inc. 6,600 212 * Covidien plc 3,000 156 Becton Dickinson and Co. 1,684 134 * Cephalon Inc. 200 15 Industrials (5.6%) General Electric Co. 259,109 5,195 United Technologies Corp. 24,876 2,106 Union Pacific Corp. 16,184 1,591 3M Co. 16,900 1,580 Caterpillar Inc. 11,900 1,325 Boeing Co. 15,820 1,170 United Parcel Service Inc. Class B 13,600 1,011 FedEx Corp. 10,776 1,008 Danaher Corp. 18,879 980 Cummins Inc. 7,321 802 Precision Castparts Corp. 5,252 773 Raytheon Co. 14,149 720 Emerson Electric Co. 12,100 707 Honeywell International Inc. 11,300 675 Ingersoll-Rand plc 13,100 633 Fluor Corp. 8,058 594 Deere & Co. 5,600 543 ITT Corp. 8,739 525 CH Robinson Worldwide Inc. 7,011 520 Expeditors International of Washington Inc. 9,728 488 Joy Global Inc. 4,800 474 CSX Corp. 5,900 464 Textron Inc. 16,781 460 WW Grainger Inc. 3,332 459 Southwest Airlines Co. 36,067 455 Fastenal Co. 6,865 445 * Stericycle Inc. 4,995 443 Flowserve Corp. 3,434 442 Republic Services Inc. Class A 14,110 424 * Jacobs Engineering Group Inc. 8,207 422 Rockwell Collins Inc. 6,400 415 PACCAR Inc. 7,800 408 AMETEK Inc. 9,294 408 KBR Inc. 10,782 407 Bucyrus International Inc. Class A 4,216 386 Equifax Inc. 9,900 385 * Navistar International Corp. 5,526 383 Donaldson Co. Inc. 5,956 365 Chicago Bridge & Iron Co. NV 8,900 362 * AGCO Corp. 6,524 359 * Terex Corp. 9,584 355 JB Hunt Transport Services Inc. 7,744 352 Wabtec Corp. 5,116 347 * Thomas & Betts Corp. 5,766 343 SPX Corp. 4,299 341 * TransDigm Group Inc. 4,000 335 Manitowoc Co. Inc. 15,262 334 * WABCO Holdings Inc. 5,415 334 Manpower Inc. 5,250 330 * Quanta Services Inc. 13,955 313 Gardner Denver Inc. 3,977 310 * WESCO International Inc. 4,845 303 * URS Corp. 6,559 302 * Spirit Aerosystems Holdings Inc. Class A 11,400 293 Valmont Industries Inc. 2,711 283 * Oshkosh Corp. 7,900 279 * BE Aerospace Inc. 7,800 277 Con-way Inc. 7,000 275 Dun & Bradstreet Corp. 3,400 273 * Aecom Technology Corp. 9,800 272 Lennox International Inc. 5,100 268 General Dynamics Corp. 3,491 267 Landstar System Inc. 5,788 264 Toro Co. 3,959 262 Pentair Inc. 6,800 257 * Shaw Group Inc. 7,200 255 Robert Half International Inc. 8,200 251 Alliant Techsystems Inc. 3,544 250 Armstrong World Industries Inc. 5,403 250 Towers Watson & Co. Class A 4,500 250 UTi Worldwide Inc. 12,204 247 Covanta Holding Corp. 14,400 246 * Babcock & Wilcox Co. 7,232 241 Copa Holdings SA Class A 4,493 237 Illinois Tool Works Inc. 3,700 199 Regal-Beloit Corp. 2,200 162 Norfolk Southern Corp. 2,300 159 MSC Industrial Direct Co. Class A 2,100 144 Cintas Corp. 4,550 138 Lockheed Martin Corp. 1,503 121 Tyco International Ltd. 2,600 116 * USG Corp. 5,900 98 Ryder System Inc. 1,400 71 L-3 Communications Holdings Inc. 489 38 IDEX Corp. 529 23 Pall Corp. 400 23 Roper Industries Inc. 200 17 Northrop Grumman Corp. 118 7 * Huntington Ingalls Industries Inc. 19 1 Information Technology (8.8%) * Apple Inc. 24,989 8,707 International Business Machines Corp. 34,897 5,691 Microsoft Corp. 214,456 5,439 * Google Inc. Class A 6,919 4,056 Oracle Corp. 109,679 3,660 Intel Corp. 150,400 3,034 Cisco Systems Inc. 164,908 2,828 Hewlett-Packard Co. 64,430 2,640 QUALCOMM Inc. 43,900 2,407 * EMC Corp. 64,290 1,707 * eBay Inc. 38,644 1,199 Visa Inc. Class A 15,897 1,170 Corning Inc. 52,967 1,093 * Cognizant Technology Solutions Corp. Class A 10,977 894 * Dell Inc. 61,135 887 * Juniper Networks Inc. 19,800 833 * Yahoo! Inc. 48,174 802 Applied Materials Inc. 51,280 801 Broadcom Corp. Class A 18,243 718 * Adobe Systems Inc. 21,444 711 Texas Instruments Inc. 19,446 672 * Symantec Corp. 34,939 648 * NetApp Inc. 13,071 630 Western Union Co. 30,165 626 * Intuit Inc. 11,638 618 * Citrix Systems Inc. 8,328 612 Altera Corp. 13,770 606 * Motorola Solutions Inc. 12,918 577 Analog Devices Inc. 13,334 525 * Fiserv Inc. 8,147 511 * Autodesk Inc. 11,308 499 Fidelity National Information Services Inc. 14,908 487 CA Inc. 20,140 487 Xilinx Inc. 14,717 483 * First Solar Inc. 2,971 478 * Teradata Corp. 9,036 458 KLA-Tencor Corp. 9,592 454 Amphenol Corp. Class A 8,332 453 * BMC Software Inc. 8,983 447 * Lam Research Corp. 7,700 436 Computer Sciences Corp. 8,200 400 * Atmel Corp. 28,800 393 Factset Research Systems Inc. 3,682 386 Accenture plc Class A 6,300 346 Activision Blizzard Inc. 31,000 340 Global Payments Inc. 6,760 331 * NVIDIA Corp. 17,900 330 * SAIC Inc. 18,906 320 * Fairchild Semiconductor International Inc. Class A 16,325 297 DST Systems Inc. 5,550 293 Solera Holdings Inc. 5,600 286 Xerox Corp. 26,155 279 * Motorola Mobility Holdings Inc. 11,303 276 National Semiconductor Corp. 18,971 272 Avago Technologies Ltd. 8,000 249 * Marvell Technology Group Ltd. 15,000 233 Tellabs Inc. 35,248 185 * Lexmark International Inc. Class A 4,500 167 * Ingram Micro Inc. 7,800 164 Mastercard Inc. Class A 594 149 Automatic Data Processing Inc. 2,574 132 FLIR Systems Inc. 3,300 114 Harris Corp. 2,100 104 * LSI Corp. 14,400 98 AVX Corp. 6,400 95 * Salesforce.com Inc. 603 81 * Tech Data Corp. 1,400 71 National Instruments Corp. 1,800 59 * Arrow Electronics Inc. 700 29 Lender Processing Services Inc. 800 26 Materials (2.0%) Freeport-McMoRan Copper & Gold Inc. 29,394 1,633 Monsanto Co. 16,208 1,171 Newmont Mining Corp. 16,554 903 EI du Pont de Nemours & Co. 14,300 786 Dow Chemical Co. 17,400 657 Mosaic Co. 7,248 571 Cliffs Natural Resources Inc. 5,700 560 Ecolab Inc. 10,800 551 CF Industries Holdings Inc. 3,411 467 Sigma-Aldrich Corp. 6,633 422 Walter Energy Inc. 3,100 420 Ball Corp. 11,318 406 FMC Corp. 4,759 404 * Crown Holdings Inc. 10,241 395 United States Steel Corp. 7,300 394 Reliance Steel & Aluminum Co. 6,200 358 Praxair Inc. 3,400 345 Sherwin-Williams Co. 4,100 344 Nucor Corp. 7,400 341 Airgas Inc. 5,043 335 * Owens-Illinois Inc. 10,800 326 International Paper Co. 10,743 324 Sealed Air Corp. 11,800 315 Ashland Inc. 5,198 300 Nalco Holding Co. 10,749 294 Scotts Miracle-Gro Co. Class A 5,042 292 Cytec Industries Inc. 4,933 268 Celanese Corp. Class A 5,407 240 * Intrepid Potash Inc. 6,803 237 Schnitzer Steel Industries Inc. 3,579 233 Royal Gold Inc. 4,200 220 Martin Marietta Materials Inc. 2,286 205 Steel Dynamics Inc. 9,800 184 * Titanium Metals Corp. 9,700 180 Albemarle Corp. 2,000 120 Alcoa Inc. 3,000 53 Air Products & Chemicals Inc. 500 45 Vulcan Materials Co. 334 15 Telecommunication Services (1.4%) AT&T Inc. 140,366 4,295 Verizon Communications Inc. 67,900 2,617 * American Tower Corp. Class A 15,649 811 * Sprint Nextel Corp. 122,135 567 * Crown Castle International Corp. 12,967 552 * NII Holdings Inc. 9,651 402 * MetroPCS Communications Inc. 20,300 330 * SBA Communications Corp. Class A 8,118 322 * United States Cellular Corp. 4,415 227 Telephone & Data Systems Inc. 5,063 171 * Clearwire Corp. Class A 29,147 163 Frontier Communications Corp. 16,298 134 CenturyLink Inc. 2,600 108 Telephone & Data Systems Inc. 3,000 88 * tw telecom inc Class A 3,500 67 Utilities (1.6%) NextEra Energy Inc. 15,197 838 PG&E Corp. 14,635 647 Sempra Energy 11,028 590 Edison International 14,600 534 FirstEnergy Corp. 14,278 530 Entergy Corp. 7,700 518 Xcel Energy Inc. 21,000 502 * AES Corp. 37,300 485 Southern Co. 11,000 419 Wisconsin Energy Corp. 13,650 416 Northeast Utilities 11,500 398 NSTAR 8,242 381 Energen Corp. 5,830 368 National Fuel Gas Co. 4,966 368 * Calpine Corp. 23,010 365 Constellation Energy Group Inc. 11,300 352 American Water Works Co. Inc. 12,300 345 CMS Energy Corp. 17,403 342 MDU Resources Group Inc. 14,804 340 UGI Corp. 10,100 332 ITC Holdings Corp. 4,713 329 * NRG Energy Inc. 14,924 322 * GenOn Energy Inc. 83,412 318 Alliant Energy Corp. 8,100 315 Aqua America Inc. 13,200 302 NV Energy Inc. 20,104 299 Exelon Corp. 5,200 214 DPL Inc. 7,800 214 Public Service Enterprise Group Inc. 5,564 175 Ormat Technologies Inc. 6,600 167 Dominion Resources Inc. 3,608 161 Great Plains Energy Inc. 7,800 156 Questar Corp. 8,757 153 Duke Energy Corp. 5,492 100 OGE Energy Corp. 300 15 Total Common Stocks (Cost $209,221) Face Market Maturity Amount Value Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (51.2%) Alabama (0.1%) Alabama Public School & College Authority Capital Improvement Revenue 5.000% 12/1/21 500 536 Alabama Public School & College Authority Capital Improvement Revenue 5.000% 12/1/22 500 532 Alaska (0.1%) Matanuska-Susitna Borough AK GO 5.500% 3/1/12 (3) 595 616 Arizona (1.6%) Arizona Board Regents Arizona State University System Revenue 5.875% 7/1/24 100 110 Arizona COP 5.000% 10/1/18 (4) 500 526 Arizona Health Facilities Authority Revenue (Banner Health) 5.000% 1/1/25 500 488 Arizona School Facilities Board COP 5.500% 9/1/23 500 512 Arizona School Facilities Board Revenue (School Improvement) 5.750% 7/1/14 (2)(Prere.) 500 574 Arizona Transportation Board Excise Tax Revenue (Maricopa County Regional Area) 5.000% 7/1/24 500 531 Arizona Transportation Board Excise Tax Revenue (Maricopa County Regional Area) 5.000% 7/1/25 500 519 Arizona Transportation Board Highway Revenue 5.250% 7/1/12 (Prere.) 1,965 2,083 Arizona Transportation Board Highway Revenue 5.250% 7/1/17 2,215 2,327 Arizona Water Infrastructure Finance Authority Revenue 4.000% 10/1/14 500 545 Glendale AZ Industrial Development Authority Revenue (Midwestern University) 5.000% 5/15/30 275 256 Mesa AZ Utility System Revenue 5.000% 7/1/14 (Prere.) 500 566 Phoenix AZ Civic Improvement Corp. Airport Revenue 5.000% 7/1/24 300 301 Phoenix AZ Civic Improvement Corp. Airport Revenue 5.000% 7/1/26 545 544 Phoenix AZ Civic Improvement Corp. Airport Revenue (Light Rail Project) 5.000% 7/1/19 (2) 780 822 Phoenix AZ Civic Improvement Corp. Water System Revenue 5.000% 7/1/21 (14) 500 528 Salt River Project Arizona Agricultural Improvement & Power District Revenue 5.000% 1/1/28 750 779 Salt Verde AZ Financial Project Revenue 5.250% 12/1/24 500 476 California (6.0%) Bay Area CA Infrastructure Financing Authority Revenue 5.000% 8/1/17 (14) 500 507 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 4/1/25 500 522 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 10/1/30 500 476 California Department of Water Resources Power Supply Revenue 5.500% 5/1/12 (Prere.) 3,000 3,195 California Department of Water Resources Power Supply Revenue 5.000% 5/1/16 500 565 California Department of Water Resources Power Supply Revenue 5.000% 5/1/17 500 564 California Department of Water Resources Power Supply Revenue 5.000% 5/1/18 500 561 California Department of Water Resources Power Supply Revenue 5.000% 5/1/18 500 561 California Department of Water Resources Power Supply Revenue 5.000% 5/1/19 500 561 California Department of Water Resources Power Supply Revenue 5.000% 5/1/20 575 637 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/28 500 519 California Economic Recovery Bonds GO 5.000% 7/1/14 (Prere.) 205 232 California Economic Recovery Bonds GO 5.000% 7/1/15 295 321 California Economic Recovery Bonds GO 5.000% 7/1/18 500 559 California Economic Recovery Bonds GO 5.000% 7/1/19 500 552 California Economic Recovery Bonds GO 5.000% 7/1/20 500 543 California Economic Recovery Bonds GO 5.250% 7/1/21 825 898 California Economic Recovery Bonds GO 5.000% 7/1/22 500 519 California Educational Facilities Authority Revenue (University of San Francisco) 6.125% 10/1/30 500 516 California GO 5.250% 10/1/13 (14) 500 545 California GO 5.000% 11/1/13 500 543 California GO 5.000% 6/1/15 500 549 California GO 6.000% 2/1/16 500 577 California GO 5.000% 11/1/16 350 392 California GO 5.000% 3/1/17 500 555 California GO 5.000% 4/1/17 500 556 California GO 5.500% 4/1/18 1,000 1,134 California GO 6.000% 4/1/18 500 582 California GO 5.000% 9/1/18 500 539 California GO 5.000% 11/1/18 (3) 500 545 California GO 5.000% 6/1/19 (14) 500 535 California GO 5.000% 10/1/21 250 259 California GO 5.000% 6/1/25 495 496 California GO 5.500% 3/1/26 500 513 California GO 5.000% 6/1/27 (14) 500 494 California GO 5.000% 9/1/27 500 494 California GO 4.500% 8/1/28 (2) 485 429 California GO 5.750% 4/1/29 500 517 California GO 5.000% 9/1/29 (2) 500 486 California GO 5.250% 3/1/30 500 495 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) PUT 5.000% 7/1/14 500 542 California Health Facilities Financing Authority Revenue (Sutter Health) 5.500% 8/15/26 500 500 California Infrastructure & Economic Development Bank Revenue (Bay Area Toll Bridges Seismic Retrofit) 5.000% 1/1/28 (Prere.) 500 566 California Municipal Finance Authority Revenue (University of La Verne) 6.125% 6/1/30 500 484 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 9/1/11 (2) 1,535 1,539 California State University Revenue Systemwide 5.750% 11/1/27 500 518 California State University Revenue Systemwide 5.250% 11/1/29 300 298 California Statewide Communities Development Authority Revenue (Kaiser Permanente) 5.000% 4/1/19 500 529 California Statewide Communities Development Authority Revenue (Proposition 1A Receivables Program) 5.000% 6/15/13 500 532 Golden State Tobacco Securitization Corp. California 4.500% 6/1/27 995 739 Los Angeles CA Community College District GO 5.000% 8/1/27 500 504 Los Angeles CA Department of Airports International Airport Revenue 5.000% 5/15/27 500 506 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/24 500 523 Los Angeles CA GO 5.000% 9/1/20 (14) 500 526 Los Angeles CA Unified School District GO 5.000% 7/1/21 (4) 1,825 1,915 Los Angeles CA Unified School District GO 5.000% 7/1/26 500 505 Los Angeles CA Unified School District GO 5.000% 7/1/29 500 490 Los Angeles CA Unified School District GO 5.000% 7/1/29 500 490 Los Angeles CA Wastewater System Revenue 5.000% 6/1/29 500 504 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue 5.000% 7/1/19 560 629 Roseville CA Natural Gas Financing Authority Gas Revenue 5.000% 2/15/12 500 512 Sacramento CA Municipal Utility District Revenue 5.000% 8/15/27 (4) 500 505 Sacramento County CA Airport Revenue 5.625% 7/1/29 500 508 San Diego CA Public Facilities Financing Authority Sewer Revenue 5.000% 5/15/28 500 503 San Diego CA Public Facilities Financing Authority Water Revenue 5.250% 8/1/28 500 514 San Diego CA Unified School District GO 0.000% 7/1/27 500 179 San Diego CA Unified School District GO 5.500% 7/1/27 (4) 500 542 San Diego CA Unified School District GO 0.000% 7/1/28 500 165 San Diego CA Unified School District GO 0.000% 7/1/29 500 154 San Diego County CA Regional Airport Authority Revenue 5.000% 7/1/30 (4) 500 467 San Francisco CA City & County Earthquake Safety GO 5.000% 6/15/28 500 505 San Francisco CA City & County International Airport Revenue 5.250% 5/1/22 500 530 San Francisco CA City & County Public Utility Commission Revenue 5.500% 11/1/30 500 529 San Jose CA Redevelopment Agency Tax Allocation Revenue 6.500% 8/1/28 700 681 University of California Revenue 5.000% 5/15/21 500 530 University of California Revenue 5.000% 5/15/25 500 524 University of California Revenue 5.000% 5/15/27 (14) 500 511 University of California Revenue 5.000% 5/15/28 (14) 500 509 Colorado (1.3%) Colorado Department of Transportation RAN 5.250% 12/15/13 (Prere.) 3,750 4,203 Colorado Department of Transportation RAN 5.500% 6/15/15 (14) 500 577 Colorado Springs CO Utility System Revenue 5.000% 11/15/25 500 530 Denver CO City & County Airport Revenue 5.000% 11/15/26 430 435 Denver CO City & County COP VRDO 0.210% 4/1/11 1,325 1,325 Denver CO City & County School District No. 1 GO 5.500% 12/1/23 (14) 500 583 E-470 Public Highway Authority Colorado Revenue 5.250% 9/1/18 (14) 1,500 1,529 E-470 Public Highway Authority Colorado Revenue 5.375% 9/1/26 500 447 Connecticut (0.9%) Connecticut GO 5.500% 12/15/13 3,000 3,361 Connecticut GO 5.000% 1/1/14 500 553 Connecticut GO 5.000% 11/1/14 500 564 Connecticut GO 5.000% 12/1/14 500 565 Connecticut GO 5.000% 2/15/23 500 543 Connecticut Special Tax Revenue (Transportation Infrastructure) 6.500% 10/1/12 500 542 Connecticut Special Tax Revenue (Transportation Infrastructure) 5.000% 11/1/25 500 526 Delaware (0.2%) Delaware GO 5.000% 10/1/20 500 577 Delaware Transportation Authority Transportation System Revenue 5.000% 7/1/19 500 571 University of Delaware Revenue 5.000% 11/1/23 555 609 District of Columbia (0.3%) District of Columbia GO 5.000% 6/1/21 (4) 500 537 District of Columbia Income Tax Revenue 5.250% 12/1/27 500 534 District of Columbia Income Tax Revenue 5.000% 12/1/30 500 514 Metropolitan Washington DC/VA Airports Authority Airport System Revenue 5.000% 10/1/24 500 522 Florida (2.0%) Broward County FL Airport System Revenue 5.375% 10/1/29 500 501 Citizens Property Insurance Corp. Florida Revenue (High Risk Account) 5.000% 6/1/15 1,000 1,052 Citizens Property Insurance Corp. Florida Revenue (High Risk Account) 5.250% 6/1/17 435 456 Citizens Property Insurance Corp. Florida Revenue (High Risk Account) 5.500% 6/1/17 500 530 Florida Board of Education Capital Outlay GO 5.000% 1/1/14 500 551 Florida Board of Education Lottery Revenue 5.000% 7/1/16 (2) 500 552 Florida Board of Education Lottery Revenue 5.000% 7/1/18 500 553 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/22 500 545 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/24 500 528 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/15 (14) 625 686 Florida Hurricane Catastrophe Fund Finance Corp. Revenue 5.000% 7/1/12 3,565 3,730 Florida Turnpike Authority Revenue 5.000% 7/1/19 500 556 Hillsborough County FL School Board (Master Lease Program) COP VRDO 0.220% 4/1/11 (14)LOC 200 200 Miami-Dade County FL Aviation Revenue (Miami International Airport) 4.875% 10/1/24 500 491 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/30 585 542 Miami-Dade County FL School Board COP 5.000% 11/1/22 (2) 500 499 Miami-Dade County FL Water & Sewer Revenue 5.000% 10/1/26 (14) 500 504 Orange County FL Health Facilities Authority Revenue (Nemours Foundation Project) 5.000% 1/1/19 500 533 Orlando & Orange County FL Expressway Authority Revenue 5.000% 7/1/30 500 486 Orlando FL Utility Commission Water & Electric Revenue 5.250% 10/1/13 (ETM) 500 555 Orlando FL Utility Commission Water & Electric Revenue 5.250% 10/1/14 (ETM) 500 571 Tohopekaliga FL Water Authority Utility System Revenue 5.750% 10/1/30 500 534 Georgia (2.2%) Atlanta GA Airport Revenue 5.750% 1/1/13 (3) 3,370 3,399 Atlanta GA Airport Revenue 5.000% 1/1/16 425 466 Atlanta GA Airport Revenue 5.000% 1/1/20 500 533 Atlanta GA Water & Wastewater Revenue 5.750% 11/1/27 (4) 500 539 Georgia GO 5.000% 10/1/13 500 552 Georgia GO 5.000% 9/1/15 (Prere.) 500 576 Georgia GO 5.000% 4/1/16 500 576 Georgia GO 5.000% 5/1/16 500 577 Georgia GO 5.000% 7/1/16 500 578 Georgia GO 5.750% 8/1/17 500 601 Georgia GO 5.000% 7/1/22 500 557 Georgia GO 5.000% 5/1/25 500 541 Georgia Municipal Electric Power Authority Revenue 6.250% 1/1/12 (14) 3,000 3,122 Georgia Road & Tollway Authority GAN 5.000% 6/1/14 500 557 Georgia Road & Tollway Authority Revenue 5.000% 6/1/17 500 570 Gwinnett County GA School District GO 5.000% 2/1/28 500 545 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/16 590 624 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/21 500 473 Milledgeville-Baldwin County GA Development Authority Revenue (Georgia College & State University Foundation) 5.625% 9/1/14 (Prere.) 500 579 Private Colleges & University Authority of Georgia Revenue (Emory University) 5.000% 9/1/28 500 523 Hawaii (0.5%) Hawaii GO 5.750% 2/1/15 (4) 500 576 Hawaii GO 5.000% 4/1/19 (2) 500 555 Hawaii GO 5.000% 3/1/26 (4) 150 155 Hawaii GO 5.000% 6/1/29 500 519 Hawaii Pacific Health Revenue 5.000% 7/1/19 575 572 Honolulu HI City & County GO 5.000% 7/1/20 (4) 500 548 Honolulu HI City & County GO 5.000% 12/1/30 310 318 University of Hawaii Revenue 5.000% 10/1/27 500 518 Illinois (2.0%) Chicago IL (City Colleges Capital Improvement Project) GO 0.000% 1/1/12 (3) 2,380 2,341 Chicago IL Board of Education GO 5.250% 12/1/24 (4) 500 498 Chicago IL Board of Education GO 5.250% 12/1/26 (4) 500 483 Chicago IL GO 5.000% 12/1/16 (2) 500 534 Chicago IL GO 5.500% 1/1/17 (4) 500 543 Chicago IL GO 5.000% 1/1/19 (2) 500 513 Chicago IL O'Hare International Airport Revenue 5.000% 1/1/24 (4) 500 493 Chicago IL O'Hare International Airport Revenue 5.250% 1/1/24 (14) 500 503 Chicago IL Sales Tax Revenue VRDO 0.230% 4/1/11 2,300 2,300 Cook County IL GO 5.000% 11/15/21 500 513 Cook County IL GO 5.000% 11/15/28 500 492 Illinois Finance Authority Revenue (University of Chicago) VRDO 0.200% 4/7/11 1,200 1,200 Illinois GO 5.000% 1/1/18 500 517 Illinois GO 5.000% 1/1/21 (4) 500 492 Illinois GO 5.000% 6/1/26 500 470 Illinois Regional Transportation Authority Revenue 6.250% 7/1/23 (4) 500 544 Illinois Sales Tax Revenue 5.500% 6/15/17 (3) 500 552 Illinois Toll Highway Authority Revenue 5.000% 1/1/25 (4) 500 496 Illinois Toll Highway Authority Revenue 5.000% 1/1/28 500 487 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue 0.000% 6/15/19 (3) 1,000 667 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue 0.000% 6/15/26 (4) 500 205 Railsplitter Tobacco Settlement Authority Illinois Tobacco Settlement Revenue 6.000% 6/1/28 400 387 Indiana (0.3%) Indiana Finance Authority Revenue (State Revolving Fund) 5.000% 2/1/18 500 571 Indiana Health & Educational Facility Financing Authority Hospital Revenue (Clarian Health Obligated Group) 5.000% 2/15/25 290 273 Indiana Municipal Power Agency Revenue 5.250% 1/1/15 (14) 500 529 Indiana Office Building Commission Facilities Revenue (New Castle Correctional Facility) 5.250% 7/1/19 (14) 500 544 Indiana Transportation Finance Authority Highway Revenue 5.000% 12/1/12 (Prere.) 500 536 Indiana University Student Fee Revenue 5.000% 8/1/23 100 107 Iowa (0.0%) Iowa Special Obligation Revenue (Ijobs Program) 5.000% 6/1/24 220 235 Kansas (0.5%) Kansas Department of Transportation Highway Revenue 5.000% 9/1/22 500 549 Leavenworth County KS Unified School District GO 4.500% 9/1/19 (12) 500 541 University of Kansas Hospital Authority Health Facilities Improvement Revenue 5.000% 9/1/16 1,250 1,405 University of Kansas Hospital Authority Health Facilities Improvement Revenue 5.000% 9/1/17 1,000 1,104 Wichita KS Hospital Facilities Revenue (Via Christi Health System Inc.) VRDO 0.220% 4/1/11 LOC 200 200 Kentucky (0.2%) Kentucky Property & Building Commission Revenue 5.375% 11/1/23 500 534 Kentucky Property & Building Commission Revenue 5.000% 11/1/26 (4) 500 508 Kentucky Turnpike Authority Economic Development Road Revenue (Revitalization Project) 5.000% 7/1/25 305 314 Louisiana (0.5%) Jefferson Parish LA Environmental Facilities & Community Development Authority Revenue 5.000% 4/1/18 405 439 Louisiana Citizens Property Insurance Corp. Assessment Revenue 5.000% 6/1/22 (2) 500 488 Louisiana Gasoline & Fuel Tax Revenue 5.000% 5/1/31 (4) 500 501 Louisiana GO 5.000% 5/1/18 (4) 500 552 Louisiana GO 5.000% 5/1/23 (4) 500 526 Louisiana Public Facilities Authority Revenue (Ochsner Clinic Foundation Project) 5.000% 5/15/16 1,260 1,267 Maine (0.1%) Portland ME Airport Revenue 5.000% 1/1/20 (4) 500 529 Maryland (0.9%) Maryland Department of Transportation Revenue 5.000% 2/15/18 500 574 Maryland GO 5.000% 3/1/15 550 624 Maryland GO 5.250% 3/1/15 500 572 Maryland GO 5.000% 8/1/15 (Prere.) 500 575 Maryland GO 5.000% 8/1/15 500 573 Maryland GO 5.250% 3/1/17 500 586 Maryland GO 5.000% 7/15/17 500 581 Maryland GO 5.000% 3/15/22 500 556 Maryland Transportation Authority Facilities Projects Revenue 5.000% 7/1/15 (4) 750 830 Maryland Transportation Authority Facilities Projects Revenue 5.000% 7/1/22 500 549 Maryland Transportation Authority GAN 5.250% 3/1/20 500 574 Montgomery County MD GO 5.000% 11/1/17 500 583 Massachusetts (2.3%) Massachusetts Bay Transportation Authority Revenue Sales Tax 5.000% 7/1/18 (Prere.) 500 589 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.500% 7/1/26 (14) 400 457 Massachusetts College Building Authority Revenue 5.250% 5/1/29 445 466 Massachusetts Department of Transportation Metropolitan Highway System Revenue 5.000% 1/1/23 500 519 Massachusetts Development Finance Agency Revenue (Boston College) 5.000% 7/1/19 500 560 Massachusetts Development Finance Agency Revenue (Emerson College) 5.500% 1/1/30 350 342 Massachusetts GO 5.500% 11/1/13 (3) 2,000 2,233 Massachusetts GO 5.000% 5/1/14 500 558 Massachusetts GO 5.500% 11/1/16 500 589 Massachusetts GO 5.500% 10/1/18 500 589 Massachusetts GO 5.000% 7/1/20 500 559 Massachusetts GO 5.500% 10/1/20 500 586 Massachusetts GO 5.250% 8/1/23 500 570 Massachusetts GO 5.000% 3/1/25 1,000 1,060 Massachusetts GO 5.000% 3/1/26 500 526 Massachusetts GO 5.000% 4/1/29 500 519 Massachusetts Health & Educational Facilities Authority Revenue (Caritas Christi Obligated Group) 6.500% 7/1/12 (ETM) 975 1,014 Massachusetts Health & Educational Facilities Authority Revenue (Harvard University) 5.000% 12/15/28 500 533 Massachusetts Health & Educational Facilities Authority Revenue (MIT) 5.250% 7/1/28 500 566 Massachusetts Health & Educational Facilities Authority Revenue (Tufts University) VRDO 0.200% 4/1/11 1,200 1,200 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 5/15/19 500 569 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/27 (14) 500 508 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/30 (4) 500 507 Massachusetts Special Obligation Dedicated Tax Revenue 5.500% 1/1/26 (3) 500 530 Massachusetts Turnpike Authority Revenue (Metropolitan Highway System) 0.000% 1/1/29 (14) 300 103 Massachusetts Water Pollution Abatement Trust Revenue 5.250% 8/1/21 500 583 Massachusetts Water Resources Authority Revenue 5.000% 8/1/25 895 961 Michigan (1.4%) Detroit MI City School District GO 5.250% 5/1/28 (4) 500 491 Mason MI Public School District (School Building & Site) GO 5.250% 5/1/17 (4) 1,850 2,006 Michigan Building Authority Revenue 5.000% 10/15/20 (4) 500 518 Michigan GO 5.000% 9/15/14 (4) 500 552 Michigan GO 5.000% 5/1/18 500 554 Michigan GO 5.500% 11/1/25 595 631 Michigan Hospital Finance Authority Revenue (Ascension Health Credit Group) PUT 5.000% 11/1/12 4,735 5,034 Michigan Trunk Line Revenue 5.000% 11/1/21 500 530 Wayne County MI Airport Authority Revenue (Detroit Metropolitan Wayne County Airport) 5.000% 12/1/16 500 526 Minnesota (0.7%) Chisago Lakes MN Independent School District GO 5.000% 2/1/15 (4) 500 563 Minnesota GO 5.000% 6/1/13 500 546 Minnesota GO 5.000% 11/1/14 500 567 Minnesota GO 5.000% 8/1/15 500 572 Minnesota GO 5.000% 8/1/19 500 578 Minnesota GO 5.000% 8/1/21 500 563 Minnesota Public Facilities Authority Revenue (State Revolving Fund) 5.000% 3/1/15 500 567 Southern Minnesota Municipal Power Agency Power Supply System Revenue 5.250% 1/1/30 500 512 University of Minnesota Revenue 5.000% 8/1/19 500 568 University of Minnesota Revenue 5.250% 12/1/29 500 541 Mississippi (0.1%) Mississippi GO 5.500% 12/1/18 750 884 Missouri (0.8%) Curators of the University of Missouri System Facilities Revenue 5.000% 11/1/26 500 520 Kansas City MO Water Revenue 5.000% 12/1/18 (13) 500 572 Missouri Health & Educational Facilities Authority Health Facilities Revenue (St. Luke's Episcopal - Presbyterian Hospital) 5.500% 12/1/15 (4) 2,965 3,006 Missouri Highways & Transportation Commission Road Revenue 5.000% 5/1/15 300 342 Missouri Highways & Transportation Commission Road Revenue 5.000% 5/1/17 500 579 Missouri Highways & Transportation Commission Road Revenue 5.000% 5/1/23 500 544 Missouri Highways & Transportation Commission Road Revenue 5.250% 5/1/23 350 383 Nevada (0.5%) Clark County NV GO 5.000% 12/1/29 500 503 Clark County NV Highway Improvement Motor Vehicle Fuel Tax Revenue 5.000% 7/1/27 500 501 Clark County NV Passenger Facility Charge Revenue (Las Vegas McCarran International Airport) 4.500% 7/1/20 455 450 Clark County NV School District GO 5.000% 6/15/18 1,690 1,834 Nevada Capital Improvement & Cultural Affairs GO 5.000% 12/1/26 (3) 500 510 New Hampshire (0.1%) Manchester NH General Airport Revenue 5.000% 1/1/17 500 533 New Jersey (2.4%) Garden State Preservation Trust New Jersey Revenue (Open Space & Farmland Preservation) 5.250% 11/1/13 (4)(Prere.) 875 976 Garden State Preservation Trust New Jersey Revenue (Open Space & Farmland Preservation) 0.000% 11/1/21 (4) 500 321 Garden State Preservation Trust New Jersey Revenue (Open Space & Farmland Preservation) 0.000% 11/1/22 (4) 500 303 New Jersey Economic Development Authority Revenue (Cigarette Tax) 5.750% 6/15/29 500 443 New Jersey Economic Development Authority Revenue (Motor Vehicle Surcharges) 5.250% 7/1/26 (14) 500 497 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/13 (2)(Prere.) 500 550 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/13 (2)(Prere.) 500 550 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/14 500 536 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 3/1/26 500 501 New Jersey Economic Development Authority Revenue (School Facilities Construction) PUT 5.000% 9/1/14 (4) 500 546 New Jersey Economic Development Authority Transportation Project Sublease Revenue (New Jersey Transit Corp. Light Rail Transit System Project) 5.000% 5/1/19 500 522 New Jersey Equipment Lease Purchase COP 5.000% 6/15/16 425 453 New Jersey Equipment Lease Purchase COP 5.000% 6/15/18 530 553 New Jersey Equipment Lease Purchase COP 5.000% 6/15/19 500 514 New Jersey GO 5.250% 7/15/15 (2) 500 562 New Jersey GO 5.000% 8/15/15 790 881 New Jersey GO 5.250% 7/1/16 (14) 500 566 New Jersey GO 5.250% 7/15/18 (2) 500 565 New Jersey Higher Education Assistance Authority Student Loan Revenue 5.250% 12/1/28 400 389 New Jersey Transportation Corp. COP 5.500% 9/15/15 (2) 200 221 New Jersey Transportation Corp. COP 5.000% 9/15/19 (4) 500 515 New Jersey Transportation Trust Fund Authority Transportation System Revenue 6.000% 12/15/11 (Prere.) 625 650 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 6/15/14 (3)(Prere.) 500 566 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 12/15/14 (14) 500 543 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 12/15/16 275 297 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/20 (3) 2,500 2,658 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/26 (2) 2,000 749 New Jersey Turnpike Authority Revenue 5.000% 1/1/22 500 522 New Jersey Turnpike Authority Revenue 5.500% 1/1/25 (2) 500 548 Tobacco Settlement Financing Corp. New Jersey Revenue 5.000% 6/1/18 500 481 New Mexico (0.2%) New Mexico Educational Assistance Foundation Revenue 5.000% 12/1/19 500 545 New Mexico Finance Authority Transportation Revenue 5.000% 6/15/13 (2) 500 546 New Mexico Finance Authority Transportation Revenue 5.000% 6/15/23 500 547 New York (9.6%) Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.000% 5/1/18 500 550 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.000% 5/1/19 500 545 Long Island NY Power Authority Electric System Revenue 5.500% 12/1/12 (4)(ETM) 2,000 2,153 Long Island NY Power Authority Electric System Revenue 5.000% 5/1/14 425 465 Long Island NY Power Authority Electric System Revenue 5.000% 12/1/17 630 692 Long Island NY Power Authority Electric System Revenue 5.000% 5/1/19 (14) 500 533 Long Island NY Power Authority Electric System Revenue 5.000% 12/1/21 (14) 500 523 Long Island NY Power Authority Electric System Revenue 5.000% 4/1/23 500 520 Metropolitan New York Transportation Authority Revenue 5.250% 11/15/21 (3) 300 322 Metropolitan New York Transportation Authority Revenue 5.000% 11/15/23 500 513 Metropolitan New York Transportation Authority Revenue 5.250% 11/15/30 500 498 Metropolitan New York Transportation Authority Revenue (Dedicated Petroleum Tax) 5.250% 11/15/24 600 643 Metropolitan New York Transportation Authority Revenue (Service Contract) 5.500% 7/1/15 500 562 Metropolitan New York Transportation Authority Revenue (Service Contract) 5.750% 1/1/17 (14) 560 641 Metropolitan New York Transportation Authority Revenue (Transit Revenue) 5.500% 11/15/12 (14) 1,000 1,069 Metropolitan New York Transportation Authority Revenue (Transit Revenue) 5.500% 11/15/14 (14) 500 560 Metropolitan New York Transportation Authority Revenue (Transit Revenue) 5.500% 11/15/18 500 554 Metropolitan New York Transportation Authority Revenue (Transit Revenue) 5.500% 11/15/19 (14) 500 527 New York City NY GO 5.750% 8/1/12 (Prere.) 20 21 New York City NY GO 5.500% 6/1/13 (Prere.) 500 552 New York City NY GO 5.250% 8/1/13 500 547 New York City NY GO 5.750% 8/1/13 500 530 New York City NY GO 5.750% 8/1/13 480 509 New York City NY GO 5.000% 1/1/14 500 548 New York City NY GO 5.250% 9/1/14 500 561 New York City NY GO 5.000% 8/1/16 500 563 New York City NY GO 5.000% 2/1/17 500 562 New York City NY GO 5.000% 9/1/17 500 543 New York City NY GO 5.000% 2/1/18 500 551 New York City NY GO 5.000% 8/1/19 500 544 New York City NY GO 5.000% 8/1/23 (14) 500 519 New York City NY GO 5.000% 11/1/23 305 317 New York City NY GO 5.250% 8/15/24 500 530 New York City NY GO 5.000% 8/1/25 905 925 New York City NY GO 5.000% 8/15/26 475 489 New York City NY GO 5.000% 5/15/28 480 490 New York City NY GO 5.000% 8/1/28 500 505 New York City NY GO 5.000% 8/1/28 400 410 New York City NY GO 5.500% 11/15/28 300 316 New York City NY GO 5.625% 4/1/29 840 890 New York City NY GO 5.000% 5/15/29 500 508 New York City NY GO VRDO 0.210% 4/7/11 LOC 1,300 1,300 New York City NY Health & Hospital Corp. Revenue (Health System) 5.000% 2/15/30 500 478 New York City NY Housing Development Corp. Multi-Family Housing Revenue 5.000% 5/1/12 500 519 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/15 250 283 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.375% 6/15/17 500 528 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 0.000% 6/15/18 750 592 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.375% 6/15/19 500 527 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/27 500 521 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/29 500 505 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 4.750% 6/15/30 255 258 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/30 500 518 New York City NY Sales Tax Asset Receivable Corp. Revenue 5.000% 10/15/24 (14) 500 526 New York City NY Sales Tax Asset Receivable Corp. Revenue 5.000% 10/15/26 (14) 500 522 New York City NY Transitional Finance Authority Building Aid Revenue 5.250% 1/15/25 500 523 New York City NY Transitional Finance Authority Building Aid Revenue 5.250% 1/15/26 500 520 New York City NY Transitional Finance Authority Building Aid Revenue 5.125% 1/15/29 1,070 1,083 New York City NY Transitional Finance Authority Future Tax Revenue 5.250% 8/1/12 (Prere.) 500 532 New York City NY Transitional Finance Authority Future Tax Revenue 5.250% 2/1/13 (Prere.) 65 70 New York City NY Transitional Finance Authority Future Tax Revenue 5.375% 2/1/13 2,000 2,121 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/18 500 556 New York City NY Transitional Finance Authority Future Tax Revenue 5.250% 2/1/19 (14) 435 464 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 8/1/22 280 299 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/23 500 531 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/24 500 528 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/25 500 523 New York City NY Transitional Finance Authority Future Tax Revenue 5.250% 2/1/30 500 522 New York GO 4.500% 2/1/17 500 553 New York GO 4.500% 2/1/18 500 551 New York GO 4.500% 2/1/19 500 547 New York GO 5.000% 2/15/30 315 327 New York State Dormitory Authority Lease Revenue (City of New York Court Facilities) 5.500% 5/15/24 (2) 500 540 New York State Dormitory Authority Lease Revenue (City of New York Court Facilities) 5.500% 5/15/27 (2) 500 527 New York State Dormitory Authority Lease Revenue (Mental Health Services Facilities) 5.000% 8/15/21 500 535 New York State Dormitory Authority Revenue (City University System) 5.000% 7/1/24 400 413 New York State Dormitory Authority Revenue (Fordham University) 5.000% 7/1/25 (4) 250 260 New York State Dormitory Authority Revenue (Memorial Sloan-Kettering Cancer Center) 5.000% 7/1/30 500 504 New York State Dormitory Authority Revenue (Mount Sinai Hospital Obligated Group) 5.000% 7/1/22 595 601 New York State Dormitory Authority Revenue (Mount Sinai Hospital Obligated Group) 5.000% 7/1/23 500 502 New York State Dormitory Authority Revenue (Mount Sinai School of Medicine of New York University) 5.000% 7/1/18 325 349 New York State Dormitory Authority Revenue (Mount Sinai School of Medicine of New York University) 5.000% 7/1/24 (14) 500 499 New York State Dormitory Authority Revenue (New York Law School) VRDO 0.210% 4/7/11 LOC 5,300 5,300 New York State Dormitory Authority Revenue (New York University) 6.000% 7/1/19 (14) 500 595 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/28 500 515 New York State Dormitory Authority Revenue (Service Contract) 5.000% 7/1/22 500 527 New York State Dormitory Authority Revenue (The New School) 5.250% 7/1/30 500 501 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 6/15/22 500 537 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 6/15/24 365 396 New York State Local Government Assistance Corp. Revenue 5.000% 4/1/21 500 559 New York State Thruway Authority Revenue 5.000% 1/1/15 (14) 550 605 New York State Thruway Authority Revenue 5.000% 1/1/20 (14) 500 531 New York State Thruway Authority Revenue 5.000% 1/1/21 (14) 490 516 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/13 500 540 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.250% 4/1/13 (2) 500 542 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.500% 4/1/14 (2) 475 496 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/18 (2) 500 538 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/24 500 527 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/25 (2) 500 508 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/26 (2) 500 512 New York State Thruway Authority Revenue (Personal Income Tax) 5.000% 3/15/16 225 256 New York State Thruway Authority Revenue (Service Contract) 5.500% 4/1/14 4,000 4,175 New York State Urban Development Corp. Revenue 5.000% 1/1/15 500 550 New York State Urban Development Corp. Revenue 5.000% 12/15/18 500 567 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.500% 3/15/22 (14) 2,030 2,349 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 12/15/25 1,500 1,572 New York State Urban Development Corp. Revenue (Service Contract) 5.000% 1/1/18 540 595 Port Authority of New York & New Jersey Revenue 5.000% 7/15/26 500 514 Triborough Bridge & Tunnel Authority New York Revenue 5.250% 11/15/15 500 575 Triborough Bridge & Tunnel Authority New York Revenue 5.500% 11/15/19 (14) 500 568 Triborough Bridge & Tunnel Authority New York Revenue 5.500% 11/15/21 (14) 500 569 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 11/15/25 500 516 North Carolina (1.0%) Mecklenburg County NC Public Facilities Corp. Revenue (Annual Appropriation) 5.000% 3/1/26 500 524 North Carolina Capital Improvement GO 5.000% 5/1/29 500 515 North Carolina Eastern Municipal Power Agency Revenue 5.125% 1/1/14 2,400 2,530 North Carolina Eastern Municipal Power Agency Revenue 5.000% 1/1/26 500 501 North Carolina GO 5.000% 6/1/19 500 579 North Carolina Infrastructure Financial Corp. Capital Improvements COP 5.000% 2/1/21 (4) 2,000 2,136 North Carolina Municipal Power Agency Revenue 5.000% 1/1/30 500 502 Wake County NC GO 5.000% 3/1/22 400 458 Ohio (1.6%) American Municipal Power Ohio Inc. Revenue (Hydroelectric Projects) 5.250% 2/15/18 500 542 Buckeye Tobacco Settlement Financing Authority Ohio Revenue 5.125% 6/1/24 1,930 1,468 Cincinnati OH City School District GO 5.250% 12/1/26 (14) 500 541 Cleveland OH Public Power System Revenue 5.000% 11/15/20 (3) 500 513 Kent State University OH Revenue 5.000% 5/1/23 (12) 500 520 Ohio Common Schools GO VRDO 0.200% 4/7/11 200 200 Ohio Conservation Projects GO 5.000% 3/1/17 1,885 2,048 Ohio Major New State Infrastructure Project Revenue 5.000% 12/15/14 500 560 Ohio Major New State Infrastructure Project Revenue 5.000% 12/15/15 550 620 Ohio State University General Receipts Revenue 5.000% 12/1/16 500 570 Ohio Turnpike Commission Turnpike Revenue 5.500% 2/15/15 (3) 500 563 Ohio Turnpike Commission Turnpike Revenue 5.000% 2/15/31 500 502 Ohio Water Development Authority Water Pollution Control Loan Fund Revenue 5.000% 6/1/17 3,000 3,321 Oregon (0.1%) Oregon Department Administrative Services Lottery Revenue 5.250% 4/1/31 500 525 Portland OR Sewer System Revenue 5.000% 6/15/22 (4) 500 542 Pennsylvania (1.6%) Allegheny County PA Higher Education Building Authority University Revenue (Duquesne University) 5.500% 3/1/29 325 330 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) 5.000% 5/15/18 500 549 Allegheny County PA Port Authority Revenue 5.750% 3/1/29 500 520 Commonwealth Financing Authority Pennsylvania Revenue 5.000% 6/1/25 (14) 500 508 Pennsylvania Economic Development Financing Authority Solid Waste Disposal Revenue (Waste Management Inc. Project) PUT 3.700% 5/1/15 750 751 Pennsylvania GO 5.000% 9/1/14 (4) 500 563 Pennsylvania GO 5.250% 7/1/15 500 573 Pennsylvania GO 5.375% 7/1/21 1,085 1,261 Pennsylvania GO 5.000% 8/1/22 500 538 Pennsylvania GO 5.000% 1/1/26 100 105 Pennsylvania GO 5.000% 4/15/28 500 520 Pennsylvania Higher Educational Facilities Authority Revenue (St. Joseph's University) 5.000% 11/1/24 200 206 Pennsylvania Higher Educational Facilities Authority Revenue (Trustees of the University of Pennsylvania) 5.000% 9/1/28 500 520 Pennsylvania Turnpike Commission Oil Franchise Tax Revenue 5.250% 12/1/11 (ETM) 310 311 Pennsylvania Turnpike Commission Revenue 5.000% 12/1/21 345 356 Pennsylvania Turnpike Commission Revenue 5.000% 6/1/29 1,050 1,032 Philadelphia PA Airport Revenue 5.000% 6/15/15 505 547 Philadelphia PA Municipal Authority Revenue 6.375% 4/1/29 500 516 Philadelphia PA School District GO 5.000% 8/1/20 (2) 500 512 Philadelphia PA School District GO 5.250% 9/1/22 500 514 Philadelphia PA Water & Waste Water Revenue 5.000% 8/1/22 (4) 560 589 University of Pittsburgh of the Commonwealth System of Higher Education Pennsylvania Revenue (University Capital Project) 5.250% 9/15/24 500 545 Puerto Rico (1.8%) Puerto Rico Electric Power Authority Revenue 5.250% 7/1/20 500 517 Puerto Rico Electric Power Authority Revenue 5.000% 7/1/21 (14) 500 502 Puerto Rico Electric Power Authority Revenue 5.500% 7/1/21 500 516 Puerto Rico Electric Power Authority Revenue 5.250% 7/1/22 (14) 500 507 Puerto Rico Electric Power Authority Revenue 5.000% 7/1/23 500 487 Puerto Rico Electric Power Authority Revenue 5.250% 7/1/26 500 474 Puerto Rico GO 6.000% 7/1/27 (14) 500 506 Puerto Rico Highway & Transportation Authority Revenue 5.250% 7/1/22 (3) 500 493 Puerto Rico Highway & Transportation Authority Revenue 5.500% 7/1/25 500 489 Puerto Rico Infrastructure Financing Authority Special Tax Revenue 5.500% 7/1/24 (2) 500 497 Puerto Rico Municipal Finance Agency GO 5.250% 8/1/22 (11) 500 493 Puerto Rico Public Buildings Authority Government Facilities Revenue 5.250% 7/1/14 (3) 2,425 2,576 Puerto Rico Public Buildings Authority Government Facilities Revenue 5.500% 7/1/18 (2) 500 514 Puerto Rico Public Buildings Authority Government Facilities Revenue 5.250% 7/1/29 500 461 Puerto Rico Public Finance Corp. Revenue 6.000% 8/1/26 (4)(ETM) 3,000 3,648 Puerto Rico Sales Tax Financing Corp. Revenue 5.250% 8/1/27 500 489 Puerto Rico Sales Tax Financing Corp. Revenue 5.250% 8/1/30 500 465 South Carolina (0.7%) Charleston SC Educational Excellence Financing Corp. Revenue (Charleston County School District, South Carolina Project) 5.000% 12/1/19 500 536 Greenville County SC School District GO 5.000% 12/1/27 500 498 Piedmont SC Municipal Power Agency Revenue 0.000% 1/1/24 (3) 1,600 774 South Carolina GO 5.000% 4/1/20 450 519 South Carolina Jobs Economic Development Authority Hospital Revenue (Palmetto Health) 5.250% 8/1/24 (4) 1,700 1,721 South Carolina Public Service Authority Revenue 5.000% 1/1/29 500 510 South Carolina Transportation Infrastructure Revenue 5.250% 10/1/13 (2) 500 548 Tennessee (0.6%) Memphis TN Electric System Revenue 5.000% 12/1/17 500 568 Memphis TN GO 5.000% 7/1/21 500 558 Metropolitan Government of Nashville & Davidson County TN GO 5.000% 7/1/21 500 562 Metropolitan Government of Nashville & Davidson County TN Health & Educational Facilities Board Revenue (Vanderbilt University) 5.000% 10/1/15 350 399 Shelby County TN GO 5.000% 4/1/19 500 570 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 9/1/16 500 505 Tennessee Energy Acquisition Corp. Gas Revenue 5.250% 9/1/17 500 501 Tennessee Energy Acquisition Corp. Gas Revenue 5.250% 9/1/18 500 495 Tennessee GO 5.000% 8/1/14 500 563 Texas (3.6%) Austin TX Combined Utility System Revenue 0.000% 5/15/18 (3) 1,000 766 Austin TX Water & Wastewater System Revenue 5.000% 11/15/24 275 294 Board of Regents of the University of Texas System Revenue Financing System Revenue 5.000% 8/15/18 500 577 Central Texas Regional Mobility Authority Revenue 5.750% 1/1/25 500 492 1 Clifton TX Higher Education Finance Corp. Revenue (Baylor University) 5.250% 3/1/29 200 206 Cypress-Fairbanks TX Independent School District Unlimited Tax Schoolhouse GO 5.000% 2/15/30 500 518 Dallas TX Area Rapid Transit Revenue 4.500% 12/1/27 500 488 Dallas TX GO 5.000% 2/15/15 500 563 Dallas TX Independent School District GO 5.000% 8/15/14 500 563 Dallas TX Waterworks & Sewer System Revenue 5.000% 10/1/15 (2) 485 556 Harris County TX Flood Control District GO 5.250% 10/1/18 435 503 Harris County TX GO 5.000% 8/15/27 500 514 Harris County TX Revenue 5.000% 10/1/23 500 545 Houston TX GO 5.000% 3/1/20 500 556 Houston TX Independent School District GO 5.000% 7/15/15 (4) 500 567 Houston TX Utility System Revenue 5.125% 5/15/28 (14) 500 510 Houston TX Utility System Revenue 5.000% 11/15/28 (4) 500 512 Houston TX Utility System Revenue 5.250% 11/15/30 500 519 Lone Star College System Texas GO 5.000% 8/15/23 250 276 Lower Colorado River Authority Texas Revenue 5.750% 5/15/28 500 522 Lubbock TX Independent School District GO VRDO 0.210% 4/1/11 LOC 1,300 1,300 North East TX Independent School District GO 5.250% 2/1/22 500 580 North Texas Tollway Authority System Revenue 6.000% 1/1/20 500 544 North Texas Tollway Authority System Revenue 6.000% 1/1/25 500 522 North Texas Tollway Authority System Revenue 6.000% 1/1/28 250 260 SA Energy Acquisition Public Facility Corp. Texas Gas Supply Revenue 5.250% 8/1/17 500 513 SA Energy Acquisition Public Facility Corp. Texas Gas Supply Revenue 5.500% 8/1/19 500 505 San Antonio TX Electric & Gas Systems Revenue 5.000% 2/1/19 500 569 San Antonio TX Electric & Gas Systems Revenue 5.000% 2/1/21 905 979 Southwest Texas Higher Education Authority Inc. Revenue (Southern Methodist University Project) 5.000% 10/1/16 (2) 260 295 Texas A&M University System Revenue Financing System Revenue 5.000% 5/15/26 500 530 Texas Municipal Gas Acquisition & Supply Corp. Revenue 6.250% 12/15/26 500 505 Texas Municipal Power Agency Revenue 0.000% 9/1/15 (14) 3,000 2,649 Texas Public Finance Authority GO 5.500% 10/1/12 500 512 Texas Public Finance Authority Revenue (Unemployment Compensation) 5.000% 7/1/14 500 560 Texas Public Finance Authority Revenue (Unemployment Compensation) 5.000% 1/1/18 500 548 Texas State University System Revenue 5.000% 3/15/26 500 524 Texas Tech University System Revenue Financing System Revenue 5.000% 2/15/28 500 519 Texas Transportation Commission Revenue 4.750% 4/1/24 500 523 Texas Transportation Commission Revenue 5.000% 4/1/25 500 532 Texas Transportation Commission Revenue 5.000% 4/1/26 500 526 Texas Water Financial Assistance GO 5.000% 8/1/24 500 536 Texas Water Financial Assistance GO 5.000% 8/1/25 500 532 Texas Water Financial Assistance GO 5.000% 8/1/26 500 527 Texas Water Financial Assistance GO 5.000% 8/1/27 500 523 University of Texas Permanent University Fund Revenue 5.250% 7/1/22 500 579 University of Texas System Revenue Financing System Revenue 5.000% 8/15/21 500 567 Utah (0.3%) Central Utah Water Conservancy District GO 5.000% 4/1/30 500 518 Intermountain Power Agency Utah Power Supply Revenue 5.250% 7/1/21 500 521 Utah GO 5.000% 7/1/16 500 578 Utah GO 5.000% 7/1/16 500 578 Virgin Islands (0.1%) Virgin Islands Public Finance Authority Revenue 5.000% 10/1/29 500 449 Virginia (0.5%) Fairfax County VA Public Improvement GO 5.000% 10/1/17 500 582 Virginia Public Building Authority Revenue 5.000% 8/1/24 1,090 1,169 Virginia Public School Authority Revenue 5.000% 8/1/13 500 548 Virginia Public School Authority Revenue 5.000% 8/1/19 500 572 Virginia Public School Authority Revenue 5.000% 8/1/19 500 572 Washington (1.0%) Energy Northwest Washington Electric Revenue (Columbia Generating Station) 5.000% 7/1/20 500 563 Energy Northwest Washington Electric Revenue (Project No. 1) 5.250% 7/1/16 500 576 Energy Northwest Washington Electric Revenue (Project No. 1) 5.000% 7/1/17 500 570 Energy Northwest Washington Electric Revenue (Project No. 3) 5.000% 7/1/16 865 986 Port of Seattle WA Revenue 5.000% 3/1/20 (14) 665 686 Seattle WA Municipal Light & Power Revenue 5.000% 2/1/26 500 527 Washington (Motor Vehicle Fuel Tax) GO 5.000% 7/1/23 425 455 Washington (Motor Vehicle Fuel Tax) GO 5.000% 7/1/28 500 517 Washington GO 5.700% 10/1/15 (4) 500 535 Washington GO 5.000% 2/1/16 500 570 Washington GO 0.000% 6/1/20 (3) 500 351 Washington GO 5.000% 8/1/20 500 560 Washington GO 5.000% 7/1/21 (4) 500 532 Washington GO 5.000% 7/1/21 500 547 Wisconsin (0.5%) Wisconsin Annual Appropriation Revenue 5.625% 5/1/28 460 488 Wisconsin GO 5.750% 5/1/11 (Prere.) 1,340 1,346 Wisconsin GO 4.000% 9/1/15 970 1,051 Wisconsin GO 5.000% 5/1/23 500 536 Wisconsin Transportation Revenue 5.250% 7/1/14 (4) 500 563 Total Tax-Exempt Municipal Bonds (Cost $386,272) Total Investments (99.8%) (Cost $595,493) Other Assets and Liabilities-Net (0.2%) Net Assets (100%) * Non-income-producing security. 1 Security purchased on a when-issued or delayed-delivery basis for which the fund has not taken delivery as of March 31, 2011. Tax-Managed Balanced Fund Key to Abbreviations ARS - Auction Rate Security. BAN - Bond Anticipation Note. COP - Certificate of Participation. CP - Commercial Paper. FR - Floating Rate. GAN - Grant Anticipation Note. GO - General Obligation Bond. IDA - Industrial Development Authority Bond. IDR - Industrial Development Revenue Bond. PCR - Pollution Control Revenue Bond. PUT - Put Option Obligation. RAN - Revenue Anticipation Note. TAN - Tax Anticipation Note. TOB - Tender Option Bond. TRAN - Tax Revenue Anticipation Note. UFSD - Union Free School District. USD - United School District. VRDO - Variable Rate Demand Obligation. VRDP - Variable Rate Demand Preferred. (ETM) - Escrowed to Maturity. (Prere.) - Prerefunded. Scheduled principal and interest payments are guaranteed by: (1) MBIA (Municipal Bond Investors Assurance). (2) AMBAC (Ambac Assurance Corporation). (3) FGIC (Financial Guaranty Insurance Company). (4) AGM (Assured Guaranty Municipal Corporation). (5) BIGI (Bond Investors Guaranty Insurance). (6) Connie Lee Inc. (7) FHA (Federal Housing Authority). (8) CapMAC (Capital Markets Assurance Corporation). (9) American Capital Access Financial Guaranty Corporation. (10) XL Capital Assurance Inc. (11) CIFG (CDC IXIS Financial Guaranty). (12) Assured Guaranty Corp. (13) Berkshire Hathaway Assurance Corp. (14) National Public Finance Guarantee Corp. Tax-Managed Balanced Fund The insurance does not guarantee the market value of the municipal bonds. LOC - Scheduled principal and interest payments are guaranteed by bank letter of credit. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the fund's investments as of March 31, 2011, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 368,651 - - Tax-Exempt Municipal Bonds - 388,990 - Total 368,651 388,990 - C. At March 31, 2011, the cost of investment securities for tax purposes was $595,493,000. Net unrealized appreciation of investment securities for tax purposes was $162,148,000, consisting of unrealized gains of $170,690,000 on securities that had risen in value since their purchase and $8,542,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Tax-Managed Small-Cap Fund Schedule of Investments As of March 31, 2011 Market Value Shares ($000) Common Stocks (100.0%) Consumer Discretionary (13.9%) Brunswick Corp. 377,769 9,607 Wolverine World Wide Inc. 210,625 7,852 * Carter's Inc. 245,132 7,018 * CROCS Inc. 376,934 6,725 * Iconix Brand Group Inc. 309,405 6,646 * Live Nation Entertainment Inc. 662,910 6,629 * Coinstar Inc. 135,018 6,200 Men's Wearhouse Inc. 224,478 6,074 * JOS A Bank Clothiers Inc. 117,452 5,976 Hillenbrand Inc. 266,136 5,722 * Childrens Place Retail Stores Inc. 110,419 5,502 * HSN Inc. 165,256 5,293 Pool Corp. 207,574 5,005 * Jack in the Box Inc. 215,674 4,891 Cracker Barrel Old Country Store Inc. 98,539 4,842 * OfficeMax Inc. 360,604 4,666 * Steven Madden Ltd. 98,852 4,639 Arbitron Inc. 114,810 4,596 Finish Line Inc. Class A 226,953 4,505 Buckle Inc. 111,231 4,494 PF Chang's China Bistro Inc. 97,022 4,481 Group 1 Automotive Inc. 101,161 4,330 * Cabela's Inc. 171,562 4,291 Monro Muffler Brake Inc. 129,206 4,261 * Hibbett Sports Inc. 118,576 4,246 Texas Roadhouse Inc. Class A 249,362 4,237 * Buffalo Wild Wings Inc. 77,517 4,219 * Genesco Inc. 100,446 4,038 * Helen of Troy Ltd. 130,486 3,836 * BJ's Restaurants Inc. 96,748 3,805 * Vitamin Shoppe Inc. 108,701 3,677 * DineEquity Inc. 66,632 3,663 * Ruby Tuesday Inc. 275,192 3,608 * Pinnacle Entertainment Inc. 262,713 3,578 * Capella Education Co. 69,377 3,454 * Blue Nile Inc. 61,966 3,346 * Meritage Homes Corp. 137,299 3,313 CEC Entertainment Inc. 86,375 3,259 * American Public Education Inc. 78,646 3,181 Cato Corp. Class A 125,261 3,069 * Skechers U.S.A. Inc. Class A 145,617 2,991 Stage Stores Inc. 155,218 2,983 PEP Boys-Manny Moe & Jack 223,363 2,839 * Maidenform Brands Inc. 99,092 2,831 * Interval Leisure Group Inc. 171,695 2,807 * Pre-Paid Legal Services Inc. 41,514 2,740 * Papa John's International Inc. 85,149 2,697 * Peet's Coffee & Tea Inc. 55,541 2,671 Ethan Allen Interiors Inc. 121,779 2,667 * RC2 Corp. 92,166 2,590 * Biglari Holdings Inc. 6,087 2,578 Superior Industries International Inc. 98,804 2,533 * True Religion Apparel Inc. 107,780 2,530 * Lumber Liquidators Holdings Inc. 99,736 2,492 * Shuffle Master Inc. 228,821 2,444 * Quiksilver Inc. 552,191 2,441 * Sonic Corp. 261,027 2,362 * Zumiez Inc. 88,392 2,336 Brown Shoe Co. Inc. 186,060 2,274 Fred's Inc. Class A 167,102 2,226 * Jakks Pacific Inc. 114,888 2,223 * Liz Claiborne Inc. 401,073 2,162 Sonic Automotive Inc. Class A 150,076 2,103 * La-Z-Boy Inc. 219,995 2,101 Oxford Industries Inc. 59,192 2,024 Callaway Golf Co. 273,194 1,863 * Universal Electronics Inc. 62,857 1,858 Sturm Ruger & Co. Inc. 79,269 1,821 Drew Industries Inc. 80,881 1,806 * Red Robin Gourmet Burgers Inc. 66,408 1,786 * California Pizza Kitchen Inc. 103,797 1,752 Universal Technical Institute Inc. 88,844 1,728 * Winnebago Industries Inc. 123,999 1,658 Nutrisystem Inc. 113,598 1,646 * Corinthian Colleges Inc. 358,100 1,583 * Standard Pacific Corp. 419,522 1,565 PetMed Express Inc. 96,156 1,525 * Perry Ellis International Inc. 52,635 1,449 Volcom Inc. 72,666 1,346 Lithia Motors Inc. Class A 92,140 1,343 * EW Scripps Co. Class A 131,700 1,304 * K-Swiss Inc. Class A 114,981 1,296 * M/I Homes Inc. 78,945 1,183 Stein Mart Inc. 115,270 1,165 Standard Motor Products Inc. 82,212 1,137 Big 5 Sporting Goods Corp. 92,418 1,102 HOT Topic Inc. 190,484 1,086 * Movado Group Inc. 73,654 1,081 Haverty Furniture Cos. Inc. 78,254 1,038 * Kirkland's Inc. 66,720 1,030 Marcus Corp. 91,300 995 Christopher & Banks Corp. 152,274 987 * MarineMax Inc. 98,458 971 Spartan Motors Inc. 140,326 963 * Arctic Cat Inc. 51,549 802 * Tuesday Morning Corp. 157,288 771 Blyth Inc. 23,220 754 * Ruth's Hospitality Group Inc. 130,556 674 * Coldwater Creek Inc. 254,709 672 * Kid Brands Inc. 90,945 668 * Multimedia Games Inc. 116,624 668 * Audiovox Corp. Class A 78,375 627 Skyline Corp. 29,010 582 * Monarch Casino & Resort Inc. 48,042 500 * O'Charleys Inc. 80,010 478 * Midas Inc. 59,868 459 * Zale Corp. 97,575 389 Consumer Staples (3.7%) * United Natural Foods Inc. 204,862 9,182 * TreeHouse Foods Inc. 150,620 8,566 * Darling International Inc. 495,626 7,618 Casey's General Stores Inc. 161,233 6,288 * Hain Celestial Group Inc. 182,858 5,903 Diamond Foods Inc. 93,258 5,204 Snyders-Lance Inc. 200,415 3,978 Andersons Inc. 78,637 3,831 B&G Foods Inc. Class A 203,647 3,822 Sanderson Farms Inc. 79,952 3,671 * Boston Beer Co. Inc. Class A 38,534 3,569 WD-40 Co. 72,291 3,061 J&J Snack Foods Corp. 60,707 2,857 * Prestige Brands Holdings Inc. 212,988 2,449 * Central Garden and Pet Co. Class A 222,638 2,050 Nash Finch Co. 51,517 1,955 Cal-Maine Foods Inc. 56,686 1,672 * Alliance One International Inc. 369,297 1,485 Spartan Stores Inc. 95,999 1,420 * Seneca Foods Corp. Class A 38,902 1,162 * Medifast Inc. 56,946 1,125 Calavo Growers Inc. 51,115 1,117 Energy (6.5%) * Oil States International Inc. 216,233 16,464 Lufkin Industries Inc. 130,625 12,210 World Fuel Services Corp. 295,804 12,013 Holly Corp. 187,864 11,415 CARBO Ceramics Inc. 80,780 11,400 SEACOR Holdings Inc. 91,054 8,419 * ION Geophysical Corp. 650,226 8,251 * Swift Energy Co. 178,722 7,628 * Bristow Group Inc. 154,212 7,294 * Stone Energy Corp. 208,038 6,942 * Gulfport Energy Corp. 157,173 5,682 * Tetra Technologies Inc. 325,489 5,013 * Petroleum Development Corp. 99,768 4,790 Contango Oil & Gas Co. 54,574 3,451 Penn Virginia Corp. 193,776 3,286 * Pioneer Drilling Co. 230,678 3,183 * Hornbeck Offshore Services Inc. 98,820 3,049 * Basic Energy Services Inc. 99,078 2,527 * Georesources Inc. 77,245 2,415 * Petroquest Energy Inc. 235,898 2,208 Gulf Island Fabrication Inc. 60,998 1,962 * Matrix Service Co. 111,961 1,556 Exchange-Traded Fund (3.5%) 1 Vanguard REIT ETF 1,315,000 76,914 Financials (15.2%) * Stifel Financial Corp. 145,470 10,443 * Signature Bank 172,341 9,720 * ProAssurance Corp. 129,603 8,213 Delphi Financial Group Inc. 231,814 7,119 * Ezcorp Inc. Class A 212,199 6,661 * Portfolio Recovery Associates Inc. 72,641 6,184 Cash America International Inc. 125,707 5,789 Whitney Holding Corp. 410,460 5,590 Umpqua Holdings Corp. 487,263 5,574 Wintrust Financial Corp. 148,510 5,458 BioMed Realty Trust Inc. 278,945 5,306 Susquehanna Bancshares Inc. 552,329 5,164 * First Cash Financial Services Inc. 133,377 5,148 Mid-America Apartment Communities Inc. 75,911 4,874 Hancock Holding Co. 146,384 4,807 UMB Financial Corp. 127,546 4,764 Home Properties Inc. 80,716 4,758 National Retail Properties Inc. 177,923 4,649 Entertainment Properties Trust 98,821 4,627 Glacier Bancorp Inc. 305,240 4,594 Prospect Capital Corp. 374,812 4,576 First Financial Bankshares Inc. 88,906 4,567 Tanger Factory Outlet Centers 172,664 4,531 * World Acceptance Corp. 67,359 4,392 LaSalle Hotel Properties 160,983 4,347 Kilroy Realty Corp. 111,468 4,328 United Bankshares Inc. 162,771 4,317 Old National Bancorp 401,860 4,308 Tower Group Inc. 175,853 4,226 First Financial Bancorp 246,478 4,114 Post Properties Inc. 104,502 4,102 * Texas Capital Bancshares Inc. 157,615 4,096 RLI Corp. 70,676 4,074 National Penn Bancshares Inc. 521,122 4,034 Selective Insurance Group Inc. 229,169 3,965 DiamondRock Hospitality Co. 353,567 3,949 Extra Space Storage Inc. 186,823 3,869 PrivateBancorp Inc. Class A 248,243 3,796 First Midwest Bancorp Inc. 316,994 3,737 Sterling Bancshares Inc. 432,365 3,723 Community Bank System Inc. 141,863 3,443 Employers Holdings Inc. 163,463 3,377 NBT Bancorp Inc. 146,706 3,343 Colonial Properties Trust 172,082 3,313 optionsXpress Holdings Inc. 180,160 3,299 Provident Financial Services Inc. 218,849 3,239 Healthcare Realty Trust Inc. 142,611 3,237 * Investment Technology Group Inc. 176,788 3,216 Columbia Banking System Inc. 166,805 3,198 Infinity Property & Casualty Corp. 52,810 3,142 Safety Insurance Group Inc. 63,809 2,942 * Forestar Group Inc. 150,302 2,859 Interactive Brokers Group Inc. 179,078 2,846 Horace Mann Educators Corp. 169,047 2,840 Medical Properties Trust Inc. 236,940 2,741 First Commonwealth Financial Corp. 399,683 2,738 * National Financial Partners Corp. 185,286 2,733 * Navigators Group Inc. 52,866 2,723 Brookline Bancorp Inc. 251,382 2,647 * Piper Jaffray Cos. 61,666 2,555 EastGroup Properties Inc. 57,472 2,527 Lexington Realty Trust 267,177 2,498 Bank of the Ozarks Inc. 55,855 2,441 Independent Bank Corp. 89,993 2,431 * Pinnacle Financial Partners Inc. 143,597 2,375 Meadowbrook Insurance Group Inc. 225,354 2,332 Sovran Self Storage Inc. 58,823 2,326 City Holding Co. 65,602 2,320 PS Business Parks Inc. 39,871 2,310 Boston Private Financial Holdings Inc. 324,409 2,294 S&T Bancorp Inc. 105,487 2,275 Saul Centers Inc. 49,221 2,193 Home Bancshares Inc. 92,774 2,111 Franklin Street Properties Corp. 149,607 2,105 Simmons First National Corp. Class A 73,478 1,991 Trustco Bank Corp. NY 327,873 1,944 United Fire & Casualty Co. 89,773 1,814 LTC Properties Inc. 63,460 1,798 Wilmington Trust Corp. 387,602 1,752 Dime Community Bancshares Inc. 117,470 1,734 * AMERISAFE Inc. 76,856 1,699 Pennsylvania Real Estate Investment Trust 117,702 1,680 Acadia Realty Trust 85,875 1,625 Inland Real Estate Corp. 162,071 1,546 * Nara Bancorp Inc. 160,328 1,542 Tompkins Financial Corp. 35,015 1,455 Sterling Bancorp 131,406 1,315 * eHealth Inc. 94,493 1,257 Getty Realty Corp. 52,992 1,212 * TradeStation Group Inc. 169,570 1,190 Universal Health Realty Income Trust 26,676 1,081 * United Community Banks Inc. 404,003 958 Urstadt Biddle Properties Inc. Class A 49,118 934 Presidential Life Corp. 89,880 857 Stewart Information Services Corp. 80,572 844 Bank Mutual Corp. 190,643 806 * Hanmi Financial Corp. 644,942 800 Parkway Properties Inc. 46,602 792 SWS Group Inc. 126,238 766 Kite Realty Group Trust 135,521 720 Cedar Shopping Centers Inc. 102,078 616 * LaBranche & Co. Inc. 152,059 598 * First BanCorp 90,481 452 Wilshire Bancorp Inc. 83,686 410 Health Care (12.8%) * Regeneron Pharmaceuticals Inc. 313,450 14,086 * AMERIGROUP Corp. 210,207 13,506 * Healthspring Inc. 277,684 10,377 * HMS Holdings Corp. 118,456 9,696 * Catalyst Health Solutions Inc. 166,265 9,299 * Dionex Corp. 74,232 8,763 * Salix Pharmaceuticals Ltd. 247,255 8,661 * Haemonetics Corp. 107,949 7,075 * American Medical Systems Holdings Inc. 326,475 7,065 * Centene Corp. 210,634 6,947 * Magellan Health Services Inc. 140,438 6,893 Quality Systems Inc. 81,346 6,779 * Viropharma Inc. 332,267 6,612 * PSS World Medical Inc. 235,131 6,384 * Cubist Pharmaceuticals Inc. 252,408 6,371 West Pharmaceutical Services Inc. 141,692 6,344 * Parexel International Corp. 249,093 6,202 Chemed Corp. 89,614 5,969 * Align Technology Inc. 290,780 5,955 * Par Pharmaceutical Cos. Inc. 152,622 4,744 * Amedisys Inc. 125,380 4,388 * MWI Veterinary Supply Inc. 53,210 4,293 Invacare Corp. 137,451 4,277 Meridian Bioscience Inc. 174,038 4,175 * Integra LifeSciences Holdings Corp. 87,530 4,151 * Zoll Medical Corp. 91,785 4,113 * Neogen Corp. 98,198 4,063 * RehabCare Group Inc. 105,865 3,903 * Questcor Pharmaceuticals Inc. 265,402 3,824 * Hanger Orthopedic Group Inc. 140,145 3,648 * Gentiva Health Services Inc. 126,847 3,556 * Amsurg Corp. Class A 133,081 3,386 * Cyberonics Inc. 103,629 3,296 * Savient Pharmaceuticals Inc. 301,161 3,192 * Air Methods Corp. 47,403 3,188 * CONMED Corp. 120,153 3,158 * IPC The Hospitalist Co. Inc. 69,404 3,152 Analogic Corp. 54,396 3,076 Computer Programs & Systems Inc. 46,524 2,991 * Molina Healthcare Inc. 72,620 2,905 * Abaxis Inc. 95,618 2,758 * Greatbatch Inc. 98,843 2,615 Landauer Inc. 39,884 2,454 * Merit Medical Systems Inc. 120,070 2,356 * Bio-Reference Labs Inc. 103,930 2,332 * Healthways Inc. 144,699 2,224 * ICU Medical Inc. 50,447 2,209 * Emergent Biosolutions Inc. 91,224 2,204 * Omnicell Inc. 140,046 2,134 * Natus Medical Inc. 122,700 2,061 * LHC Group Inc. 66,531 1,996 Ensign Group Inc. 55,681 1,778 * Affymetrix Inc. 298,298 1,554 * Symmetry Medical Inc. 152,872 1,498 * Corvel Corp. 27,716 1,474 * AMN Healthcare Services Inc. 164,807 1,427 * PharMerica Corp. 124,197 1,421 Cantel Medical Corp. 54,115 1,393 * Almost Family Inc. 35,218 1,326 * Arqule Inc. 184,601 1,322 * eResearchTechnology Inc. 182,336 1,234 * Medcath Corp. 86,122 1,201 * Palomar Medical Technologies Inc. 79,727 1,184 * Cross Country Healthcare Inc. 131,100 1,027 * SurModics Inc. 73,528 919 * Kensey Nash Corp. 35,891 894 * Hi-Tech Pharmacal Co. Inc. 43,053 867 * CryoLife Inc. 118,115 721 * Cambrex Corp. 124,230 683 * Kendle International Inc. 62,983 675 * Enzo Biochem Inc. 136,865 573 * LCA-Vision Inc. 79,032 533 Industrials (16.3%) CLARCOR Inc. 213,692 9,601 * Esterline Technologies Corp. 129,547 9,162 Robbins & Myers Inc. 192,989 8,876 * Moog Inc. Class A 192,691 8,846 * EMCOR Group Inc. 283,374 8,776 Toro Co. 131,904 8,735 Actuant Corp. Class A 291,080 8,441 * Teledyne Technologies Inc. 155,356 8,033 Brady Corp. Class A 223,794 7,987 Belden Inc. 200,735 7,538 * Geo Group Inc. 273,926 7,023 United Stationers Inc. 98,406 6,992 Curtiss-Wright Corp. 196,839 6,917 * Tetra Tech Inc. 264,759 6,537 AO Smith Corp. 142,294 6,309 * Old Dominion Freight Line Inc. 178,262 6,255 Triumph Group Inc. 70,079 6,198 Mueller Industries Inc. 160,867 5,891 * HUB Group Inc. Class A 159,210 5,762 Kaydon Corp. 139,170 5,454 * II-VI Inc. 108,636 5,405 Applied Industrial Technologies Inc. 160,571 5,341 ABM Industries Inc. 202,335 5,137 Knight Transportation Inc. 263,344 5,069 Interface Inc. Class A 272,666 5,042 Simpson Manufacturing Co. Inc. 170,358 5,019 Healthcare Services Group Inc. 281,423 4,947 Briggs & Stratton Corp. 213,468 4,835 * Ceradyne Inc. 105,481 4,755 Watts Water Technologies Inc. Class A 124,490 4,754 * Orbital Sciences Corp. 247,632 4,685 * AAR Corp. 168,510 4,671 * Insituform Technologies Inc. Class A 167,328 4,476 ESCO Technologies Inc. 112,776 4,302 Lindsay Corp. 53,169 4,201 Barnes Group Inc. 191,717 4,003 Kaman Corp. 110,667 3,895 Skywest Inc. 229,062 3,876 Cubic Corp. 66,963 3,850 Forward Air Corp. 123,623 3,787 Heartland Express Inc. 215,426 3,783 * Mobile Mini Inc. 156,318 3,755 American Science & Engineering Inc. 38,635 3,568 * SYKES Enterprises Inc. 173,513 3,430 CIRCOR International Inc. 72,643 3,416 Unifirst Corp. 62,449 3,310 * EnPro Industries Inc. 87,440 3,176 * Astec Industries Inc. 84,692 3,158 * TrueBlue Inc. 186,797 3,136 Quanex Building Products Corp. 159,613 3,133 * SFN Group Inc. 217,154 3,060 Universal Forest Products Inc. 82,214 3,013 Albany International Corp. 117,543 2,927 Insperity Inc. 94,954 2,885 Arkansas Best Corp. 107,996 2,799 Allegiant Travel Co. Class A 63,762 2,793 * Exponent Inc. 59,747 2,665 G&K Services Inc. Class A 79,215 2,634 Badger Meter Inc. 63,822 2,630 * Kelly Services Inc. Class A 120,135 2,608 * Griffon Corp. 197,529 2,594 * Dycom Industries Inc. 149,531 2,593 National Presto Industries Inc. 22,245 2,507 AZZ Inc. 53,018 2,418 John Bean Technologies Corp. 121,556 2,338 * Consolidated Graphics Inc. 42,078 2,299 Comfort Systems USA Inc. 160,316 2,256 * Aerovironment Inc. 63,820 2,232 * Navigant Consulting Inc. 217,367 2,171 Tredegar Corp. 97,269 2,099 Heidrick & Struggles International Inc. 74,239 2,066 Viad Corp. 85,639 2,050 Standex International Corp. 53,337 2,021 Encore Wire Corp. 80,758 1,966 Cascade Corp. 38,886 1,734 Federal Signal Corp. 264,903 1,725 AAON Inc. 50,254 1,653 Apogee Enterprises Inc. 119,199 1,572 * Dolan Co. 128,790 1,563 * Gibraltar Industries Inc. 128,744 1,536 * GenCorp Inc. 249,947 1,495 * Powell Industries Inc. 37,743 1,489 * On Assignment Inc. 155,365 1,470 Vicor Corp. 82,773 1,365 * Orion Marine Group Inc. 114,508 1,230 * School Specialty Inc. 68,164 975 * NCI Building Systems Inc. 71,404 905 CDI Corp. 54,620 808 * Lydall Inc. 72,092 641 Lawson Products Inc. 17,226 397 Standard Register Co. 56,159 186 Information Technology (19.0%) * TriQuint Semiconductor Inc. 691,351 8,925 * Veeco Instruments Inc. 172,640 8,777 * Wright Express Corp. 163,279 8,464 Anixter International Inc. 120,494 8,421 * Progress Software Corp. 284,882 8,287 * CACI International Inc. Class A 129,196 7,922 * Microsemi Corp. 364,160 7,542 * CommVault Systems Inc. 185,244 7,388 MKS Instruments Inc. 219,847 7,321 * Cymer Inc. 128,124 7,249 * Viasat Inc. 176,693 7,039 * Hittite Microwave Corp. 106,325 6,780 * Arris Group Inc. 515,431 6,567 * Taleo Corp. Class A 173,360 6,180 * Plexus Corp. 172,242 6,039 MAXIMUS Inc. 72,938 5,920 * j2 Global Communications Inc. 194,996 5,754 * Take-Two Interactive Software Inc. 363,464 5,586 * FEI Co. 163,903 5,527 Littelfuse Inc. 95,908 5,476 * JDA Software Group Inc. 179,252 5,424 * Diodes Inc. 154,280 5,255 * Blue Coat Systems Inc. 184,903 5,207 * Cabot Microelectronics Corp. 98,619 5,153 Blackbaud Inc. 188,965 5,147 * Netgear Inc. 154,627 5,016 Cognex Corp. 175,062 4,946 * Benchmark Electronics Inc. 259,263 4,918 * Rofin-Sinar Technologies Inc. 121,277 4,790 * MicroStrategy Inc. Class A 34,903 4,694 Power Integrations Inc. 122,176 4,683 * Scansource Inc. 114,201 4,339 * Stratasys Inc. 89,621 4,212 * Netscout Systems Inc. 148,947 4,069 * DealerTrack Holdings Inc. 173,526 3,984 * Websense Inc. 172,660 3,966 * Tessera Technologies Inc. 216,885 3,960 * Harmonic Inc. 420,588 3,945 * Synaptics Inc. 144,113 3,894 * Ebix Inc. 163,392 3,864 * Brooks Automation Inc. 277,995 3,817 * Checkpoint Systems Inc. 168,907 3,797 * Synchronoss Technologies Inc. 106,710 3,708 * Bottomline Technologies Inc. 140,582 3,534 * DTS Inc. 73,686 3,436 * Insight Enterprises Inc. 196,338 3,344 * SYNNEX Corp. 101,848 3,334 * TTM Technologies Inc. 183,548 3,333 * DG FastChannel Inc. 101,971 3,286 * Sourcefire Inc. 119,001 3,274 * comScore Inc. 108,089 3,190 Comtech Telecommunications Corp. 116,824 3,175 * RightNow Technologies Inc. 101,182 3,167 * Ultratech Inc. 106,564 3,133 * Brightpoint Inc. 287,980 3,122 * Manhattan Associates Inc. 92,941 3,041 * Rogers Corp. 67,246 3,030 * OSI Systems Inc. 80,268 3,013 MTS Systems Corp. 65,238 2,972 * LogMeIn Inc. 70,025 2,952 * CSG Systems International Inc. 147,214 2,935 Micrel Inc. 212,546 2,865 Heartland Payment Systems Inc. 163,092 2,859 * Kulicke & Soffa Industries Inc. 303,491 2,838 Park Electrochemical Corp. 87,543 2,823 * Newport Corp. 157,112 2,801 * FARO Technologies Inc. 68,739 2,750 * Avid Technology Inc. 122,766 2,738 * Mercury Computer Systems Inc. 127,646 2,701 * Advanced Energy Industries Inc. 163,670 2,676 Black Box Corp. 75,126 2,641 * Cardtronics Inc. 128,049 2,606 * Volterra Semiconductor Corp. 103,877 2,579 * ATMI Inc. 134,218 2,534 * Radiant Systems Inc. 142,535 2,523 * Tyler Technologies Inc. 106,081 2,515 * Ceva Inc. 93,561 2,501 * Standard Microsystems Corp. 96,907 2,390 Forrester Research Inc. 62,011 2,374 * Tekelec 291,415 2,366 United Online Inc. 373,954 2,358 iGate Corp. 123,988 2,327 * TeleTech Holdings Inc. 118,058 2,288 * Intermec Inc. 203,989 2,201 * Interactive Intelligence Inc. 56,582 2,190 * Epicor Software Corp. 195,835 2,168 * Monolithic Power Systems Inc. 149,356 2,119 * Ciber Inc. 300,303 2,012 EPIQ Systems Inc. 132,407 1,901 Methode Electronics Inc. 156,779 1,894 * Electro Scientific Industries Inc. 101,777 1,767 * Super Micro Computer Inc. 107,797 1,729 * Oplink Communications Inc. 84,662 1,650 Daktronics Inc. 150,183 1,615 * Knot Inc. 133,518 1,609 Cohu Inc. 102,108 1,568 CTS Corp. 144,958 1,566 * Sigma Designs Inc. 116,971 1,515 * Perficient Inc. 125,423 1,506 * Rudolph Technologies Inc. 132,597 1,451 * Infospace Inc. 152,605 1,322 * Liquidity Services Inc. 73,898 1,320 * THQ Inc. 287,082 1,309 * Kopin Corp. 277,241 1,273 * EMS Technologies Inc. 64,582 1,269 * Supertex Inc. 55,009 1,226 * Smith Micro Software Inc. 129,337 1,211 * Intevac Inc. 96,139 1,195 * Exar Corp. 187,695 1,130 * Digi International Inc. 106,720 1,127 * Symmetricom Inc. 183,183 1,123 * Pericom Semiconductor Corp. 105,001 1,089 Bel Fuse Inc. Class B 49,304 1,085 Pulse Electronics Corp. 176,353 1,067 * Gerber Scientific Inc. 106,059 993 * Integral Systems Inc. 75,219 915 * Radisys Corp. 102,472 887 * NCI Inc. Class A 33,304 812 * DSP Group Inc. 98,623 759 * Novatel Wireless Inc. 134,107 732 Stamps.com Inc. 51,199 684 * PC-Tel Inc. 79,856 613 * Network Equipment Technologies Inc. 128,049 483 * Agilysys Inc. 81,537 468 * Tollgrade Communications Inc. 45,068 454 * LoJack Corp. 77,209 362 * Hutchinson Technology Inc. 100,070 282 * StarTek Inc. 52,259 263 Materials (4.8%) Eagle Materials Inc. 187,812 5,683 PolyOne Corp. 399,560 5,678 Texas Industries Inc. 118,286 5,350 * OM Group Inc. 131,020 4,788 Balchem Corp. 122,341 4,590 * Century Aluminum Co. 240,531 4,493 HB Fuller Co. 208,877 4,487 Buckeye Technologies Inc. 164,200 4,471 Arch Chemicals Inc. 106,644 4,435 * RTI International Metals Inc. 128,315 3,997 * Clearwater Paper Corp. 48,685 3,963 AMCOL International Corp. 107,901 3,882 * Calgon Carbon Corp. 238,958 3,795 Schweitzer-Mauduit International Inc. 73,432 3,716 * Materion Corp. 86,568 3,532 Koppers Holdings Inc. 79,783 3,407 * STR Holdings Inc. 175,411 3,364 A Schulman Inc. 133,409 3,298 Kaiser Aluminum Corp. 62,861 3,096 Deltic Timber Corp. 45,831 3,063 * KapStone Paper and Packaging Corp. 161,915 2,780 * LSB Industries Inc. 69,056 2,737 Stepan Co. 33,200 2,407 Quaker Chemical Corp. 48,679 1,956 Zep Inc. 92,484 1,610 Wausau Paper Corp. 208,768 1,595 * Headwaters Inc. 257,322 1,518 Myers Industries Inc. 149,244 1,482 Neenah Paper Inc. 62,833 1,381 * AM Castle & Co. 71,139 1,343 Olympic Steel Inc. 39,007 1,280 American Vanguard Corp. 87,814 762 Telecommunication Services (0.6%) NTELOS Holdings Corp. 126,447 2,328 * Cincinnati Bell Inc. 840,586 2,253 * Neutral Tandem Inc. 140,675 2,075 * General Communication Inc. Class A 164,945 1,805 * Cbeyond Inc. 130,506 1,523 Atlantic Tele-Network Inc. 38,516 1,432 USA Mobility Inc. 93,178 1,350 Utilities (3.7%) Piedmont Natural Gas Co. Inc. 307,743 9,340 Southwest Gas Corp. 194,487 7,579 New Jersey Resources Corp. 176,040 7,561 South Jersey Industries Inc. 127,019 7,109 UIL Holdings Corp. 214,457 6,545 Avista Corp. 243,456 5,631 Unisource Energy Corp. 155,286 5,611 * El Paso Electric Co. 181,130 5,506 Northwest Natural Gas Co. 113,183 5,221 Allete Inc. 132,362 5,158 NorthWestern Corp. 153,946 4,665 Laclede Group Inc. 95,125 3,624 CH Energy Group Inc. 66,656 3,369 American States Water Co. 79,018 2,834 Central Vermont Public Service Corp. 55,304 1,288 Total Common Stocks (Cost $1,550,498) Market Value Coupon Shares ($000) Temporary Cash Investment (0.0%) Money Market Fund (0.0%) 2 Vanguard Market Liquidity Fund (Cost $255) 0.208% 254,624 255 Total Investments (100.0%) (Cost $1,550,753) Other Assets and Liabilities-Net (0.0%) Net Assets (100%) * Non-income-producing security. 1 Considered an affiliated company of the fund as the issuer is another member of The Vanguard Group. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. REITReal Estate Investment Trust. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At March 31, 2011, 100% of the fund's investments were valued based on Level 1 inputs. C. At March 31, 2011, the cost of investment securities for tax purposes was $1,550,753,000. Net unrealized appreciation of investment securities for tax purposes was $631,801,000, consisting of unrealized gains of $683,006,000 on securities that had risen in value since their purchase and $51,205,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Tax-Managed International Fund Schedule of Investments As of March 31, 2011 Market Value Shares ($000) Common Stocks (99.9%) Australia (8.5%) BHP Billiton Ltd. 2,338,491 112,242 Commonwealth Bank of Australia 1,077,140 58,362 Westpac Banking Corp. 2,078,444 52,296 Australia & New Zealand Banking Group Ltd. 1,799,492 44,295 National Australia Bank Ltd. 1,504,627 40,215 Rio Tinto Ltd. 311,419 27,295 Woolworths Ltd. 844,332 23,467 Wesfarmers Ltd. 713,065 23,428 Newcrest Mining Ltd. 514,965 21,214 Woodside Petroleum Ltd. 437,242 21,168 CSL Ltd. 399,092 14,739 QBE Insurance Group Ltd. 745,434 13,635 Origin Energy Ltd. 777,968 13,057 AMP Ltd. 2,098,459 11,799 Santos Ltd. 606,776 9,756 Macquarie Group Ltd. 253,285 9,574 Telstra Corp. Ltd. 3,177,894 9,270 Foster's Group Ltd. 1,387,955 8,207 Suncorp Group Ltd. 924,821 8,114 Brambles Ltd. 1,030,419 7,542 Orica Ltd. 266,844 7,286 Amcor Ltd. 919,047 6,709 Insurance Australia Group Ltd. 1,596,269 5,928 Incitec Pivot Ltd. 1,287,511 5,764 Fortescue Metals Group Ltd. 847,361 5,615 Transurban Group 972,741 5,408 Coca-Cola Amatil Ltd. 416,645 5,059 AGL Energy Ltd. 337,606 4,998 ASX Ltd. 137,556 4,894 WorleyParsons Ltd. 150,417 4,819 Alumina Ltd. 1,816,665 4,630 OZ Minerals Ltd. 2,539,954 4,194 Asciano Ltd. 2,306,253 4,149 TABCORP Holdings Ltd. 530,842 4,112 * QR National Ltd. 1,148,023 3,978 Lend Lease Group 424,142 3,977 Cochlear Ltd. 46,205 3,965 Sonic Healthcare Ltd. 295,575 3,663 Computershare Ltd. 360,903 3,458 Wesfarmers Ltd. Price Protected Shares 102,297 3,406 Leighton Holdings Ltd. 106,593 3,250 Toll Holdings Ltd. 514,836 3,158 BlueScope Steel Ltd. 1,512,312 3,089 Boral Ltd. 581,459 3,004 Crown Ltd. 328,599 2,768 Tatts Group Ltd. 1,122,612 2,715 Metcash Ltd. 624,952 2,687 Sims Metal Management Ltd. 136,196 2,460 Bendigo and Adelaide Bank Ltd. 238,109 2,347 * James Hardie Industries SE 367,254 2,313 OneSteel Ltd. 900,845 2,272 * Qantas Airways Ltd. 904,585 2,039 * Paladin Energy Ltd. 505,843 1,894 Fairfax Media Ltd. 1,398,730 1,866 Caltex Australia Ltd. 105,084 1,696 Ramsay Health Care Ltd. 85,093 1,681 Goodman Fielder Ltd. 1,300,488 1,655 CSR Ltd. 443,986 1,504 MacArthur Coal Ltd. 123,955 1,486 Harvey Norman Holdings Ltd. 472,464 1,465 SP AusNet 1,518,876 1,383 Billabong International Ltd. 127,462 994 Newcrest Mining Ltd. ADR 22,953 953 MAp Group 289,224 909 Sims Metal Management Ltd. ADR 3,072 56 Austria (0.3%) Erste Group Bank AG 137,671 6,952 OMV AG 113,219 5,118 Telekom Austria AG 252,852 3,701 Voestalpine AG 73,960 3,476 Verbund AG 60,819 2,701 Raiffeisen Bank International AG 38,261 2,126 Vienna Insurance Group AG Wiener Versicherung Gruppe 33,983 1,944 Belgium (0.9%) Anheuser-Busch InBev NV 512,352 29,211 Delhaize Group SA 74,030 6,031 Solvay SA Class A 44,097 5,228 * KBC Groep NV 122,804 4,621 Belgacom SA 115,084 4,458 Umicore SA 87,721 4,351 Ageas 1,505,253 4,280 Colruyt SA 58,680 3,090 UCB SA 78,922 2,996 Bekaert SA 25,673 2,925 * Dexia SA 535,028 2,082 Mobistar SA 22,947 1,590 Denmark (1.1%) Novo Nordisk A/S Class B 292,078 36,680 * Danske Bank A/S 433,372 9,580 AP Moller - Maersk A/S Class B 961 9,019 Carlsberg A/S Class B 77,149 8,296 * Vestas Wind Systems A/S 146,464 6,357 Novozymes A/S 29,480 4,504 AP Moller - Maersk A/S 357 3,274 DSV A/S 124,350 3,062 Coloplast A/S Class B 14,275 2,065 * Pandora A/S 36,954 1,875 * William Demant Holding A/S 20,089 1,737 Tryg A/S 20,514 1,205 Finland (1.1%) Nokia Oyj 2,595,365 22,098 Fortum Oyj 318,311 10,807 Sampo Oyj 303,464 9,664 UPM-Kymmene Oyj 341,024 7,210 Kone Oyj Class B 114,194 6,568 Wartsila Oyj 118,136 4,605 Stora Enso Oyj 378,351 4,504 Metso Oyj 79,713 4,277 Nokian Renkaat Oyj 80,306 3,414 Neste Oil Oyj 112,254 2,313 Kesko Oyj Class B 39,860 1,863 Outokumpu Oyj 100,104 1,733 Pohjola Bank plc 120,650 1,642 Elisa Oyj 71,792 1,581 Sanoma Oyj 63,480 1,435 Rautaruukki Oyj 58,459 1,400 Orion Oyj Class B 50,794 1,232 France (10.2%) Total SA 1,468,121 89,459 Sanofi-Aventis SA 733,894 51,428 BNP Paribas 664,386 48,570 GDF Suez 857,040 34,952 France Telecom SA 1,295,149 29,081 Schneider Electric SA 169,474 28,945 Societe Generale 441,045 28,648 LVMH Moet Hennessy Louis Vuitton SA 169,239 26,797 Danone 407,814 26,616 Air Liquide SA 197,219 26,228 AXA SA 1,184,523 24,750 Vivendi SA 866,668 24,724 ArcelorMittal 591,914 21,400 L'Oreal SA 166,783 19,432 Vinci SA 301,524 18,825 Carrefour SA 416,776 18,413 Cie de St-Gobain 271,638 16,612 Unibail-Rodamco SE 64,922 14,071 Pernod-Ricard SA 139,393 13,015 Credit Agricole SA 664,708 10,907 Cie Generale d'Optique Essilor International SA 143,832 10,672 Cie Generale des Etablissements Michelin Class B 124,626 10,512 * Alcatel-Lucent 1,648,525 9,505 Lafarge SA 143,416 8,939 Vallourec SA 78,535 8,800 Alstom SA 145,656 8,612 PPR 53,475 8,190 Bouygues SA 167,335 8,033 * European Aeronautic Defence and Space Co. NV 272,919 7,949 Technip SA 71,861 7,662 * Renault SA 137,954 7,623 Veolia Environnement SA 239,781 7,468 EDF SA 174,324 7,225 Cap Gemini SA 108,437 6,296 Christian Dior SA 43,497 6,128 STMicroelectronics NV 461,561 5,725 SES SA 215,504 5,549 Publicis Groupe SA 89,812 5,033 Sodexo 67,941 4,964 Accor SA 106,008 4,764 * Peugeot SA 111,507 4,399 Suez Environnement Co. 204,298 4,232 Legrand SA 100,502 4,181 Safran SA 114,527 4,050 * Cie Generale de Geophysique - Veritas 105,312 3,811 Casino Guichard Perrachon SA 39,995 3,786 Lagardere SCA 88,633 3,780 Groupe Eurotunnel SA 351,569 3,736 Dassault Systemes SA 44,998 3,461 * Natixis 558,016 3,151 Bureau Veritas SA 38,421 3,019 SCOR SE 110,557 3,014 Klepierre 72,713 2,951 * Edenred 97,491 2,941 Eutelsat Communications SA 73,490 2,932 Thales SA 65,164 2,600 CNP Assurances 118,753 2,520 ICADE 18,377 2,268 Gecina SA 15,924 2,196 Fonciere Des Regions 20,572 2,191 * Atos Origin SA 36,575 2,145 * Air France-KLM 112,528 1,876 Societe Television Francaise 1 90,938 1,667 Neopost SA 18,471 1,617 Aeroports de Paris 17,471 1,609 Imerys SA 21,874 1,604 Eramet 4,240 1,567 Iliad SA 12,947 1,551 Societe BIC SA 15,614 1,388 Eiffage SA 22,965 1,380 Metropole Television SA 52,124 1,362 * JCDecaux SA 38,449 1,290 PagesJaunes Groupe 108,121 1,082 BioMerieux 7,772 815 Germany (8.6%) Siemens AG 570,516 78,041 BASF SE 637,391 55,017 Bayer AG 579,272 44,757 * Daimler AG 631,734 44,514 Allianz SE 312,927 43,818 Deutsche Bank AG 651,530 38,201 E.ON AG 1,252,861 38,099 SAP AG 599,260 36,651 Deutsche Telekom AG 1,982,389 30,665 Muenchener Rueckversicherungs AG 131,667 20,699 Volkswagen AG Prior Pfd. 119,906 19,380 Bayerische Motoren Werke AG 231,186 19,194 Linde AG 118,069 18,641 RWE AG 292,539 18,565 Deutsche Post AG 591,621 10,633 Deutsche Boerse AG 139,252 10,542 ThyssenKrupp AG 239,951 9,767 MAN SE 75,967 9,452 Adidas AG 147,962 9,303 Fresenius Medical Care AG & Co. KGaA 137,912 9,252 Henkel AG & Co. KGaA Prior Pfd. 127,614 7,899 Infineon Technologies AG 760,645 7,760 K&S AG 97,985 7,389 Fresenius SE & Co. KGaA 75,245 6,943 HeidelbergCement AG 90,025 6,260 Metro AG 89,734 6,112 Henkel AG & Co. KGaA 94,865 4,953 Beiersdorf AG 73,071 4,460 * Commerzbank AG 567,761 4,408 Merck KGaA 46,874 4,228 Porsche Automobil Holding SE Prior Pfd. 64,834 4,222 Lanxess AG 53,538 4,013 GEA Group AG 114,170 3,756 Hochtief AG 32,423 3,482 * QIAGEN NV 172,697 3,447 Volkswagen AG 22,186 3,393 * Continental AG 36,728 3,301 * Deutsche Lufthansa AG 148,284 3,140 Salzgitter AG 32,945 2,594 Bayerische Motoren Werke AG Prior Pfd. 43,078 2,436 * Brenntag AG 21,856 2,423 Wacker Chemie AG 10,451 2,341 Fraport AG Frankfurt Airport Services Worldwide 31,332 2,291 Hannover Rueckversicherung AG 34,350 1,874 * Kabel Deutschland Holding AG 32,692 1,723 Celesio AG 62,687 1,531 * TUI AG 121,784 1,454 Suedzucker AG 52,060 1,450 RWE AG Prior Pfd. 22,605 1,370 Axel Springer AG 8,334 1,346 United Internet AG 72,469 1,302 Puma AG Rudolf Dassler Sport 4,423 1,295 ProSiebenSat.1 Media AG Prior Pfd. 42,998 1,255 * Porsche Automobil Holding SE Rights Exp. 04/12/2011 64,834 562 Greece (0.3%) National Bank of Greece SA ADR 2,514,785 4,451 Coca Cola Hellenic Bottling Co. SA 116,227 3,119 OPAP SA 141,344 3,019 Hellenic Telecommunications Organization SA ADR 443,360 2,425 National Bank of Greece SA 224,607 1,989 * Alpha Bank AE 308,469 1,979 Bank of Cyprus plc 537,047 1,943 * EFG Eurobank Ergasias SA 210,880 1,311 Public Power Corp. SA 72,430 1,257 Hellenic Telecommunications Organization SA 21,242 237 Hong Kong (2.8%) Hutchison Whampoa Ltd. 1,506,512 17,829 * AIA Group Ltd. 5,491,645 16,905 Cheung Kong Holdings Ltd. 998,500 16,275 Sun Hung Kai Properties Ltd. 1,012,064 16,027 Hong Kong Exchanges and Clearing Ltd. 717,700 15,573 CLP Holdings Ltd. 1,339,432 10,828 Li & Fung Ltd. 1,930,835 9,874 Hang Seng Bank Ltd. 519,743 8,398 Swire Pacific Ltd. Class A 570,088 8,350 BOC Hong Kong Holdings Ltd. 2,510,000 8,183 Wharf Holdings Ltd. 1,138,815 7,844 Hang Lung Properties Ltd. 1,753,810 7,692 Hong Kong & China Gas Co. Ltd. 3,116,776 7,478 Power Assets Holdings Ltd. 1,014,100 6,778 Henderson Land Development Co. Ltd. 820,006 5,682 Bank of East Asia Ltd. 1,146,663 4,866 Esprit Holdings Ltd. 851,528 3,904 Hang Lung Group Ltd. 583,000 3,613 * Sands China Ltd. 1,615,600 3,600 MTR Corp. 963,000 3,563 Sino Land Co. Ltd. 1,915,000 3,401 New World Development Ltd. 1,842,750 3,249 Wheelock & Co. Ltd. 827,000 3,104 Shangri-La Asia Ltd. 1,182,552 3,054 Kerry Properties Ltd. 584,000 2,921 Wynn Macau Ltd. 1,039,600 2,901 Hysan Development Co. Ltd. 547,000 2,250 Cathay Pacific Airways Ltd. 787,770 1,887 SJM Holdings Ltd. 1,042,000 1,823 ASM Pacific Technology Ltd. 122,900 1,543 Orient Overseas International Ltd. 139,300 1,458 Wing Hang Bank Ltd. 123,000 1,450 Yue Yuen Industrial Holdings Ltd. 448,000 1,425 Hopewell Holdings Ltd. 461,500 1,386 Cheung Kong Infrastructure Holdings Ltd. 280,000 1,323 * Foxconn International Holdings Ltd. 2,028,000 1,218 NWS Holdings Ltd. 763,500 1,168 Lifestyle International Holdings Ltd. 465,500 1,114 PCCW Ltd. 2,596,000 1,081 * Henderson Land Development Co. Ltd. Warrants Exp. 06/01/2011 138,201 8 Ireland (0.3%) CRH plc 481,929 11,073 Kerry Group plc Class A 99,063 3,690 * Elan Corp. plc 401,080 2,754 Ryanair Holdings plc 282,408 1,339 * Governor & Co. of the Bank of Ireland 1,987,375 620 Ryanair Holdings plc ADR 3,000 83 * Anglo Irish Bank Corp. Ltd. 257,065  Israel (0.8%) Teva Pharmaceutical Industries Ltd. 647,193 32,509 Israel Chemicals Ltd. 331,665 5,460 * Bank Hapoalim BM 781,018 4,061 Bank Leumi Le-Israel BM 789,256 4,038 Bezeq The Israeli Telecommunication Corp. Ltd. 1,141,883 3,387 * Israel Corp. Ltd. 1,367 1,636 * NICE Systems Ltd. 38,786 1,431 Cellcom Israel Ltd. (Registered) 39,230 1,287 Elbit Systems Ltd. 21,366 1,190 * Israel Discount Bank Ltd. Class A 558,729 1,178 Delek Group Ltd. 3,477 941 * Makhteshim-Agan Industries Ltd. 174,001 919 Partner Communications Co. Ltd. 48,274 918 Mizrahi Tefahot Bank Ltd. 67,120 757 Italy (2.9%) ENI SPA 1,809,389 44,398 Enel SPA 4,580,291 28,855 UniCredit SPA 9,474,348 23,353 Assicurazioni Generali SPA 822,427 17,777 Intesa Sanpaolo SPA (Registered) 5,399,680 15,930 Telecom Italia SPA (Registered) 6,668,351 10,248 Saipem SPA 185,889 9,875 Tenaris SA 336,157 8,249 * Fiat Industrial SPA 543,107 7,797 Telecom Italia SPA (Bearer) 4,503,249 6,049 Fiat SPA 553,638 5,004 Snam Rete Gas SPA 863,188 4,849 Terna Rete Elettrica Nazionale SPA 990,154 4,736 Parmalat SPA 1,330,229 4,451 Atlantia SPA 174,821 4,003 Finmeccanica SPA 309,394 3,891 Unione di Banche Italiane SCPA 422,404 3,604 Mediobanca SPA 342,879 3,502 Banco Popolare SC 998,366 2,976 Mediaset SPA 462,545 2,936 * Enel Green Power SPA 988,865 2,744 Prysmian SPA 126,290 2,703 * Banca Monte dei Paschi di Siena SPA 1,790,819 2,232 Luxottica Group SPA 64,843 2,117 Exor SPA 56,430 1,733 Pirelli & C SPA 196,096 1,721 Intesa Sanpaolo SPA (Bearer) 620,595 1,637 * Autogrill SPA 100,407 1,412 Banca Carige SPA 541,913 1,281 A2A SPA 591,515 958 Japan (20.3%) Toyota Motor Corp. 1,919,618 76,179 Honda Motor Co. Ltd. 1,132,639 42,082 Mitsubishi UFJ Financial Group Inc. 8,848,544 40,771 Canon Inc. 786,933 33,846 Sumitomo Mitsui Financial Group Inc. 931,058 28,886 Mitsubishi Corp. 941,086 26,095 Takeda Pharmaceutical Co. Ltd. 524,194 24,457 Mizuho Financial Group Inc. 14,149,021 23,347 Softbank Corp. 563,200 22,440 Komatsu Ltd. 661,300 22,435 Sony Corp. 699,400 22,308 Mitsui & Co. Ltd. 1,206,100 21,594 FANUC Corp. 136,700 20,663 Panasonic Corp. 1,526,953 19,343 Nintendo Co. Ltd. 70,500 19,170 NTT DoCoMo Inc. 10,614 18,529 Hitachi Ltd. 3,130,758 16,297 Mitsubishi Electric Corp. 1,381,000 16,252 Nissan Motor Co. Ltd. 1,739,800 15,455 Nippon Telegraph & Telephone Corp. 334,100 14,923 Shin-Etsu Chemical Co. Ltd. 287,100 14,289 Mitsubishi Estate Co. Ltd. 832,935 14,076 Toshiba Corp. 2,781,000 13,598 Seven & I Holdings Co. Ltd. 532,020 13,552 Tokio Marine Holdings Inc. 500,900 13,374 East Japan Railway Co. 238,600 13,249 Nomura Holdings Inc. 2,500,877 12,927 KDDI Corp. 2,046 12,650 Kyocera Corp. 115,000 11,655 Astellas Pharma Inc. 314,714 11,655 Nippon Steel Corp. 3,626,970 11,603 Kansai Electric Power Co. Inc. 528,750 11,521 Japan Tobacco Inc. 3,171 11,464 Inpex Corp. 1,500 11,348 Sumitomo Corp. 788,900 11,274 ITOCHU Corp. 1,075,000 11,250 Denso Corp. 333,900 11,104 Murata Manufacturing Co. Ltd. 144,800 10,471 JX Holdings Inc. 1,544,050 10,374 Chubu Electric Power Co. Inc. 458,800 10,214 Mitsui Fudosan Co. Ltd. 611,000 10,044 FUJIFILM Holdings Corp. 322,300 9,990 Mitsubishi Heavy Industries Ltd. 2,174,000 9,989 Bridgestone Corp. 461,431 9,649 JFE Holdings Inc. 327,900 9,601 Kao Corp. 382,701 9,549 Daiichi Sankyo Co. Ltd. 476,063 9,191 Asahi Glass Co. Ltd. 723,035 9,097 Marubeni Corp. 1,212,000 8,710 Central Japan Railway Co. 1,079 8,553 MS&AD Insurance Group Holdings 368,533 8,410 Dai-ichi Life Insurance Co. Ltd. 5,475 8,257 Tokyo Gas Co. Ltd. 1,787,000 8,151 Kirin Holdings Co. Ltd. 613,000 8,045 Keyence Corp. 30,508 7,788 Kubota Corp. 827,000 7,782 Toray Industries Inc. 1,036,000 7,521 Fujitsu Ltd. 1,305,000 7,375 Sumitomo Electric Industries Ltd. 530,300 7,344 Sharp Corp. 719,000 7,133 Nidec Corp. 81,400 7,050 Secom Co. Ltd. 150,200 6,984 Hoya Corp. 304,800 6,956 Tokyo Electron Ltd. 121,500 6,699 Eisai Co. Ltd. 181,400 6,511 Sumitomo Metal Mining Co. Ltd. 376,000 6,464 SMC Corp. 38,600 6,353 Terumo Corp. 119,900 6,317 Nitto Denko Corp. 118,200 6,263 NKSJ Holdings Inc. 949,800 6,200 Resona Holdings Inc. 1,250,436 5,960 Asahi Kasei Corp. 877,000 5,907 Sumitomo Chemical Co. Ltd. 1,133,000 5,661 Daiwa Securities Group Inc. 1,226,000 5,631 Osaka Gas Co. Ltd. 1,410,000 5,625 Sumitomo Trust & Banking Co. Ltd. 1,033,000 5,620 Tokyo Electric Power Co. Inc. 997,870 5,562 Mitsubishi Chemical Holdings Corp. 882,500 5,559 Ricoh Co. Ltd. 469,000 5,522 Sumitomo Realty & Development Co. Ltd. 270,000 5,399 Ajinomoto Co. Inc. 510,000 5,306 Kyushu Electric Power Co. Inc. 271,200 5,303 Suzuki Motor Corp. 234,800 5,248 Tohoku Electric Power Co. Inc. 305,300 5,162 Daikin Industries Ltd. 170,500 5,100 TDK Corp. 85,100 5,033 Sumitomo Metal Industries Ltd. 2,250,000 5,030 Aeon Co. Ltd. 428,273 4,963 Dai Nippon Printing Co. Ltd. 400,800 4,881 West Japan Railway Co. 1,262 4,865 Aisin Seiki Co. Ltd. 139,600 4,853 Nikon Corp. 235,000 4,846 Fast Retailing Co. Ltd. 38,100 4,770 JS Group Corp. 182,812 4,741 Rohm Co. Ltd. 75,400 4,738 Rakuten Inc. 5,274 4,732 Mitsui OSK Lines Ltd. 817,000 4,711 Kobe Steel Ltd. 1,811,000 4,689 T&D Holdings Inc. 188,340 4,640 Kawasaki Heavy Industries Ltd. 1,049,000 4,620 Yamato Holdings Co. Ltd. 297,100 4,606 Olympus Corp. 160,100 4,458 Asahi Breweries Ltd. 266,100 4,424 Daiwa House Industry Co. Ltd. 352,000 4,306 Shiseido Co. Ltd. 246,900 4,277 Omron Corp. 148,300 4,175 Otsuka Holdings Co. Ltd. 168,700 4,168 Bank of Yokohama Ltd. 873,000 4,150 JGC Corp. 177,000 4,131 Odakyu Electric Railway Co. Ltd. 487,000 4,106 Yamada Denki Co. Ltd. 60,550 4,069 Nippon Yusen KK 1,033,000 4,041 Hankyu Hanshin Holdings Inc. 865,304 3,994 Daito Trust Construction Co. Ltd. 57,800 3,976 Yahoo Japan Corp. 11,055 3,948 Kintetsu Corp. 1,220,190 3,919 Makita Corp. 83,700 3,893 Shizuoka Bank Ltd. 470,000 3,889 Nippon Electric Glass Co. Ltd. 268,500 3,805 NEC Corp. 1,746,400 3,794 Sekisui House Ltd. 400,859 3,741 NGK Insulators Ltd. 208,000 3,717 Shionogi & Co. Ltd. 217,600 3,712 Chugoku Electric Power Co. Inc. 199,100 3,682 Toppan Printing Co. Ltd. 446,000 3,519 Tokyu Corp. 842,000 3,493 * Mitsubishi Motors Corp. 2,837,000 3,484 Kuraray Co. Ltd. 265,500 3,428 Isuzu Motors Ltd. 846,000 3,356 * Yamaha Motor Co. Ltd. 192,400 3,350 Chiba Bank Ltd. 578,000 3,240 Dentsu Inc. 124,800 3,226 Shikoku Electric Power Co. Inc. 116,500 3,171 Teijin Ltd. 699,000 3,127 Mitsubishi Tanabe Pharma Corp. 190,000 3,081 OJI Paper Co. Ltd. 642,000 3,049 Konica Minolta Holdings Inc. 361,000 3,034 Unicharm Corp. 82,300 2,996 Chugai Pharmaceutical Co. Ltd. 171,400 2,948 NTT Data Corp. 951 2,937 Ibiden Co. Ltd. 92,700 2,934 NSK Ltd. 332,000 2,864 TonenGeneral Sekiyu KK 230,000 2,841 JSR Corp. 141,100 2,830 Mitsubishi Materials Corp. 823,000 2,788 Keio Corp. 463,000 2,767 Electric Power Development Co. Ltd. 89,240 2,751 Hokkaido Electric Power Co. Inc. 140,700 2,733 Toyota Tsusho Corp. 165,393 2,727 Hirose Electric Co. Ltd. 25,300 2,724 Fuji Heavy Industries Ltd. 420,000 2,714 Sumitomo Heavy Industries Ltd. 414,000 2,697 Sega Sammy Holdings Inc. 155,188 2,691 Tobu Railway Co. Ltd. 658,000 2,688 Sumitomo Mitsui Trust Holdings Inc. 730,100 2,586 Sekisui Chemical Co. Ltd. 330,000 2,578 Oriental Land Co. Ltd. 32,200 2,559 Hokuriku Electric Power Co. 112,800 2,556 IHI Corp. 1,043,000 2,542 Keikyu Corp. 349,000 2,513 Nippon Express Co. Ltd. 644,000 2,470 THK Co. Ltd. 97,300 2,438 Mazda Motor Corp. 1,102,000 2,428 Isetan Mitsukoshi Holdings Ltd. 268,340 2,419 Nitori Holdings Co. Ltd. 27,400 2,406 Benesse Holdings Inc. 58,400 2,397 Kurita Water Industries Ltd. 80,400 2,377 Amada Co. Ltd. 281,000 2,347 Lawson Inc. 48,590 2,342 Shimizu Corp. 523,000 2,319 Hisamitsu Pharmaceutical Co. Inc. 57,000 2,298 Obayashi Corp. 517,000 2,293 Dena Co. Ltd. 63,200 2,287 Bank of Kyoto Ltd. 257,000 2,275 Mitsubishi Gas Chemical Co. Inc. 315,000 2,258 Brother Industries Ltd. 151,800 2,229 Santen Pharmaceutical Co. Ltd. 55,300 2,209 JTEKT Corp. 168,400 2,194 Mitsui Chemicals Inc. 617,000 2,190 Sony Financial Holdings Inc. 110,200 2,184 Shimano Inc. 43,000 2,152 Hachijuni Bank Ltd. 373,600 2,152 Advantest Corp. 117,900 2,123 Taisei Corp. 855,000 2,105 Trend Micro Inc. 77,600 2,067 Joyo Bank Ltd. 524,000 2,060 Furukawa Electric Co. Ltd. 509,000 2,057 Sankyo Co. Ltd. 40,100 2,054 Daihatsu Motor Co. Ltd. 140,000 2,041 Fukuoka Financial Group Inc. 487,800 2,028 SBI Holdings Inc. 16,120 2,027 Kyowa Hakko Kirin Co. Ltd. 216,000 2,027 Hiroshima Bank Ltd. 466,200 2,024 Kawasaki Kisen Kaisha Ltd. 543,000 2,006 Toyo Seikan Kaisha Ltd. 122,100 1,999 Japan Steel Works Ltd. 252,513 1,976 Hokuhoku Financial Group Inc. 1,011,100 1,971 Nippon Sheet Glass Co. Ltd. 677,000 1,954 Credit Saison Co. Ltd. 121,000 1,952 Stanley Electric Co. Ltd. 117,200 1,937 Nissin Foods Holdings Co. Ltd. 54,900 1,933 * Sumco Corp. 94,860 1,908 Ube Industries Ltd. 599,000 1,907 Kajima Corp. 681,000 1,904 TOTO Ltd. 234,000 1,880 Showa Denko KK 934,000 1,879 Gunma Bank Ltd. 354,000 1,877 Jupiter Telecommunications Co. Ltd. 1,857 1,826 Idemitsu Kosan Co. Ltd. 15,609 1,824 NTN Corp. 379,000 1,818 Mitsubishi UFJ Lease & Finance Co. Ltd. 45,230 1,814 Namco Bandai Holdings Inc. 165,100 1,799 Tokyu Land Corp. 411,000 1,787 MEIJI Holdings Co. Ltd. 43,954 1,769 Sysmex Corp. 50,000 1,768 Nippon Paper Group Inc. 82,000 1,747 Yaskawa Electric Corp. 142,000 1,683 * Elpida Memory Inc. 129,189 1,661 Hamamatsu Photonics KK 41,800 1,657 Nishi-Nippon City Bank Ltd. 574,000 1,649 Suruga Bank Ltd. 185,000 1,643 NGK Spark Plug Co. Ltd. 120,000 1,640 Seiko Epson Corp. 100,700 1,616 Fuji Electric Co. Ltd. 505,000 1,595 Nippon Meat Packers Inc. 126,000 1,589 Mitsui Mining & Smelting Co. Ltd. 453,000 1,575 All Nippon Airways Co. Ltd. 526,317 1,570 Keisei Electric Railway Co. Ltd. 274,000 1,570 Yakult Honsha Co. Ltd. 60,900 1,558 Sojitz Corp. 782,500 1,556 GS Yuasa Corp. 233,000 1,551 Casio Computer Co. Ltd. 194,700 1,540 Yamaha Corp. 134,800 1,531 J Front Retailing Co. Ltd. 367,200 1,526 77 Bank Ltd. 299,000 1,506 Tsumura & Co. 47,600 1,495 Konami Corp. 80,800 1,493 Denki Kagaku Kogyo KK 302,000 1,491 FamilyMart Co. Ltd. 39,500 1,483 Mitsui Engineering & Shipbuilding Co. Ltd. 615,000 1,474 Rinnai Corp. 22,200 1,470 Hitachi Construction Machinery Co. Ltd. 58,400 1,462 Shimamura Co. Ltd. 16,600 1,461 Nabtesco Corp. 58,000 1,453 Dowa Holdings Co. Ltd. 232,600 1,448 Showa Shell Sekiyu KK 138,600 1,446 Takashimaya Co. Ltd. 221,860 1,418 NOK Corp. 79,500 1,414 Shimadzu Corp. 157,000 1,394 Aeon Mall Co. Ltd. 64,400 1,381 Sapporo Hokuyo Holdings Inc. 282,900 1,360 Nisshin Seifun Group Inc. 117,400 1,353 Yokogawa Electric Corp. 176,300 1,345 Taiyo Nippon Sanso Corp. 161,000 1,343 Toho Co. Ltd. 93,700 1,343 Sumitomo Rubber Industries Ltd. 130,800 1,332 Nisshin Steel Co. Ltd. 617,000 1,325 Miraca Holdings Inc. 34,600 1,324 USS Co. Ltd. 16,970 1,321 Nomura Research Institute Ltd. 59,700 1,319 Cosmo Oil Co. Ltd. 423,000 1,312 Mizuho Securities Co. Ltd. 486,000 1,293 Kaneka Corp. 185,000 1,292 Hitachi Metals Ltd. 102,000 1,286 UNY Co. Ltd. 138,500 1,285 Toho Gas Co. Ltd. 247,000 1,273 Ushio Inc. 64,800 1,267 Marui Group Co. Ltd. 195,800 1,266 Toyo Suisan Kaisha Ltd. 58,000 1,259 Kamigumi Co. Ltd. 146,000 1,246 Iyo Bank Ltd. 149,000 1,241 Hitachi Chemical Co. Ltd. 60,900 1,240 Koito Manufacturing Co. Ltd. 76,712 1,232 Citizen Holdings Co. Ltd. 213,500 1,230 Asics Corp. 91,596 1,227 Dainippon Sumitomo Pharma Co. Ltd. 128,500 1,196 Tokyo Tatemono Co. Ltd. 315,000 1,177 Nomura Real Estate Holdings Inc. 77,371 1,172 Chugoku Bank Ltd. 102,000 1,157 NHK Spring Co. Ltd. 116,000 1,149 Yamaguchi Financial Group Inc. 123,000 1,139 Minebea Co. Ltd. 201,000 1,109 Kansai Paint Co. Ltd. 126,000 1,092 Toyoda Gosei Co. Ltd. 50,700 1,059 Tosoh Corp. 287,000 1,032 Suzuken Co. Ltd. 39,160 1,032 Hakuhodo DY Holdings Inc. 19,210 1,013 Air Water Inc. 82,805 1,008 Shinsei Bank Ltd. 834,014 983 Aeon Credit Service Co. Ltd. 69,410 957 Tokuyama Corp. 179,000 956 Daicel Chemical Industries Ltd. 154,000 951 Mitsubishi Logistics Corp. 83,000 929 Oracle Corp. Japan 22,100 921 McDonald's Holdings Co. Japan Ltd. 38,000 919 Daido Steel Co. Ltd. 159,000 905 * Gree Inc. 53,600 898 Otsuka Corp. 13,560 873 Alfresa Holdings Corp. 22,400 860 Kikkoman Corp. 88,000 829 Nissan Chemical Industries Ltd. 79,000 818 Toyota Boshoku Corp. 56,200 809 ABC-Mart Inc. 22,200 808 Chiyoda Corp. 87,809 804 Yamazaki Baking Co. Ltd. 69,000 803 Aozora Bank Ltd. 346,000 782 Hitachi High-Technologies Corp. 38,651 770 MediPal Holdings Corp. 84,700 749 Yamato Kogyo Co. Ltd. 22,000 734 Obic Co. Ltd. 3,830 730 Mizuho Trust & Banking Co. Ltd. 802,000 724 Mabuchi Motor Co. Ltd. 14,900 710 Hino Motors Ltd. 145,000 710 Nisshinbo Holdings Inc. 71,000 689 Canon Marketing Japan Inc. 53,700 669 Kinden Corp. 72,000 657 Maruichi Steel Tube Ltd. 25,300 626 Tokyo Steel Manufacturing Co. Ltd. 53,300 622 Square Enix Holdings Co. Ltd. 35,600 618 Matsui Securities Co. Ltd. 113,600 618 Fuji Media Holdings Inc. 432 605 Mitsumi Electric Co. Ltd. 43,600 581 Coca-Cola West Co. Ltd. 30,000 571 Sapporo Holdings Ltd. 142,000 530 Senshu Ikeda Holdings Inc. 361,300 490 Ito En Ltd. 28,100 489 Itochu Techno-Solutions Corp. 14,900 482 Shinko Electric Industries Co. Ltd. 30,973 318 Netherlands (2.7%) Unilever NV 1,136,651 35,614 * ING Groep NV 2,683,215 34,060 Koninklijke Philips Electronics NV 688,847 22,066 Koninklijke KPN NV 1,111,116 18,947 ASML Holding NV 305,719 13,595 Akzo Nobel NV 166,196 11,436 Koninklijke Ahold NV 852,030 11,427 Heineken NV 181,968 9,937 * Aegon NV 1,172,992 8,783 TNT NV 273,780 7,030 Koninklijke DSM NV 113,520 6,980 Reed Elsevier NV 486,460 6,276 Wolters Kluwer NV 201,742 4,718 * Randstad Holding NV 84,012 4,677 Fugro NV 48,074 4,240 Heineken Holding NV 83,663 4,018 SBM Offshore NV 123,175 3,576 Corio NV 43,300 3,030 Koninklijke Vopak NV 48,152 2,318 Koninklijke Boskalis Westminster NV 41,075 2,172 Delta Lloyd NV 64,017 1,703 New Zealand (0.1%) Fletcher Building Ltd. 447,219 3,189 Telecom Corp. of New Zealand Ltd. 1,439,375 2,213 Sky City Entertainment Group Ltd. 527,340 1,359 Auckland International Airport Ltd. 568,589 960 Contact Energy Ltd. 198,348 881 Norway (1.0%) Statoil ASA 784,952 21,740 Telenor ASA 583,956 9,611 DnB NOR ASA 610,716 9,364 Seadrill Ltd. 202,042 7,305 Yara International ASA 136,852 6,932 Orkla ASA 571,724 5,538 Norsk Hydro ASA 661,655 5,424 Subsea 7 SA 201,767 5,092 Aker Solutions ASA 111,262 2,558 * Renewable Energy Corp. ASA 403,356 1,417 Portugal (0.3%) EDP - Energias de Portugal SA 1,391,708 5,418 Portugal Telecom SGPS SA 428,541 4,954 Galp Energia SGPS SA Class B 136,731 2,922 Jeronimo Martins SGPS SA 122,028 1,960 Banco Comercial Portugues SA 2,200,698 1,792 Banco Espirito Santo SA 413,108 1,688 * EDP Renovaveis SA 200,879 1,442 Cimpor Cimentos de Portugal SGPS SA 114,790 830 Brisa Auto-Estradas de Portugal SA 119,537 807 Singapore (1.7%) DBS Group Holdings Ltd. 1,250,123 14,514 Oversea-Chinese Banking Corp. Ltd. 1,834,300 13,940 Singapore Telecommunications Ltd. 5,738,290 13,740 United Overseas Bank Ltd. 870,504 12,979 Keppel Corp. Ltd. 877,276 8,558 * Genting Singapore plc 4,131,000 6,717 Wilmar International Ltd. 1,285,000 5,557 CapitaLand Ltd. 2,024,000 5,299 Singapore Airlines Ltd. 454,710 4,932 Singapore Exchange Ltd. 718,000 4,469 Noble Group Ltd. 2,548,890 4,323 Fraser and Neave Ltd. 812,650 3,875 Singapore Press Holdings Ltd. 1,229,250 3,840 City Developments Ltd. 399,000 3,645 * Hutchison Port Holdings Trust 3,463,251 3,429 Golden Agri-Resources Ltd. 5,593,831 3,059 Singapore Technologies Engineering Ltd. 1,015,906 2,626 Olam International Ltd. 1,174,200 2,607 SembCorp Industries Ltd. 596,660 2,467 SembCorp Marine Ltd. 503,600 2,335 ComfortDelGro Corp. Ltd. 1,843,000 2,278 Jardine Cycle & Carriage Ltd. 73,037 2,119 Keppel Land Ltd. 554,000 1,972 * Global Logistic Properties Ltd. 1,228,000 1,822 Yangzijiang Shipbuilding Holdings Ltd. 1,185,000 1,702 Cosco Corp. Singapore Ltd. 1,013,000 1,645 UOL Group Ltd. 372,750 1,403 * Neptune Orient Lines Ltd. 509,250 783 StarHub Ltd. 327,000 700 * Golden Agri-Resources Ltd. Warrants Exp. 07/23/2012 236,188 32 Spain (3.6%) Telefonica SA 2,848,280 71,449 Banco Santander SA 5,749,068 67,058 Banco Bilbao Vizcaya Argentaria SA 2,980,777 36,165 Iberdrola SA 2,646,019 23,009 Repsol YPF SA 513,965 17,616 Inditex SA 139,809 11,219 Abertis Infraestructuras SA 223,947 4,859 Red Electrica Corp. SA 81,453 4,636 Criteria Caixacorp SA 646,051 4,556 Gas Natural SDG SA 229,091 4,302 Ferrovial SA 335,255 4,203 ACS Actividades de Construccion y Servicios SA 87,587 4,107 Banco Popular Espanol SA 633,456 3,720 Banco de Sabadell SA 734,670 3,215 Iberdrola Renovables SA 685,677 2,959 Enagas SA 106,433 2,403 * Amadeus IT Holding SA 118,567 2,263 Acciona SA 20,468 2,223 Mapfre SA 512,892 1,932 Grifols SA 104,404 1,820 Acerinox SA 86,960 1,716 Bankinter SA 246,575 1,691 * Gestevision Telecinco SA 140,258 1,604 Indra Sistemas SA 77,463 1,554 * International Consolidated Airlines Group SA 368,124 1,355 Zardoya Otis SA 80,028 1,329 Fomento de Construcciones y Contratas SA 37,080 1,226 * International Consolidated Airlines Group SA 323,583 1,178 * Banco de Valencia SA 118,661 531 Sweden (3.2%) Telefonaktiebolaget LM Ericsson Class B 2,115,974 27,224 Hennes & Mauritz AB Class B 716,694 23,793 Nordea Bank AB 1,833,423 20,059 * Volvo AB Class B 968,869 17,031 TeliaSonera AB 1,644,759 14,215 Sandvik AB 734,211 13,856 Atlas Copco AB Class A 491,309 13,048 Svenska Handelsbanken AB Class A 362,941 11,904 SKF AB 298,741 8,688 Skandinaviska Enskilda Banken AB Class A 965,596 8,606 Swedbank AB Class A 488,883 8,360 Atlas Copco AB Class B 299,213 7,227 Svenska Cellulosa AB Class B 390,978 6,292 Assa Abloy AB Class B 212,559 6,108 Millicom International Cellular SA 60,738 5,809 Skanska AB Class B 271,747 5,721 Alfa Laval AB 263,108 5,715 Swedish Match AB 157,125 5,217 Scania AB Class B 216,050 5,008 Tele2 AB 215,312 4,973 Electrolux AB Class B 190,101 4,897 Getinge AB 168,734 4,160 Hexagon AB Class B 172,844 4,124 Kinnevik Investment AB Class B 174,291 4,060 Boliden AB 184,335 3,966 Ratos AB 91,231 3,604 Securitas AB Class B 283,106 3,368 Modern Times Group AB Class B 35,027 2,658 SSAB AB Class A 154,924 2,449 Husqvarna AB 275,381 2,360 Holmen AB 61,356 2,119 Switzerland (7.8%) Nestle SA 2,409,045 137,954 Novartis AG 1,474,708 79,857 Roche Holding AG 491,128 70,116 * UBS AG 2,548,787 45,853 ABB Ltd. 1,528,525 36,704 Credit Suisse Group AG 789,725 33,500 Zurich Financial Services AG 102,000 28,513 Syngenta AG 66,644 21,681 Cie Financiere Richemont SA 365,637 21,083 * Transocean Ltd. 222,768 17,398 Swiss Reinsurance Co. Ltd. 248,719 14,174 Holcim Ltd. 172,585 12,971 Swatch Group AG (Bearer) 22,053 9,731 Swisscom AG 16,959 7,565 Julius Baer Group Ltd. 147,796 6,399 SGS SA 3,478 6,185 Geberit AG 27,392 5,958 Synthes Inc. 40,362 5,451 Givaudan SA 5,337 5,367 Adecco SA 79,723 5,233 Kuehne & Nagel International AG 36,653 5,124 Schindler Holding AG (Bearer) 35,602 4,278 * Actelion Ltd. 73,093 4,203 Swiss Life Holding AG 23,754 3,919 Sika AG 1,342 3,225 Baloise Holding AG 32,458 3,211 * GAM Holding AG 166,295 3,155 Lonza Group AG 37,443 3,135 Sonova Holding AG 33,850 3,009 Lindt & Spruengli AG 84 2,728 Swatch Group AG (Registered) 33,910 2,689 Aryzta AG 50,907 2,600 * Logitech International SA 130,565 2,353 Lindt & Spruengli AG 683 1,971 Straumann Holding AG 7,091 1,820 Schindler Holding AG (Registered) 12,186 1,472 Aryzta AG 14,448 726 United Kingdom (21.4%) HSBC Holdings plc 12,318,150 127,236 Vodafone Group plc 36,348,180 103,586 BP plc 13,084,476 96,133 Royal Dutch Shell plc Class A 2,299,957 83,428 Rio Tinto plc 1,007,651 71,240 GlaxoSmithKline plc 3,623,529 69,046 Royal Dutch Shell plc Class B 1,876,793 68,154 BHP Billiton plc 1,531,198 60,622 BG Group plc 2,358,842 58,560 British American Tobacco plc 1,391,317 55,789 Anglo American plc 917,323 47,137 AstraZeneca plc 989,224 45,448 Standard Chartered plc 1,629,260 42,261 Barclays plc 8,001,923 35,929 Tesco plc 5,536,970 33,824 Xstrata plc 1,427,437 33,305 Diageo plc 1,746,448 33,197 Unilever plc 897,798 27,351 * Lloyds Banking Group plc 28,282,322 26,280 SABMiller plc 666,217 23,577 National Grid plc 2,426,363 23,082 Imperial Tobacco Group plc 712,561 21,987 Reckitt Benckiser Group plc 421,147 21,618 Prudential plc 1,770,263 20,048 Centrica plc 3,522,138 18,367 BT Group plc 5,482,086 16,290 Tullow Oil plc 625,170 14,507 Aviva plc 1,948,944 13,524 Scottish & Southern Energy plc 645,085 13,052 Rolls-Royce Group plc 1,313,317 13,022 BAE Systems plc 2,391,051 12,461 Shire plc 400,523 11,626 Compass Group plc 1,280,522 11,510 British Sky Broadcasting Group plc 818,647 10,844 WPP plc 870,631 10,730 Pearson plc 576,186 10,179 Experian plc 724,372 8,968 Old Mutual plc 3,946,708 8,598 * Royal Bank of Scotland Group plc 12,456,936 8,172 ARM Holdings plc 875,626 8,125 Legal & General Group plc 4,252,713 7,851 Reed Elsevier plc 875,184 7,576 * Cairn Energy plc 999,885 7,409 Smith & Nephew plc 635,427 7,160 Kingfisher plc 1,712,334 6,746 * Wolseley plc 199,036 6,700 Land Securities Group plc 561,872 6,604 WM Morrison Supermarkets plc 1,400,776 6,196 Royal Dutch Shell plc Class A 167,144 6,080 Marks & Spencer Group plc 1,086,063 5,863 Antofagasta plc 268,799 5,860 Smiths Group plc 280,109 5,821 British Land Co. plc 647,732 5,741 Burberry Group plc 304,185 5,729 Standard Life plc 1,663,868 5,513 International Power plc 1,086,947 5,369 Capita Group plc 443,302 5,284 Resolution Ltd. 1,097,558 5,205 Man Group plc 1,278,875 5,039 RSA Insurance Group plc 2,326,869 4,903 Carnival plc 123,312 4,851 J Sainsbury plc 896,256 4,815 Aggreko plc 187,270 4,730 United Utilities Group plc 497,257 4,715 * Randgold Resources Ltd. 58,344 4,714 AMEC plc 245,678 4,699 Johnson Matthey plc 153,312 4,571 Petrofac Ltd. 188,223 4,498 Sage Group plc 972,388 4,338 Severn Trent plc 180,198 4,221 Associated British Foods plc 257,812 4,102 Next plc 126,601 4,017 Hammerson plc 542,479 3,889 Intercontinental Hotels Group plc 187,859 3,850 Weir Group plc 136,708 3,793 * Autonomy Corp. plc 144,448 3,681 G4S plc 888,283 3,635 ICAP plc 425,883 3,604 Admiral Group plc 144,439 3,598 3i Group plc 722,550 3,464 * ITV plc 2,773,911 3,439 Rexam plc 586,607 3,420 Intertek Group plc 104,649 3,415 Invensys plc 598,358 3,312 Lonmin plc 114,906 3,137 Kazakhmys plc 137,923 3,080 Whitbread plc 115,614 3,058 Fresnillo plc 123,024 3,041 Vedanta Resources plc 79,049 3,013 Cobham plc 815,418 3,013 Segro plc 573,105 2,955 Bunzl plc 244,367 2,917 Serco Group plc 320,177 2,866 Inmarsat plc 284,494 2,753 Investec plc 358,166 2,740 Eurasian Natural Resources Corp. plc 173,772 2,608 Capital Shopping Centres Group plc 421,276 2,588 Schroders plc 88,041 2,453 Balfour Beatty plc 443,462 2,443 Babcock International Group plc 229,350 2,283 Thomas Cook Group plc 688,619 1,881 * Essar Energy plc 244,619 1,858 Home Retail Group plc 511,448 1,584 London Stock Exchange Group plc 115,600 1,544 Firstgroup plc 276,599 1,446 Cable & Wireless Worldwide plc 1,569,901 1,320 TUI Travel plc 319,242 1,161 Total Investments (99.9%) (Cost $7,291,176) Other Assets and Liabilities-Net (0.1%) Net Assets (100%) * Non-income-producing security. ADRAmerican Depositary Receipt. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund's pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the fund's investments as of March 31, 2011, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 7,968 7,905,892  Total 7,968 7,905,892  The following table summarizes changes in investments valued based on Level 3 inputs during the period ended March 31, 2011: Investments in Common Stocks Amount valued based on Level 3 Inputs ($000) Balance as of (December 31, 2010) 75 Change in Unrealized Appreciation (Depreciation) (75) Balance as of (March 31, 2011)  D. At March 31, 2011, the cost of investment securities for tax purposes was $7,291,176,000. Net unrealized appreciation of investment securities for tax purposes was $622,684,000, consisting of unrealized gains of $1,156,994,000 on securities that had risen in value since their purchase and $534,310,000 in unrealized losses on securities that had fallen in value since their purchase. Item 2: Controls and Procedures (a) Disclosure Controls and Procedures. The Principal Executive and Financial Officers concluded that the Registrants Disclosure Controls and Procedures are effective based on their evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b) Internal Control Over Financial Reporting. During the last fiscal quarter, there was no significant change in the Registrants internal control over financial reporting that has materially affected, or is reasonably likely to materially affect, the registrants internal control over financial reporting. Item 3: Exhibits (a) Certifications VANGUARDTAX-MANAGED FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: May 19, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. VANGUARDTAX-MANAGED FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: May 19, 2011 VANGUARD TAX-MANAGED FUNDS By: /s/ THOMAS J. HIGGINS* THOMAS J. HIGGINS CHIEF FINANCIAL OFFICER Date: May 19, 2011 * By:/s/ Heidi Stam Heidi Stam, pursuant to a Power of Attorney filed on April 26, 2010, see file Number 33-53683, Incorporated by Reference.
